Exhibit 10.29

 

EXECUTION

ASSET PURCHASE AGREEMENT

by and among

BROOKS AUTOMATION, INC.,

EDWARDS VACUUM LLC, and

ATLAS COPCO AB

(solely for Section 6.9)

_____________

Dated as of August 27, 2018

 

 



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

Page

 

 

 

ARTICLE I. Definitions and Documentary Conventions 


1

1.1 

Definitions.


1

1.2 

Exhibits and Schedules; Interpretation.


16

ARTICLE II. Purchase and Sale of Acquired Assets 


17

2.1 

Acquired Assets.


17

2.2 

Excluded Assets and Excluded Contracts.


18

2.3 

Consideration.


19

2.4 

Estimated Cash Consideration.


19

2.5 

NWC Statement.


19

2.6 

NWC Dispute Notice.


19

2.7 

Payment of Cash Consideration Adjustment.


20

2.8 

Assumed Liabilities; Excluded Liabilities.


20

2.9 

Withholding.


22

ARTICLE III. Closing 


23

3.1 

Closing.


23

ARTICLE IV. Representations and Warranties of Seller 


23

4.1 

Incorporation and Ownership.


23

4.2 

Authority.


24

4.3 

No Conflict.


25

4.4 

Governmental Consents.


25

4.5 

Financial Information.


25

4.6 

Title, Condition and Sufficiency.


26

4.7 

Litigation.


26

4.8 

Contracts.


26

4.9 

Tax Matters.


28

4.10 

Employee Matters.


29

4.11 

Intellectual Property.


31

4.12 

Absence of Changes or Events.


32

4.13 

Compliance with Laws; Anti-Corruption.


33

4.14 

Labor Matters.


34

4.15 

Inventory.


34

4.16 

Affiliate Transactions.


34

4.17 

Customers and Suppliers.


35

4.18 

Receivables.


35

4.19 

Insurance.


35

4.20 

Real Property.


35

4.21 

Environmental Matters.


36

4.22 

Data Security and Privacy.


37

4.23 

Brokers.


38

4.24 

No Undisclosed Liabilities.


39





i

--------------------------------------------------------------------------------

 

 

 

4.25 

No Other Representations or Warranties.


39

ARTICLE V. Representations and Warranties of Purchaser 


39

5.1 

Existence.


39

5.2 

Authority.


39

5.3 

No Conflict.


40

5.4 

Governmental Consents.


40

5.5 

No Broker.


40

5.6 

Availability of Funds.


41

5.7 

Due Diligence.


41

5.8 

No Reliance on Other Representations and Warranties.


41

ARTICLE VI. Agreements 


41

6.1 

Conduct of Business.


41

6.2 

Consents, Novations and Subcontracted Work.


43

6.3 

Reasonable Best Efforts.


45

6.4 

Regulatory Matters.


45

6.5 

Further Action.


47

6.6 

Other Transaction Agreements.


48

6.7 

Assumed Liabilities.


48

6.8 

Accounts Receivable and Accounts Payable.


48

6.9 

Guarantee.


48

6.10 

Access to Information.


49

6.11 

Non-Disparagement.


50

6.12 

Third-Party Software; ERP System; Other TSA Points.


50

6.13 

Insurance.


50

6.14 

Representations and Warranties Insurance.


50

6.15 

No Solicitation of Other Bids.


50

6.16 

Environmental Remediation Matters.


51

6.17 

Employee Retention Agreements.


51

6.18 

Intellectual Property.


51

6.19 

R&W Policy Extension Requirements.


51

6.20 

Certain Foreign Matters.


52

ARTICLE VII. Employee Matters 


52

7.1 

General Principles.


52

7.2 

WARN Act.


55

7.3 

Miscellaneous.


55

7.4 

Restrictive Covenants.


56

ARTICLE VIII. Tax Matters 


58

8.1 

Allocation of Purchase Price.


58

8.2 

Filing of Returns and Payment of Taxes.


59

8.3 

Refunds and Credits.


60

8.4 

Transfer Taxes.


60

8.5 

FIRPTA.


60

 





ii

--------------------------------------------------------------------------------

 

 

 

ARTICLE IX. Conditions to Purchaser’s Obligations for the Closing 


60

9.1 

Representations and Warranties; Covenants and Agreements.


60

9.2 

Consents, Approvals, Injunctions, Etc.


61

ARTICLE X. Conditions to Seller’s Obligations for the Closing 


62

10.1 

Representations and Warranties; Covenants and Agreements.


62

10.2 

Consents, Approvals, Injunctions, Etc.


63

ARTICLE XI. Survival; Indemnification 


63

11.1 

Survival.


63

11.2 

Indemnification by Seller.


63

11.3 

Indemnification by Purchaser.


64

11.4 

Certain Limitations.


64

11.5 

Order of Recovery.


66

11.6 

Indemnification Procedures.


67

11.7 

Payments; Escrow Amount.


68

11.8 

Exclusive Remedies.


68

ARTICLE XII. General Matters 


68

12.1 

[Intentionally Omitted].


68

12.2 

Termination.


69

12.3 

Bulk Sales.


71

12.4 

Notices.


71

12.5 

Enforcement.


72

12.6 

Assignment; Successors.


72

12.7 

No Third-Party Beneficiaries.


72

12.8 

Costs.


73

12.9 

Public Announcements.


73

12.10 

Amendments.


73

12.11 

Modification and Waivers.


73

12.12 

Counterparts.


73

12.13 

Entire Agreement.


74

12.14 

Severability.


74

12.15 

Consent to Jurisdiction.


74

12.16 

GOVERNING LAW.


75

12.17 

Waiver of Jury Trial.


75

12.18 

Dispute Resolution.


75

12.19 

Mutual Responsibilities.


75

 





iii

--------------------------------------------------------------------------------

 

 

Schedules

Schedule 1.1(a) – Knowledge of Seller

Schedule 2.1(d) – Acquired IP

Schedule 2.1(f) – Acquired Permits

Schedule 2.1(h) – Customer and Supplier Lists

Schedule 2.1(i) – Prepaid Items

Schedule 2.1(j) – Furniture, Fixtures, Equipment and Machinery

Schedule 2.1(k) – Transportation Assets

Schedule 2.8 – Transferred Employee Liabilities

Schedule 4.1 – Joint Venture Entities

Schedule 4.4 – Governmental Consents

Schedule 4.5 – Financial Schedules

Schedule 4.6 – Title to Assets; Shared Assets

Schedule 4.8 – Material Contracts

Schedule 4.8(1) – Supplemental List of Material Contracts

Schedule 4.9 – Tax Matters

Schedule 4.10(a) –Maquiladora Employees and Shared Employees

Schedule 4.10(b) – Seller Benefit Plans

Schedule 4.10(o) – Independent Contractors

Schedule 4.11(a) – Acquired IP

Schedule 4.11(b) – IP Maintenance Filings and Fees

Schedule 4.11(d) – Acquired IP Licenses

Schedule 4.14 – Labor Matters

Schedule 4.16 – Affiliate Transactions

Schedule 4.19 – Insurance Matters

Schedule 4.20(a) – Owned Real Property

Schedule 4.20(c) – Leased Real Property

Schedule 4.21 – Environmental, Health and Safety Matters

Schedule 4.21(h) – Asbestos and Lead

Schedule 4.24 – Undisclosed Liabilities

Schedule 6.1(f) – Conduct of the Business

Schedule 6.2(c) – Shared Contracts

Schedule 6.12 – Pre-Closing TSA Matters

Schedule 6.16 –  Environmental Remediation Matters

Schedule 6.20 – Foreign Matters

Schedule 7.1(a) – Covered Employees

Schedule 7.1(a)(i) – Employee Identification Guidelines

Schedule 7.1(g) – EU Employees

Schedule 8.2 – Covered Territories

Schedule 9.2(d) – Material Third-Party Consents

Exhibits

Exhibit A – Accounting Principles

Exhibit B – Form of Transition Services Agreement

Exhibit C – Form of Patent Assignment Agreement

Exhibit D –  Form of Trademark Assignment Agreement





iv

--------------------------------------------------------------------------------

 

 

Exhibit E – Form of Transitional Trademark License Agreement

Exhibit F – Form of Owned Property Leases

Exhibit G – Form of Bill of Sale, Assignment and Assumption Agreement

Exhibit H – Form of Escrow Agreement

Exhibit I – Form of Lease Assignment for the Assigned Lease at Jena, Germany

Exhibit J – Form of Polycold Supply Agreement

 

 



v

--------------------------------------------------------------------------------

 

Exhibit 10.29

 

EXECUTION

ASSET PURCHASE AGREEMENT

ASSET PURCHASE AGREEMENT dated as of August 27, 2018 (this “Agreement”), by and
among BROOKS AUTOMATION, INC., a Delaware corporation (“Seller”), EDWARDS VACUUM
LLC, a Delaware limited liability company (“Purchaser”) and, solely for the
purposes of Section 6.9, ATLAS COPCO AB, a company incorporated under the laws
of Sweden (“Guarantor”).

W I T N E S S E T H:

WHEREAS, Purchaser intends to purchase from Seller and the Selling Subsidiaries,
and Seller and the Selling Subsidiaries intend to sell to Purchaser, the
Acquired Assets upon the terms and subject to the conditions of this Agreement
and the other Transaction Agreements; and

WHEREAS, Purchaser intends to assume from Seller and the Selling Subsidiaries,
and Seller and the Selling Subsidiaries intend to assign to Purchaser, the
Assumed Liabilities upon the terms and subject to the conditions of this
Agreement and the other Transaction Agreements.

NOW, THEREFORE, in consideration of the premises set forth above and the
respective covenants, agreements, representations and warranties hereinafter set
forth, the Parties hereby agree as follows:

ARTICLE I.  DEFINITIONS AND DOCUMENTARY CONVENTIONS

1.1       Definitions.  The following terms shall have the following meanings
and, unless stated otherwise, all references to “Section” or “Schedule” herein
shall be to such Section or such Schedule to this Agreement:

“Accounting Principles” shall mean the methodology of calculating Net Working
Capital set forth on Exhibit A, calculated in accordance with GAAP as in effect
on the date of this Agreement.

“Acquired A/R” shall mean all accounts receivable arising from the sale of goods
or provision of services by the Crimson Business in the Ordinary Course of
Business.

“Acquired Assets” shall have the meaning set forth in Section 2.1.

“Acquired Books and Records” shall mean copies of all files, documents, books
and records, including, without limitation, books of account, ledgers and
general financial and accounting records, machinery and equipment maintenance
files, environmental and operational records and reports with respect to the
Acquired Assets, appraisals, customer purchasing histories, supplier lists,
production data, quality control records and procedures, and customer complaints
and inquiry files, in each case related to and used in the operation of the
Acquired Assets at any time prior to the Closing Date; provided that Seller
shall be entitled to remove or redact any information that does not relate to
the Acquired Assets from such items; provided,  further, that (1) Acquired Books
and Records shall not include any personnel records, except to the extent copies
of such personnel records are required to be provided to Purchaser and its
Subsidiaries under applicable Governmental Rules, and (2) subject to the
provisions of Section 6.5(b), Acquired





 

--------------------------------------------------------------------------------

 

 

Books and Records shall not include copies of any corporate minutes or similar
organizational materials of Seller and its Subsidiaries to the extent not
necessary for the operation of the Crimson Business after the Closing.  Seller
and its Subsidiaries may retain copies of the Acquired Books and Records for
historical record-keeping purposes, Tax purposes, accounting purposes or as
otherwise required by applicable Governmental Rule or for purposes of fulfilling
its obligations under the Transaction Agreements.

“Acquired Contracts” shall mean all of the contracts used or held for use in the
Crimson Business in the Ordinary Course of Business and designated on Schedule
4.8 as an “Acquired Contract,” and all other contracts between a Selling
Company, on the one hand, and a customer or supplier to the Crimson Business, on
the other hand, relating to the provision of goods or services, or purchase of
goods or services, by the Crimson Business and entered into in the Ordinary
Course of Business.  For the avoidance of doubt, “Acquired Contracts” shall
include “Acquired Interests” with respect to Shared Contracts and shall not
include the contracts set forth on Schedule 1.1(b).

“Acquired Interest” shall have the meaning set forth in Section 6.2(c).

“Acquired Inventory” shall mean all finished goods, raw materials,
works-in-process, packaging, supplies, parts and other inventories used or held
for use by the Crimson Business in the Ordinary Course of Business.

“Acquired IP” shall mean all of the Intellectual Property Rights owned by the
Selling Companies and used or held for use in the Crimson Business (excluding
the Intellectual Property Rights that are provided under the Transition Services
Agreement and the Transitional Trademark License Agreement), including, without
limitation, such Intellectual Property Rights listed on Schedule 2.1(d) hereto.

“Acquired Permits” shall mean all permits, licenses, franchises, authorizations,
registrations and approvals obtained from Governmental Authorities by the
Selling Companies and related to the Crimson Business to the extent the same may
be Transferred under applicable law, including, without limitation, those listed
on Schedule 2.1(f).

“Acquisition Proposal” means any inquiry, proposal or offer from any Person
(other than Purchaser or any of its Affiliates) relating to the direct or
indirect disposition, whether by sale, merger or otherwise, of all or any
portion of the Crimson Business or the Acquired Assets, outside of the Ordinary
Course of Business.

“Adjusted Closing Cash Consideration” shall have the meaning set forth in
Section 2.4.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, including through one or more intermediaries, is controlling,
controlled by or under common control with such Person.  For purposes of this
definition, “control” shall mean having the direct or indirect power to direct
or cause the direction of management or policies of a Person by reason of
ownership of voting stock, contract or otherwise.





2

--------------------------------------------------------------------------------

 

 

“Agreement” shall have the meaning set forth in the preamble.

“Alternative Arrangements” shall have the meaning set forth in Section 6.2(d).

“American Industries” shall mean Shelter American Industries, S.A. de C.V.  as
the “Service Company” under the Shelter Agreement and the provider of employees
and related services to the Shelter Operator pursuant to a certain service
agreement referred to in the Shelter Agreement by and between American
Industries and the Shelter Operator.

“Asset Allocation Schedule” shall have the meaning set forth in Section 8.1(a).

“Assigned Lease” means the lease for the facility located at Jena, Germany.

“Assignment of Lease” means the assignment of the Assigned Lease from the
applicable Selling Company to Purchaser in substantially the form attached
hereto as Exhibit I.

“Assumed Liabilities” shall have the meaning set forth in Section 2.8(a).

“Bill of Sale and Assignment and Assumption Agreement” means an assignment and
assumption agreement substantially in the form of Exhibit G.

“Business Day” shall mean any day other than (a) a Saturday or Sunday and
(b) any day on which commercial banks in New York, New York, United States of
America are authorized or required by Governmental Rule to close.

“Cap” shall have the meaning set forth in Section 11.4(a).

“Cash Consideration” shall mean $675,000,000, less (i) one hundred percent
(100%) of any dividend declared after the date of this Agreement by the Joint
Venture with respect to the Seller’s interest therein only to the extent such
dividends have been paid prior to the Closing, other than the annual dividends
payable with respect to the Joint Venture’s fiscal year ended June 30, 2018, and
(ii) 50% of the R&W Insurance Policy Cost (without regard to any supplemental
costs payable in accordance with Section 6.19).

“CFIUS” means the Committee on Foreign Investment in the United States.

“CFIUS Clearance” shall have the meaning set forth in Section 9.2(b).

“Claim” shall have the meaning set forth in Section 11.6(a).

“Claim Notice” shall have the meaning set forth in Section 11.6(a).

“Closing” shall have the meaning set forth in Section 3.1(a).

“Closing Certificate” shall have the meaning set forth in Section 2.4.

“Closing Date” shall have the meaning set forth in Section 3.1(a).





3

--------------------------------------------------------------------------------

 

 

“Closing Date Net Working Capital” shall have the meaning set forth in
Section 2.6.

“Code” shall have the meaning set forth in Section 8.1(a).

“Comparable Position” shall mean, with respect to any Transferred Employee, a
position that is comparable to the type and level of position held by such
Transferred Employee immediately prior to the Closing Date, at a geographic
location that is within the greater of (i) 50 straight-line miles of the
Transferred Employee’s home and (ii) the distance between the Transferred
Employee’s home and place of work immediately prior to the Closing Date or, in
the case of a Transferred Employee who is employed without a fixed office
provided by a Selling Company immediately prior to the Closing Date, a position
that enables such employee (including by providing such employee with the
necessary resources) to continue to maintain such arrangement.

“Confidentiality Agreement” shall mean the Confidentiality and Non-Disclosure
Agreement between Seller and Purchaser’s affiliate, Edwards Limited, dated April
3, 2018.

“Contract” or “contract” shall mean any written or oral contract, agreement or
other legally binding instrument, including any written note, bond, mortgage,
deed, indenture, commitment, purchase order, undertaking, promise, lease,
sublease, license or sublicense or joint venture.

“Covered Employees” shall mean those employees of Seller and its Subsidiaries
that provide services to the Crimson Business, who, as of the Closing Date (or
such other time as is specified in the context where used or such other time as
required under applicable law) shall be identified in accordance with Schedule
7.1(a) of this Agreement and shall be listed on Schedule 7.1(a) of this
Agreement;  provided,  however, that unless otherwise required under applicable
law, “Covered Employees” shall exclude (A) all former employees, (B) all
individuals who, as of the Closing Date, are receiving long-term disability
benefits under the long-term disability plans of Seller or any Selling
Subsidiary, (C) all individuals who, as of the Closing Date, are receiving
short-term disability benefits under the short-term disability plans of Seller
or any Selling Subsidiary who do not accept employment with Purchaser within 13
weeks of the Closing Date (noting that a condition to acceptance of employment
will be the ability to perform the subject responsibilities with no, or
reasonable accommodations), and (D) any individual listed on Schedule 4.10(a).

“Covered Territories” shall have the meaning set forth in Schedule 8.2.

“Crimson Business” means the business unit of Seller operated by the Seller and
through the other Selling Companies and the Joint Venture Entities involving the
manufacture, marketing, sale, distribution, service (including maintenance
services, repair, diagnostic services, installation, and productivity
enhancement upgrades) and refurbishment of cryogenic vacuum pumps (including
water pumps), chillers, coolers, compressors, refrigeration systems and spare





4

--------------------------------------------------------------------------------

 

 

parts relating to each of the foregoing, currently known as the “CTI Cryogenics”
and the “Polycold” product lines.

“Damages” shall mean any loss, Liability, demand, action, cause of action,
award, Lien, cost, damage, judgment, deficiency, Tax, penalty, fine or expense,
whether or not arising out of a Third Party Claim (including lost profits,
interest, penalties, reasonable attorneys’ fees and expenses, associated with
any of the foregoing or any indemnification claim hereunder relating thereto,
court costs and all amounts paid in investigation, defense or settlement of any
of the foregoing); provided,  however, that, except with respect to Third-Party
Claims, Damages will not include any indirect, special or consequential damages
(which in the case of consequential damages were not reasonably foreseeable) or
any punitive damages.

“Data Privacy Obligations” shall mean any applicable Governmental Rules
regarding the safeguarding of Personal Data in accordance with applicable
Governmental Rules.

“Data Room” shall mean the electronic data site for “Project Crimson” provided
by Seller to Purchaser through IntraLinks Inc.

“Direct Claim” shall have the meaning set forth in Section 11.6(a).

“Dispute Notice” shall have the meaning set forth in Section 12.18.

“DOJ” shall mean the United States Department of Justice.

“DPA” means Section 721 of the Defense Production Act of 1950 (50 U.S.C. §4565).

“Employee Identification Guidelines” shall have the meaning set forth in Section
7.1(a)(i).

“Employment Costs” shall mean any and all employment and employee
benefits-related Liabilities, obligations, claims, losses, costs and expenses.

“End Date” shall have the meaning set forth in Section 12.2(a)(ii).

“Enforceability Limitations” shall have the meaning set forth in Section 4.2.

“Environmental, Health and Safety Law” means any Governmental Rule related to
(a) protection, preservation or cleanup of the environment or natural resources,
(b) release to the environment of Hazardous Substances or (c) public health or
worker health and safety.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” shall mean, with respect to Seller and any of the Affiliates
of Seller, any corporation or other trade or business that would be treated as a
single employer with such Seller or Affiliate of Seller pursuant to Section 414
of the Code or Section 4001(a)(14) or 4001(b) of ERISA.





5

--------------------------------------------------------------------------------

 

 

“Escrow Agent” shall mean ZB, National Association (d/b/a Amegy Bank), a
national banking association.

“Escrow Agreement” shall mean the Escrow Agreement to be entered into by
Purchaser, Seller and the Escrow Agent at the Closing, substantially in the form
of Exhibit F.

“Escrow Amount” means $2,531,250.

“EU Employees” shall have the meaning set forth in Section 7.1(g) (i).

“Excluded A/P” shall have the meaning set forth in Section 2.8(b)(i).

“Excluded A/R” shall mean all accounts receivable constituting the right to
receive payments in respect of goods or services that do not constitute part of
the Crimson Business.

“Excluded Assets” shall have the meaning set forth in Section 2.2.

“Excluded Liabilities” shall have the meaning set forth in Section  2.8(b).

“Excluded Taxes” shall mean (i) any and all Taxes (except the Purchaser’s
portion of Transfer Taxes pursuant to Section 8.4) of or relating to the Crimson
Business and the Acquired Assets, in each case with respect to the Pre-Closing
Tax Period or relating to any event or transaction occurring on or prior to the
Closing Date, (ii) any and all Taxes of the Seller (including the Seller’s
portion of Transfer Taxes pursuant to Section 8.4 and any Taxes of Seller (or
any member or Affiliate of the Seller) that become a Liability of the Purchaser
under any common law doctrine of de facto merger or transferee or successor
Liability or otherwise by operation of contract or law), (iii) any and all Taxes
imposed on or with respect to the Excluded Assets, (iv) any Taxes described in
clauses (i) and (iii) of the definition of “Permitted Liens”; provided,
 however, that Excluded Taxes shall not include, and Seller shall not be liable
for a specific Excluded Tax liability to the extent that such liability or
reserve therefor (to the extent of such reserve) is reflected as a current
liability in the final determination of Net Working Capital pursuant to Section
2.6.

“Financial Schedules” shall have the meaning set for in Section 4.5.

“FTC” shall mean the United States Federal Trade Commission.

“Fundamental Representations” shall mean the representations and warranties
contained in (a) Section  4.1 (incorporation and ownership), Section 4.2
(authority), Section 4.6(a) (title; condition; sufficiency), Section 4.9 (Tax
matters), Section 4.10 (employee matters to the extent same relate to Taxes),
Section 4.11(a) (title to Intellectual Property Rights), Section 4.23 (brokers)
with respect to the Seller (collectively, “Seller Fundamental Representations”),
and (b) Section 5.1 (existence), Section 5.2 (authority) and Section 5.5
(brokers) with respect to the Purchaser.

“GAAP shall mean generally accepted accounting principles in the United States.





6

--------------------------------------------------------------------------------

 

 

“Government Contract” shall mean, with respect to the Crimson Business, any
Contract, task, purchase order or delivery order between Seller or any Selling
Subsidiary and (a) Governmental Authority, (b) any prime contractor to any
Governmental Authority or (c) any subcontractor of any tier in connection with
or with respect to any Contract or agreement between another Person and any
Governmental Authority.

“Government Contract Bid” shall mean any offer, proposal, bid, or quote for
goods or services to be delivered by the Crimson Business that if awarded or
accepted by a Governmental Authority would lead to a Government Contract.

“Governmental Authority” shall mean any national, federal, provincial, state or
local court, governmental or administrative agency or commission or other
governmental agency, authority, instrumentality or regulatory body, domestic or
foreign.

“Governmental Rule” shall mean any statute, law, treaty, rule, code, ordinance,
regulation or order of any Governmental Authority or any judgment, decree,
injunction, writ, order or like action of any federal, state, provincial, or
local court, arbitrator or other judicial tribunal of competent jurisdiction,
domestic or foreign.

“Guaranteed Obligation” shall have the meaning set forth in Section 6.9(a).

“Guarantor” shall have the meaning set forth set forth in the preamble.

“Hazardous Substances” means any hazardous or toxic substances including, but
not limited to, pollutants, contaminants, substances, materials or wastes,
including without limitation petroleum or any fraction thereof, asbestos, and
polychlorinated biphenyls, that are regulated as hazardous or toxic by
Environmental, Health and Safety Laws.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

“Indemnification Threshold” shall have the meaning set forth in Section 11.4(a).

“Indemnified Party” shall have the meaning set forth in Section 11.6(a).

“Indemnifying Party” shall have the meaning set forth in Section 11.6(a).

“Information” shall have the meaning set forth in Section 4.22(a).

“Intellectual Property Rights” means all right, title and interest arising from
or in respect of any of the following, whether protected, registered,
unregistered, created or arising under the laws of the United States or any
other jurisdiction: (i) names and marks, trade names, service marks,
certification marks, trade dress, brand names, corporate names, logos and other
trade designations or source identifiers, including the goodwill associated with
the foregoing; (ii) patents, patent applications, including any provisional,
utility, design, continuation, continuation-in-part or divisional applications
filed in, and all priority rights and rights under any international patent
conventions, agreements or treaties, the United States or any other
jurisdiction, and all reissues thereof and all reexamination certificates
issuing therefrom; (iii) ownership rights,





7

--------------------------------------------------------------------------------

 

 

including all related copyright registrations (other than any moral  rights) to
copyrightable works, including computer and electronic data processing programs
and software (including that which presently is under development),
documentation, software designs, technical and functional specifications;
(iv) Trade Secrets; and (v) Internet domain names and social media sites; (vi)
claims, causes of action and defenses relating to the enforcement of any of the
foregoing and (vii) any other intellectual property or similar proprietary
rights; in each of case (i) to (vii) above, including any registrations,
applications, renewals or extensions of the foregoing with or by any
Governmental Authority in any jurisdiction.

“Joint Venture” means Ulvac Cryogenics, Inc., a corporation organized under the
laws of Japan.

“Joint Venture Entities” shall mean the Joint Venture and any of its
Subsidiaries, including, without limitation, Ulvac Cryogenics Korea, Inc., a
corporation organized under the laws of Korea, and Ulvac Cryogenics Ningbo,
Inc., a corporation organized under the laws of the Peoples’ Republic of China.

“Knowledge of Seller” or words of similar import shall mean the actual knowledge
of any Person set forth on Schedule 1.1(a) to this Agreement; provided,
 however, an individual shall be deemed to have actual knowledge (i) of a
writing authored by such individual, and (ii) of information that a reasonable
inquiry conducted by such individual would have disclosed.

“Leased Real Property” has the meaning set forth in Section 4.20(b).

“Leases” shall have the meaning set forth in Section 4.20(b).

“Legal Proceeding” shall have the meaning set forth in Section 4.7.

“Legal Restraint” shall mean any temporary restraining order, preliminary or
permanent injunction or other order, decree, judgment or like action issued by
any court of competent jurisdiction, or other Governmental Authority, or other
legal restraint or prohibition.

“Liabilities” means any and all indebtedness, liabilities, commitments or
obligations, whether accrued or fixed, known or unknown, absolute or contingent,
matured or unmatured, liquidated or unliquidated, determined or determinable,
on- or off-balance sheet and including those arising under any Contract, Legal
Proceeding or Legal Restraint.

“Licensed IP” shall mean all of the Intellectual Property Rights licensed to
Purchaser by Seller or any Selling Subsidiary or any Affiliate of the Seller or
any Selling Subsidiary pursuant to the Transitional Trademark License Agreement.

“Liens” shall mean pledges, claims, liens (statutory or other), charges
(including any conditional sale or other title retention agreement or lease in
the nature thereof), encumbrances, security interests, mortgages, deed of
trusts, equitable interests, pledges, conditions, easements, encroachments,
rights-of-way, rights of first refusal, options, charges of any kind, sales of
receivables with recourse against the Crimson Business, filings or agreements to
file a financing statement as debtor under the Uniform Commercial Code or any
similar statute (other than to reflect ownership by a third party of property
leased to the Crimson Business under a lease that is





8

--------------------------------------------------------------------------------

 

 

not in the nature of a conditional sale or title retention agreement), or
subordination arrangements in favor of another Person, in each such case of any
kind or nature whatsoever.

“Maquiladora Employees” shall mean those employees of American Industries
assigned and providing services to Seller through the Shelter Operator with
respect to the Crimson Business in Mexico pursuant to the Shelter Agreement.

“Material Contracts” shall have the meaning set forth in Section 4.8(a).

“Multiemployer Plans” shall mean any “multiemployer plan” within the meaning of
Section 3(37) or 4001(a)(3) of ERISA or Section 414(f) of the Code contributed
to by Seller or any of its Subsidiaries for the benefit of any Covered Employee
or any beneficiary thereof.

“Net Working Capital” means accounts receivable, plus net inventory (in each
case, to the extent included in the Acquired Assets), minus deferred revenue and
accrued warranties, in each case determined in accordance with the Accounting
Principles, minus any Excluded Liabilities that (a) Purchaser and Seller have
agreed to have Purchaser pay on behalf of the Seller, or (b) are listed on
Schedule 2.8.

“Net Working Capital Target” means $54,985,000.

“NWC Dispute Notice” shall have the meaning set forth in Section 2.6.

“NWC Referee” shall have the meaning set forth in Section 2.6.

“NWC Statement” shall have the meaning set forth in Section 2.5.

“Ordinary Course of Business” shall mean the ordinary course of conduct of the
Crimson Business and use of the Acquired Assets consistent with their past
custom and practice (including with respect to quantity and frequency).

“Other Relevant Antitrust Law” shall mean any applicable foreign Governmental
Rule with respect antitrust or competition law in jurisdictions reasonably
determined by Purchaser to require a filing or other action as a condition to
the Closing, including, without limitation, the following
jurisdictions:  Austria, Germany (or the European Union in lieu of Austria and
Germany), China, South Korea and Japan.

“Owned Property Leases” means, collectively, those certain leases to be entered
into on or prior to the Closing Date between Seller or the applicable Selling
Subsidiary and Purchaser (or Purchaser’s designee) for all of Building 11,
Chelmsford, Massachusetts and a portion of Building 12, Chelmsford,
Massachusetts in the forms attached hereto as Exhibit F.

“Owned Real Property” has the meaning set forth in Section 4.20(a).

“Parties” shall mean Purchaser and Seller and solely for purposes of Section
6.9, Guarantor.





9

--------------------------------------------------------------------------------

 

 

“Patent Assignment Agreements” shall mean one or more Patent Assignment
Agreements between one or more Selling Companies and Purchaser, in the form
attached as Exhibit C to this Agreement, as necessary for the transfer by the
applicable Selling Companies to Purchaser of the Assigned Patents (as defined in
such form) in the applicable U.S. and foreign jurisdictions.

“Permitted Liens” shall mean: (i) Liens for Taxes, assessments and governmental
charges being contested in good faith by Seller or a Selling Subsidiary;
(ii) Liens granted pursuant to judgments, decrees, attachments, awards or court
proceedings that are being contested in good faith by Seller or a Selling
Subsidiary that are disclosed in Schedule 4.9; (iii) Liens for Taxes either not
due and payable or due but for which notice of assessment has not been given,
and which may thereafter be paid without penalty; (iv) inchoate Liens, charges
and privileges incidental to current operations or the Ordinary Course of
Business (including mechanics’, carriers’, workmen’s, repairmen’s or other
similar Liens) that are not due or delinquent and which are individually, or in
the aggregate, not material to the Crimson Business or the Acquired Assets;
(v) security given in the Ordinary Course of Business to any public utility,
Governmental Authority or to any statutory or public authority; (vi) all
encumbrances, covenants, easements, agreements and restrictions of record
applicable to the land and buildings thereon which encumber the Owned Real
Property (other than the property known as Building 15, Chelmsford,
Massachusetts) or the Leased Real Property and that would be disclosed on a
current title report or similar report or listing or on a current survey
relating to such Owned Real Property or Leased Real Property that does not
create a Liability and does not disturb the beneficial use and enjoyment of such
Owned Real Property (other than the property known as Building 15, Chelmsford,
Massachusetts) or the Leased Real Property, and (vii) present and future zoning
and land use laws, regulations, ordinances and rulings; provided,  however, that
the aggregate of clauses (i) through (iv) above shall not exceed $50,000.

“Permitted Schedule Additions” means amendments to the following Schedules
included in the Side Letter:  (i) Schedule 2.1(d) (Acquired IP) only to the
extent of new Acquired IP or deletions to the extent of the natural expiration
of protection or abandonment in the Ordinary Course of Business, if applicable;
(ii) Schedule 2.1(h) (customer and supplier lists) only to reflect new
customers; (iii) Schedule 2.1(j) (equipment) only to the extent of additions or
deletions of equipment and machinery; (iv) Schedule 4.8 (Material Contracts)
only to the extent of new customer and vendor Contracts or the completion of all
obligations by all parties under such customer and vendor Contracts (except for
obligations that by the terms of the Contract survive completion); (v) Schedule
4.9 (Permitted Liens) only to the extent of new Permitted Liens or the
termination or amendment of existing Permitted Liens; (vi) Schedule 4.10(a) and
Schedule 7.1(a) (employees) only to the extent necessary to update the list of
employees and related information in accordance with Sections 4.10 and Section
7.1 and (vii) Schedule 4.11(b) only to the extent necessary to update the fees,
responses or actions falling due within thirty (30) days following the Closing
with respect to registered and applied for trademarks, patents, copyrights and
Internet domain names; in each case, only to the extent of amendments to each
such Schedule, that reflect only circumstances, events and conditions that (a)
occur for the first time after the date hereof, (b) were not within the
Knowledge of Seller as of the date hereof, (c) were completely within the
Ordinary Course of Business, and (d) do not constitute, by themselves or
together with the content of any Schedule, a misrepresentation by Seller under
Article IV, a breach of the covenants set forth in Section 6.1, or the failure
of a condition precedent under Article IX.





10

--------------------------------------------------------------------------------

 

 

“Person” shall mean any individual, firm, corporation, partnership, limited
liability company, trust, joint venture, Governmental Authority or other entity,
and shall include any successor (by merger or otherwise) of such entity.

“Personal Data” shall have the meaning set forth in Section 4.22(a).

“Policy Limit” means the coverage limit of $101,250,000 pursuant to the R&W
Insurance Policy.

“Polycold Supply Agreement” shall mean the Polycold Supply Agreement between
Seller and Purchaser, a copy of which is attached as Exhibit J to this
Agreement.

“Post-Closing Crimson A/P” shall mean all accounts payable constituting the
obligation to make payments in respect of goods or services to the extent such
goods are physically received by, or such services are rendered to, the Crimson
Business after the Closing Date.

“Pre-Closing Tax Period” shall mean all taxable periods (or portion thereof)
ending on or prior to the Closing Date.

“Property Taxes” shall have the meaning set forth in Section 8.2(e).

“Purchase Price” shall have the meaning set forth in Section 2.3(b).

“Purchaser” shall have the meaning set forth in the preamble.

“Purchaser Cure Period” shall have the meaning as set forth in
Section 12.2(a)(v).

“Purchaser Indemnitees” shall have the meaning set forth in Section 11.2.

“Purchaser Material Adverse Effect” shall have the meaning set forth in
Section 5.1.

“Purchaser’s Workers Compensation Plan” shall have the meaning set forth in
Section 7.1(c).

“R&W Insurance Policy” means the “Buy-Side Representations and Warranties
Insurance Policy,” policy number 18BC1-5226-0037 (Project Crystal/Crimson),
which includes coverage during the interim period between signing and Closing.

“R&W Insurance Policy Cost” means the R&W Insurance Policy premium and any and
all costs and expenses actually paid or payable to the insurance broker,
underwriter or insurer and their respective attorneys in connection with
obtaining and binding the R&W Insurance Policy.

“R&W Policy Extension Bring Down” as defined in Section 6.19.





11

--------------------------------------------------------------------------------

 

 

“Representatives” shall mean a Person’s officers, directors, managers, members,
stockholders or employees or any investment banker, consultant, attorney,
accountant or other advisor or representative retained by any of them.

“Restricted Assets” shall have the meaning set forth in Section 6.2(a).

“Restricted Contracts” shall have the meaning set forth in Section 6.2(a).

“Restricted Interest” shall have the meaning set forth in Section 6.2(c).

“Restricted Period” shall mean five (5) years after the Closing Date, provided,
 however, whenever this term is used to refer to actions or obligations within
the European Union, it shall be limited to three (3) years after the Closing
Date.

“Schedules” shall have the meaning set forth in preamble to Article IV.

“Seller” shall have the meaning set forth in the preamble.

“Seller Benefit Plans” shall mean each “employee benefit plan,” as defined in
Section 3(3) of ERISA, each stock option, restricted stock, restricted stock
unit, performance stock unit, stock purchase or other equity or equity-based
compensation plan, bonus, or other cash or incentive compensation, benefit or
incentive pay scheme or plan, each retention compensation, change in control
compensation, benefit or incentive plan, each retiree medical or life insurance,
supplemental retirement arrangement, each salary continuation plan, each
vacation or paid time off policy, each deferred compensation or severance plan,
arrangement or policy, each retirement and pension plan, each Seller Welfare
Plan and each other employee fringe benefit or other benefit plan, arrangement
or policy that is currently established, sponsored, maintained or otherwise
contributed to by Seller or any of its Subsidiaries with respect to the Crimson
Business or an ERISA Affiliate for the benefit of any Covered Employee, and any
Multiemployer Plan.

“Seller Cure Period” shall have the meaning set forth in Section 12.2(a)(iv).

“Seller Fundamental Representations” shall have the meaning set forth in the
definition of “Fundamental Representations” in Section 1.1.

“Seller Indemnitees” shall have the meaning set forth in Section 11.3.

“Seller Material Adverse Effect” shall mean a change, event or effect that
results in a material adverse effect on the Crimson Business and the Acquired
Assets (with such Acquired Assets taken as a whole), other than any change,
event or effect relating to (a) general economic or regulatory, legislative or
political conditions or securities, credit, financial or other capital markets
conditions, in each case in the United States or any foreign jurisdiction
(including interest rate and exchange rate fluctuations), (b) the failure to
meet any forecasts, estimates or predictions in respect of revenues, earnings or
other financial or operating metrics for any period (it being understood that
facts or circumstances giving rise to or contributing to such failure may be
deemed to constitute or taken into account in determining whether there has been
a Seller Material Adverse Effect), (c) the execution and delivery of this
Agreement or any other Transaction Agreement or to the public announcement or
pendency of the transactions contemplated by the Transaction





12

--------------------------------------------------------------------------------

 

 

Agreements, including the impact thereof on the relationship, contractual or
otherwise, of Seller or any Selling Subsidiary with employees, labor unions,
customers, suppliers, distributors, partners or similar relationships, or to the
performance of any obligations under this Agreement or any other Transaction
Agreement, (d) changes or conditions generally affecting the industries in which
Seller or any of its Subsidiaries operate, (e) any natural disaster or any acts
or threats of terrorism, military action or war or any escalation or worsening
thereof, (f) changes (after the date of this Agreement) in applicable laws,
regulations or accounting principles, (g) any Excluded Asset, Excluded Liability
or the business, operations or financial statements of Seller except to the
extent related to the Acquired Assets, the Crimson Business or the Financial
Schedules or (h) the taking of any action or omitting to take any action at the
request of or with the approval of Purchaser; provided further, however, that
any event, occurrence, fact, condition or change referred to in clauses (a) and
(d) through (f) immediately above shall be taken into account in determining
whether a Seller Material Adverse Effect has occurred or could reasonably be
expected to occur to the extent that such event, occurrence, fact, condition or
change has a disproportionate effect on the Crimson Business compared to other
participants in the industries in which the Crimson Business operates.

“Seller No-Hire Employee” shall mean an employee of Seller or any of its
Subsidiaries (i) who is a manager or above, (ii) who regularly interacts with
Seller’s customers or clients or (iii) with whom Purchaser or its Affiliates had
contact by virtue of the transactions contemplated by this Agreement and the
other Transaction Agreements.

“Seller’s Welfare Plan” shall have the meaning set forth in Section 7.1(b)(iv).

“Seller’s Workers Compensation Plan” shall have the meaning set forth in Section
7.1(c).

“Selling Companies” shall mean Seller and the Selling Subsidiaries.

“Selling Subsidiaries” shall mean the Subsidiaries of Seller that own or hold
for use any Acquired Assets, are a party to any Acquired Contracts, or are
subject to, or otherwise have any obligations in respect of, any Assumed
Liabilities.

“Shared Contract” shall have the meaning set forth in Section 6.2(c).

“Shelter Agreement” shall mean that certain Shelter Agreement between Seller and
the Shelter Operator effective as of December 9, 2005, as amended to date and as
provided by this Agreement.

“Shelter Operator” shall mean AIM Servicios Adminstravitos, S. de R.L. de C.V.
(successor to Grupo American Industries, S.A. de C.V.).

“Side Letter” shall mean a side letter, attaching any “supplemental schedules”
that are necessary to make the representations and warranties set forth in this
Agreement accurate and complete as of the Closing Date (such “supplemental
schedules” to be provided as lists of additions and/or deletions, as
appropriate, and not as replacement Schedules) and addressing certain other
matters.  Notwithstanding the foregoing, no such supplement or addition to, or
deletion from, the Schedules which purports to correct any prior representation
or cure the breach of any prior





13

--------------------------------------------------------------------------------

 

 

warranty made in this Agreement shall be deemed to correct such representation
or cure such breach for purposes of Section 9.1 or Article XI, except for
Permitted Schedule Additions.

“Specified Compensation and Benefits” shall mean, with respect to any
Transferred Employee, (i) a base salary, wages or annualized fixed or guaranteed
remuneration, as applicable, (ii) variable/incentive/bonus pay programs
(including, where applicable, sales commission plans), (iii) other benefit plans
and arrangements and (iv) severance payments and other separation benefits in
the event of a termination of employment for reasons other than cause, provided,
 however, that (a) in each of clauses (i) and (ii), are no less favorable than
as provided to such Transferred Employee by Seller and its Subsidiaries on the
Closing Date, (b) in each of clauses (iii) and (iv), the same as any other
similarly situated employees of Purchaser with recognition of any such
Transferred Employee’s service on or prior to the Closing, as applicable and (c)
under no circumstances will a Transferred Employee be provided with equity or
equity based compensation.

“Specified Period” shall mean one (1) year following the Closing Date.

“Straddle Period” shall mean, with respect to any Acquired Asset, any complete
taxable period that includes, but does not end on, the Closing Date.

“Subsidiary” of any Person shall mean a corporation, company or other entity
(i) more than 50% of whose outstanding shares or securities (representing the
right to vote for the election of directors or other managing authority of such
Person) are, or (ii) which does not have outstanding shares or securities (as
may be the case in a partnership, limited liability company, joint venture or
unincorporated association), but more than 50% of whose ownership interest
representing the right to make decisions for such entity is, now or hereafter
owned or controlled, directly or indirectly, by such Person, but such
corporation, company or other entity shall be deemed to be a Subsidiary only so
long as such ownership or control exists.

“Super Cap” means the Purchase Price minus the Assumed Liabilities.

“Target Closing Date” shall have the meaning set forth in Section 6.3.

“Tax” or “Taxes” shall mean all taxes, imposts, duties, withholdings, charges,
fees, levies or other assessments of any kind whatsoever imposed by any
Governmental Authority or other taxing authority, whether domestic or foreign
(including income, excise, personal property, real property, unclaimed property,
escheat, sales, use, occupation, transfer, conveyance, recording, customs,
duties, payroll or other employment or unemployment related tax, license,
registration, ad valorem, value added, withholding, social security, national
insurance (or other similar contributions or payments), franchise, registration,
estimated severance, stamp taxes, taxes based upon or measured by capital stock,
net worth or gross receipts and other taxes), together with all interest, fines,
penalties and additions attributable to or imposed with respect to such amounts.

“Tax Returns” shall have the meaning set forth in Section 8.2(a).

“Territory” shall have the meaning set forth in Section 7.4(b).





14

--------------------------------------------------------------------------------

 

 

“Third-Party Claim” shall have the meaning set forth in Section 11.6(a).

“Trademark Assignment Agreement” shall mean one or more Trademark Assignment
Agreements between one or more Selling Companies and Purchaser, in the form
attached as Exhibit D to this Agreement, as necessary for the transfer by the
applicable Selling Companies to Purchaser of the Assigned Trademarks (as defined
in such form) in the applicable U.S. and foreign jurisdictions.

“Trade Secrets” shall mean any trade secrets or similar forms of protection for
confidential information, including invention disclosures, formulae, recipes,
specifications (including information regarding materials, ingredients, tools,
apparatus, sources and vendors), procedures, processes, methods, techniques,
ideas, creations, inventions and discoveries (whether patentable or unpatentable
and whether or not reduced to practice), improvements, know-how, research and
development, technical data, designs, models, algorithms, subroutines and
similar confidential information.

“Transaction Agreements” shall mean this Agreement, the Transitional Trademark
License Agreement, the Bill of Sale and Assignment and Assumption Agreement, the
Transition Services Agreement, Owned Property Leases, the Assignment of Lease,
the Patent Assignment Agreement, the Trademark Assignment Agreement, the
Polycold Supply Agreement and such assignments of leases, stock powers,
instruments of title and all other documents reasonably necessary to adequately
convey to Purchaser title to the Acquired Assets in accordance with this
Agreement.

“Transfer” or “Transferred” shall mean any sale, assignment, conveyance or other
transfer with respect to assets or contracts, and any assignment, assumption or
other transfer with respect to Liabilities.

“Transfer Taxes” shall mean all real and personal property transfer,
documentary, sales, use, registration, value-added, stamp duty, real estate
transfer, recording and any similar Taxes incurred in connection with this
Agreement, the other Transaction Agreements and the transactions contemplated
hereby and thereby.

“Transferred Employees” shall mean those Covered Employees who accept employment
with Purchaser or any of its Subsidiaries and who commence such employment as of
11:59 p.m. on the Closing Date as well as those EU Employees set forth in
Schedule 7.1(g) whose employment transfers to the Purchaser or any of its
Subsidiaries under the Transfer Regulations.

“Transferred Employee Liabilities” shall mean any and all potential or actual
Employment Costs, other than retirement and pension Liabilities, or any benefits
under any Seller Benefit Plans, relating to each Transferred Employee (or any
eligible dependent or beneficiary of a Transferred Employee) that (i) first
become due or payable, or arise as a result of an event or events that first
occurred, after 11:59 p.m. on the Closing Date, only to the extent such
Liabilities accrue or relate to periods after the Closing Date, (ii) are
otherwise expressly assumed by Purchaser or any of its Subsidiaries pursuant to
this Agreement or any other Transaction Agreement (or in any Schedules or
Exhibits thereto) or (iii) transfer automatically to Purchaser or any of its
Subsidiaries under applicable Governmental Rules; provided, however, with
respect to





15

--------------------------------------------------------------------------------

 

 

clauses (ii) and (iii) above, only to the extent such Transferred Employee
Liability is specifically described in Schedule 2.8.

“Transfer Regulations” shall mean collectively, the European Council Directive
of March 12, 2001 (2001/23/EC) (the “Directive”), relating to the safeguarding
of employees’ rights in the event of transfers of undertakings, businesses or
parts of businesses and any country legislation implementing the Directive.

“Transitional Trademark License Agreement” means the Transitional Trademark
License Agreement in the form attached hereto as Exhibit E.

“Transition Services Agreement” shall mean (i) the Transition Services Agreement
between Seller and Purchaser, the form of which is attached as Exhibit B to this
Agreement, and (ii) any related statements of work and service description
attachments and other ancillary documents to be entered into pursuant thereto.

“Valuator” shall have the meaning set forth in Section 8.1(b).

“Warranty Escrow” shall mean an amount equal to $950,000 as a separate escrow
account (segregated from the Escrow Amount) held and administrated by the Escrow
Agent under the Escrow Agreement.

“Warranty Expense” shall mean the amount, determined in accordance with the
Accounting Principles, of expenses incurred in satisfying warranty claim costs
in a manner consistent with the policies, pricing and practices employed by the
Crimson Business prior to the Closing Date.

“WARN Act” shall have the meaning set forth in Section 7.2.

“Withdrawal Liability” has the meaning set forth in Section 4201 of ERISA.

“Workers Compensation Event” shall mean the event, injury, illness or condition
giving rise to a worker’s compensation claim.

1.2       Exhibits and Schedules; Interpretation. The headings contained in the
Transaction Agreements or in any Exhibit or Schedule thereto and in the table of
contents to any such Transaction Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of such Transaction
Agreement.  All Exhibits and Schedules annexed to or referred to in any
Transaction Agreement are hereby incorporated in and made a part of such
Transaction Agreement as if set forth in full therein.  Each capitalized term
used in any Schedule or Exhibit but not otherwise defined therein, has the
meaning specified in the applicable Transaction Agreement or this
Agreement.  When a reference is made in any Transaction Agreement to a Section,
Subsection, Article, Exhibit or Schedule, such reference shall be to a Section,
Subsection or Article of, or an Exhibit or Schedule to, such Transaction
Agreement unless otherwise indicated.  For all purposes under the Transaction
Agreements, (a) definitions of terms shall apply equally to the singular and
plural forms of the terms defined, (b) whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms,
(c) the terms “include,” “includes” and “including” shall be deemed followed by
the words





16

--------------------------------------------------------------------------------

 

 

“without limitation,” (d) the words “hereof,” “herein” and “hereunder” and words
of similar import shall refer to the applicable Transaction Agreement as a whole
and not to any particular provision of such Transaction Agreement and (e) the
word “extent” in the phrase “to the extent” shall mean the degree to which a
subject or other thing extends, and shall not simply mean “if.”  The symbol “$”
shall mean lawful money of the United States of America, provided,  however,
that such symbol when used herein in reference to a Contract that is denominated
in any other currency shall be deemed to mean the United States dollar
equivalent of such other currency determined by reference to an internationally
recognized exchange rate as of three (3) Business Days prior to the Closing.  In
the event of any conflict between this Agreement and any other Transaction
Agreement, the terms of this Agreement shall control, except to the extent
otherwise necessary under the applicable law.  The parties have participated
jointly in the negotiating and drafting of each Transaction Agreement.  If an
ambiguity or a question of intent or interpretation arises, each Transaction
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of any Transaction Agreement.  The
Transaction Agreements are in the English language only, which shall be
controlling in all respects.  No translation, if any, of the Transaction
Agreements into any other language shall be of any force or effect in the
interpretation of such Transaction Agreement or in a determination of the intent
of any party thereto.

ARTICLE II.  PURCHASE AND SALE OF ACQUIRED ASSETS

2.1       Acquired Assets.  Upon the terms and subject to the conditions of this
Agreement, on the Closing Date, Seller shall, and shall cause the applicable
Selling Subsidiaries to, Transfer to Purchaser, and Purchaser shall purchase
from Seller and the applicable Selling Subsidiaries, free and clear of any Liens
other than Permitted Liens, all right, title and interest of Seller and such
Selling Subsidiaries in and to all of the assets, properties and rights of every
kind and nature, whether real, personal or mixed, tangible or intangible
(including goodwill), wherever located and whether now existing or hereafter
acquired (other than the Excluded Assets), which relate to, or are used or held
for use in connection with, the Crimson Business (collectively, the “Acquired
Assets”) including, without limitation, the following:

(a)        all Acquired Inventory;

(b)        all Acquired A/R;

(c)        all Acquired Contracts;

(d)        all Acquired IP;

(e)        all Acquired Books and Records;

(f)        all Acquired Permits;

(g)        all of the equity ownership interests, and appurtenant rights, in the
Joint Venture owned by Seller;

(h)        all customer and supplier lists pertaining to the Crimson Business,
including those set forth on Schedule 2.1(h);





17

--------------------------------------------------------------------------------

 

 

(i)         all prepaid expenses, credits, deposits (other than customer
deposits) and advance payments to the extent related to the Crimson Business,
including those set forth on Schedule 2.1(i);

(j)         all furniture, fixtures, equipment (including office, computer and
telephone equipment), machinery, tools, dies, molds and all other tangible
personal property located at any Leased Real Property, at the facility of any
Selling Company or any Affiliate of a Selling Company, or at any vendor, in each
case that are owned by a Selling Company and that are used or held for use in
the Crimson Business, including, without limitation, such assets set forth on
Schedule 2.1(j);

(k)        all trucks, tractors, trailers, railcars or other vehicles that are
owned by the Selling Companies and used in the Crimson Business, including,
without limitation, such assets listed on Schedule 2.1(k);

(l)         all catalogs, sales promotion literature and advertising materials
relating to the Crimson Business; provided,  however, that Seller should be
entitled to retain copies of any such materials that also relate to the Excluded
Assets or any businesses of Selling Companies or their Affiliates other than the
Crimson Business;

(m)       all of the Selling Companies and their respective Affiliates’ goodwill
related to the Crimson Business;

(n)        to the extent assignable, all rights under warranties, indemnities
and all similar rights against third parties to the extent related to any of the
Acquired Assets;

(o)        all rights to any claims, suits, actions proceedings or
investigations at law or in equity of any nature available to or being pursued
by such Selling Company or its Affiliates to the extent related to the Crimson
Business, the Acquired Assets or the Assumed Liabilities, whether arising by way
of counterclaim or otherwise; and

(p)        all insurance benefits, including rights and proceeds, arising from
or relating to the Crimson Business, the Acquired Assets or the Assumed
Liabilities.

2.2       Excluded Assets and Excluded Contracts.  Notwithstanding anything to
the contrary in this Agreement or any other Transaction Agreement, any assets
that are not Acquired Assets shall not be Transferred to Purchaser pursuant to
this Agreement or such other Transaction Agreement, and shall be retained by
Seller and the Selling Subsidiaries, including the following (collectively,
“Excluded Assets”): (i) any interests of Seller or any Selling Subsidiary in, to
or under any Leased Real Property and in, to or under any other interest in real
property (except as provided in the Assigned Lease and the Owned Property
Leases), (ii) all Excluded A/R and all cash and cash equivalents, including
marketable securities, (iii) all files, documents, books and records of Seller
or any Selling Subsidiary other than the Acquired Books and Records, (iv) all
records prepared in connection with the transactions contemplated by this
Agreement and the other Transaction Agreements, (v) all rights of Seller and its
Subsidiaries under this Agreement and the Transaction Agreements, (vi) any
equity interest or security in any Selling Company, (vii) any and all Tax
assets, including any Tax refunds, credits or claims, attributable in each case
to any Pre-Closing Tax Period, (viii) any Shared Contracts or any interests in
Shared Contracts, except to the extent of any Acquired Interests, (ix) except as
otherwise specifically provided in this Agreement,





18

--------------------------------------------------------------------------------

 

 

all the assets of and all the assets relating to the Seller Benefit Plans, (x)
any assets the access to which is provided to Purchaser through the Transition
Services Agreement, and (xi) all Intellectual Property Rights other than the
Acquired IP.

2.3       Consideration.  Upon the terms and subject to the conditions of this
Agreement, as consideration for the transactions contemplated herein:

(a)        Purchaser will assume the Assumed Liabilities in the manner set forth
in Section 2.8.

(b)        Purchaser will, in addition to assuming the Assumed Liabilities, pay
to Seller, by wire transfer of immediately available funds to an account(s)
designated by Seller, an amount equal to the Cash Consideration, subject to
adjustment in accordance with Section 2.4 and Section 2.7.  The assumption of
Assumed Liabilities and the Cash Consideration, as adjusted in accordance with
Section 2.4 and Section 2.7, shall be collectively referred to as the “Purchase
Price.”

2.4       Estimated Cash Consideration.  No later than two (2) Business Days
prior to the Closing Date, Seller, pursuant to methods and procedures developed
in consultation with Purchaser, shall cause to be prepared and delivered to
Purchaser a certificate (which shall be subject to review by Purchaser) of an
officer of the Seller, setting forth Seller’s good faith estimate as of the
Closing of the Net Working Capital (such certificate, the “Closing
Certificate”).  For the purposes of making payments under Section 2.3(b) at the
Closing, the Cash Consideration shall be increased or decreased, as applicable,
by the amount by which the estimated Net Working Capital is greater than or less
than the Net Working Capital Target (as adjusted, the “Adjusted Closing Cash
Consideration”).

2.5       NWC Statement.  As promptly as possible and in any event within ninety
(90) days after the Closing Date, Purchaser will prepare or cause to be
prepared, and will provide to Seller a written statement setting forth in
reasonable detail its proposed determination of the Closing Date Net Working
Capital (the “NWC Statement”).

2.6       NWC Dispute Notice.  The NWC Statement will be final, conclusive and
binding on the Parties unless Seller provides a written notice (a “NWC Dispute
Notice”) to Purchaser no later than the thirtieth (30th) day after Purchaser’s
delivery of the NWC Statement setting forth in reasonable detail (a) any item on
the NWC Statement that Seller believes has not been prepared in accordance with
the Accounting Principles and (b) the correct amount of such item in accordance
with the Accounting Principles.  Any item or amount to which no dispute is
raised in the NWC Dispute Notice will be final, conclusive and binding on the
Parties.  Purchaser and Seller will attempt to resolve the matters raised in a
NWC Dispute Notice in good faith.  Fifteen (15) Business Days after delivery of
the NWC Dispute Notice, either Purchaser or Seller may provide written notice to
the other that it elects to submit the disputed items to Grant Thornton LLP and,
if such firm shall decline such appointment, then such other nationally
recognized independent accounting firm in the United States that is mutually
acceptable Seller and Purchaser (the “NWC Referee”).  The NWC Referee will
promptly review only those items and amounts specifically set forth and objected
to in the NWC Dispute Notice and resolve the dispute with respect to each such
specific item and amount in accordance with the Accounting Principles; provided,
 however, that the NWC





19

--------------------------------------------------------------------------------

 

 

Referee shall not assign a value to any item greater than the greatest value for
such item, or lower than the lowest value of such item, claimed in any notice of
disagreement presented to the such NWC Referee pursuant hereto.  The fees and
expenses of the NWC Referee will be borne by Seller and Purchaser in inverse
proportion to the dollar amount of the items in dispute as submitted to the NWC
Referee as to which such party prevails in the proceeding, which proportionate
allocations shall also be determined by the NWC Referee.  The decision of the
NWC Referee with respect to the items of the NWC Statement submitted to it will
be final, conclusive and binding on the Parties.  Each of the Parties to this
Agreement agrees to use its commercially reasonable efforts to cooperate with
the NWC Referee and to cause the NWC Referee to resolve any dispute no later
than thirty (30) Business Days after selection of the NWC Referee.  The Net
Working Capital as of the Closing as determined by the NWC Referee, by agreement
of the Parties, or by Seller’s failure to timely provide a NWC Dispute Notice
shall be referred to herein as the “Closing Date Net Working Capital.”

2.7       Payment of Cash Consideration Adjustment.  Promptly, and in any event
no later than the fifth (5th) Business Day after final determination of the Net
Working Capital in accordance with Section 2.6: (a) if the Closing Date Net
Working Capital exceeds the estimated Net Working Capital set forth in the
Closing Certificate, then Purchaser will pay such excess amount to Seller by
wire transfer of immediately available funds; and (b) if Closing Date Net
Working Capital is less than the estimated Net Working Capital set forth in the
Closing Certificate, then Seller will pay to Purchaser an amount equal to such
shortfall by wire transfer of immediately available funds; provided that if
Excluded A/P as of the Closing Date is less than $8,000,000, the amount payable
pursuant to clause (a) or (b) above shall be adjusted such that any amount
payable by the Purchaser shall be reduced, and any amount payable to the
Purchaser shall be increased, by the amount that is equal to $8,000,000 minus
the actual aggregate amount of the Excluded A/P as of the Closing Date.

2.8       Assumed Liabilities; Excluded Liabilities.

(a)        Subject to the terms of this Agreement, including this Section 2.8,
on the Closing Date, Seller shall, or shall cause the Selling Subsidiaries to,
Transfer to Purchaser, and Purchaser shall assume and agree to fully perform and
discharge when due, in accordance with the terms thereof, the following
Liabilities but, except with respect to clause (ii) and (iv) below, only to the
extent arising out of or relating to the ownership and operation of the Crimson
Business or the Acquired Assets after the Closing Date (the “Assumed
Liabilities”):

(i)        any executory obligations under Acquired Contracts or Acquired
Permits;

(ii)       any Transferred Employee Liabilities;

(iii)      Post-Closing Crimson A/P;

(iv)       50% of any Transfer Taxes;

(v)        any executory obligations under the Assigned Lease;





20

--------------------------------------------------------------------------------

 

 

(vi)       Seller’s obligations under the Guarantee (as defined in Schedule
6.20), only to the extent such obligations accrue from, or relate to, a default
of the underlying obligations which are the subject of the Guarantee, that first
occur after the Closing Date, until such time as Seller’s obligations under the
Guarantee have been released; and

(vii)     Except as otherwise expressly provided in this Section 2.8(a), any
Liabilities arising after the Closing Date from, related to or in connection
with any Acquired Asset (or the ownership or operation thereof) or the operation
of the Crimson Business;

provided,  however, that in the case of clauses (i) through (iii), and (v)
through (vii) above, no such Liability will be assumed by Purchaser to the
extent such Liability arises as a result of any breach of Contract or violation
of law (including, without limitation, any Environmental, Health and Safety Law)
by any Selling Company or any of the applicable Affiliates of a Selling Company,
or any other Person, on or prior to the Closing Date, and in the case of clause
(ii) any matter referenced on Schedule 2.8 shall be considered an Excluded
Liability.  After the Closing Date, the Selling Companies shall not remain
liable for any Assumed Liabilities.

(b)        Unless Purchaser expressly assumes a Liability of a Selling Company
or one or more of its Affiliates, including by operation of this Agreement or
any Transaction Agreement, all such Liabilities shall be “Excluded Liabilities,”
and Purchaser shall not assume and shall not be responsible to pay, perform,
satisfy or discharge Excluded Liabilities.  Without limiting the generality of
the foregoing, the “Excluded Liabilities” shall include, but not be limited to,
the following:

(i)        All accounts payable constituting obligations to make payments in
respect of goods or services to the extent such goods are received by, or such
services are rendered to, the Crimson Business prior to the Closing Date or by
any other division of Seller at any time (“Excluded A/P”);

(ii)       Excluded Taxes;

(iii)      all Employment Costs, pension, retirement and severance obligations
for the Covered Employees on or prior to the Closing Date, other than
Transferred Employee Liabilities except for those items set forth on Schedule
2.8;

(iv)      all Liabilities of any Selling Company or any of the applicable
Affiliates of a Selling Company arising from (A) any failure to pay any
compensation or provide any benefit to an employee on or prior to the Closing,
or (B) any claim of co-employment, joint employment or secondary employer
liability with respect to the Maquiladora Employees;

(v)       all Liabilities of each Selling Company and its Affiliates to the
extent relating to or arising out of any Excluded Assets or their businesses,
other than the Crimson Business;

(vi)      all Liabilities of each Selling Company and its Affiliates arising or
incurred in connection with the negotiation, preparation, investigation and
performance of this Agreement, the Transaction Agreements and the transactions
contemplated hereby and thereby,





21

--------------------------------------------------------------------------------

 

 

including fees and expenses of counsel, accountants, consultants, advisers and
other Representatives;

(vii)     all Liabilities of any Selling Company or any of the applicable
Affiliates of a Selling Company arising from the discharge of any Hazardous
Substance, presence of a Hazardous Substance in, on or under any real property
owned or leased by any Selling Company or any of their respective Affiliates, or
breach of any Environmental, Health and Safety Law on or prior to the Closing
Date;

(viii)    all Liabilities of any Selling Company or any of the applicable
Affiliates of a Selling Company arising from any violation of law on or prior to
the Closing Date;

(ix)      all Liabilities of any Selling Company or any of the applicable
Affiliates of a Selling Company arising from any tort or breach of contract
(other than breach of warranty to the extent of “repair or replace” warranty
obligations) on or prior to the Closing Date;

(x)       all Liabilities and obligations of any Selling Company or any of the
applicable Affiliates of a Selling Company in connection with any Legal
Proceeding arising out of, relating to or otherwise in respect of the operation
of the Crimson Business or the Acquired Assets on or prior to the Closing;

(xi)      Withdrawal Liability incurred on, prior to or as a result of the
Closing and the transactions contemplated herein to occur simultaneously
therewith; and

(xii)     all Liabilities of any Selling Company or any of the applicable
Affiliates of a Selling Company arising from any indebtedness.

(xiii)    all Liabilities arising as a result of the alleged involvement of
asbestos or lead in any products (including components or parts thereof) that
each Selling Company or any of their Affiliates, or any of their predecessors
in-interest for which a Selling Company or its Affiliate has successor Liability
under applicable Governmental Rules, marketed, manufactured, offered for sale,
sold, assembled, supplied, refurbished, used, distributed, or otherwise
provided.

Seller shall, and shall cause each Selling Subsidiary to, pay and satisfy in due
course all Excluded Liabilities which they are obligated to pay and satisfy.

2.9       Withholding.  Notwithstanding any other provision in this Agreement,
Purchaser, Seller, their respective Affiliates, and any other applicable payor
shall have the right to deduct and withhold and pay over to the proper
Governmental Authority any required Taxes from any payments to be made under any
Transaction Agreement as required by applicable law, to the extent the Purchaser
informs Seller of such proposed withholding and provides to Seller reasonable
evidence of such requirement and any forms that may be prepared by Seller to
eliminate the requirement for such withholding at least five (5) days prior to
the date of any payment subject to such withholding.  To the extent that amounts
are so withheld, such withheld amounts shall be treated for all purposes of this
Agreement as having been delivered and paid to the Seller or any other recipient
of payment in respect of which such deduction or withholding was made.  For any





22

--------------------------------------------------------------------------------

 

 

amount withheld, Purchaser shall reasonably cooperate with Seller’s efforts to
obtain a refund of such amount from the applicable Governmental Authority.

ARTICLE III.  CLOSING

3.1       Closing.

(a)        The closing of the purchase and sale of the Acquired Assets, and the
assignment and assumption of the Assumed Liabilities (the “Closing”), shall take
place at the offices of Seller’s outside counsel at 10:00 a.m. on the Target
Closing Date; provided that if any of the conditions set forth in Articles IX
and X hereof are not satisfied or, to the extent permitted by Governmental Rule,
waived on the third Business Day prior to the Target Closing Date (other than
conditions that by their terms are to be satisfied at the Closing, but subject
to the satisfaction or waiver of such conditions at the Closing), the Closing
shall take place on the earliest date that is no earlier than the third Business
Day following the first date on which such conditions are satisfied or, to the
extent permitted by Governmental Rule, waived (other than conditions that by
their terms are to be satisfied at the Closing, but subject to the satisfaction
or waiver of such conditions at the Closing), or at such other time or on such
other date as may be agreed by Seller and Purchaser (the “Closing Date”).  All
transactions provided for herein to occur on and as of the Closing Date shall be
deemed to have occurred simultaneously and to be effective as of 11:59 p.m.
Eastern Time on the Closing Date.

(b)        At the Closing, (i) Purchaser shall pay or cause to be paid to Seller
(on behalf of itself and the Selling Subsidiaries), in immediately available
funds by wire transfer to the bank accounts as are designated in writing by
Seller at least three (3) Business Days prior to the Closing Date, cash in U.S.
dollars in an aggregate amount equal to the Adjusted Closing Cash Consideration,
less the Escrow Amount and the Warranty Escrow, which shall be paid to the
Escrow Agent pursuant to the terms of the Escrow Agreement, (ii) Seller shall,
or shall cause the relevant Selling Subsidiaries to, and Purchaser shall execute
each Transaction Agreement and deliver each of the Transaction Agreements to the
applicable counterparty thereto, (iii) subject to Section 6.2, Seller or the
relevant Selling Subsidiary shall deliver or cause to be delivered to Purchaser
the Side Letter (if applicable) and all bills of sale, assignments and other
instruments of transfer or conveyance as may be required by each applicable
third party, or under Governmental Rule, as the case may be, to transfer to
Purchaser the Acquired Assets of Seller and the relevant Selling Subsidiaries,
(iv) Purchaser shall deliver or cause to be delivered to Seller or the relevant
Selling Subsidiary all assumption agreements and other instruments as may be
required by each applicable third party, or under applicable Governmental Rule,
to effect the assumption of the Assumed Liabilities, and (v) Purchaser shall
have received the resignations of Seller’s appointments to the board of the
Joint Venture.

ARTICLE IV.  REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth on the Schedules to this Agreement delivered by Seller to
Purchaser on the date hereof (the “Schedules”), Seller hereby represents and
warrants to Purchaser as follows:

4.1       Incorporation and Ownership.





23

--------------------------------------------------------------------------------

 

 

(a)        Seller is a corporation duly incorporated and validly existing in
good standing under the laws of the State of Delaware, and each of the Selling
Subsidiaries is duly organized and validly existing in good standing under the
laws of its jurisdiction of organization, each with all requisite power and
authority to own its properties and conduct its business in all material
respects as it is currently conducted, and each is duly qualified in each
jurisdiction in which its ownership of property requires such qualification,
except where the failure to so qualify would not, individually or in the
aggregate, have a Seller Material Adverse Effect.

(b)        Schedule 4.1 sets forth for each of the Joint Venture Entities:
(i) its name and jurisdiction of incorporation, (ii) the number of shares of
authorized capital stock of each class of its capital stock, (iii) the number of
issued and outstanding shares of each class of its capital stock, the names of
the holders thereof, and the number of shares held by each such holder, (iv) its
directors and officers, and (v) each address of each such Joint Venture
Entity.  Each of the Joint Venture Entities is a corporation duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
incorporation.  Each of the Joint Venture Entities is duly authorized to conduct
business and is in good standing under the laws of each jurisdiction where such
qualification is required, except where the failure to so qualify would not,
individually or in the aggregate, have a Seller Material Adverse Effect.  Each
of the Joint Venture Entities has full corporate power and authority and all
licenses, permits, and authorizations necessary to carry on the businesses in
which it is engaged and in which it presently proposes to engage and to own and
use the properties owned and used by it, except as would not have a Seller
Material Adverse Effect.  The Seller has delivered to Purchaser correct and
complete copies of the articles of association and bylaws of each of the Joint
Venture Entities (as amended to date).  All of the issued and outstanding shares
of capital stock of each of the Joint Venture Entities has been duly authorized
and is validly issued, fully paid, and non-assessable.  Seller holds of record
and owns beneficially 50% of the outstanding shares of the Joint Venture, free
and clear of any and all Liens.  There are no outstanding or authorized Liens or
other contracts or commitments that could require Seller or any of its
Subsidiaries to sell, transfer, or otherwise dispose of any capital stock of the
Joint Venture, or that could require the Joint Venture to sell, transfer, or
otherwise dispose of any capital stock of any of the other Joint Venture
Entities, or that could require any of the Joint Venture Entities to issue,
sell, or otherwise cause to become outstanding any of its own capital stock
(other than this Agreement with respect to the Joint Venture).  There are no
outstanding stock appreciation, phantom stock, profit participation, or similar
rights with respect to any of the Joint Venture Entities.  There are no voting
trusts, proxies, or other agreements or understandings with respect to the
voting of any capital stock of any of the Joint Venture Entities.  The minute
books (containing the records of meetings of the stockholders, the board of
directors, and any committees of the board of directors), the stock certificate
books, and the stock record books of the Joint Venture Entities are correct and
complete in all material respects.  None of the Joint Venture Entities is in
default under or in violation of any provision of its charter or bylaws.

(c)        Except for the Joint Venture, none of the Acquired Assets include any
equity interest in any other Person.

4.2       Authority.  Seller and each of the Selling Subsidiaries have all
requisite power and authority to execute and deliver each of the Transaction
Agreements to which it is a party and to perform its respective obligations
thereunder.  All acts and other proceedings required to be taken by or with
respect to each of Seller and each of the Selling Subsidiaries to authorize the
execution,





24

--------------------------------------------------------------------------------

 

 

delivery and performance of the Transaction Agreements to which it is a party
and the consummation of the transactions contemplated thereby have been duly and
properly taken.  Each of the Transaction Agreements, dated the date hereof, to
which Seller or any Selling Subsidiary is a party has been duly executed and
delivered by Seller or the applicable Selling Subsidiary, as the case may be,
and constitutes the legal, valid and binding obligation of Seller or the
applicable Selling Subsidiary, as the case may be, enforceable against Seller or
applicable Selling Subsidiary, as the case may be, in accordance with its terms,
subject to: (i) laws of general application relating to bankruptcy, insolvency
and the relief of debtors; and (ii) rules of law governing specific performance,
injunctive relief and other equitable remedies (the “Enforceability
Limitations”).  Each of the Transaction Agreements to be entered into after the
date hereof to which Seller or any Selling Subsidiary is a party will, on the
date such Transaction Agreement is entered into, be duly executed and delivered
by Seller or the applicable Selling Subsidiary, as the case may be, and will
constitute the legal, valid and binding obligation of Seller or the applicable
Selling Subsidiary, as the case may be, enforceable against Seller or the
applicable Selling Subsidiary, as the case may be, in accordance with its terms,
subject to the Enforceability Limitations.

4.3       No Conflict.   The execution and delivery of this Agreement by Seller
do not, and the execution and delivery by Seller and each of the Selling
Subsidiaries of the other Transaction Agreements to which it is a party and the
consummation of the transactions contemplated hereby and thereby and compliance
with the terms hereof and thereof will not:

(a)        conflict with, or result in a violation or breach of, any of the
provisions of the certificate of incorporation or bylaws or comparable
organizational documents of Seller or any Selling Subsidiary;

(b)        conflict in any material respect with, or result in a violation or
breach of, any Governmental Rule applicable to Seller or any of the Selling
Subsidiaries, or to the Knowledge of Seller, the Acquired Assets; or

(c)        conflict in any material respect with, or result in a material
violation or breach of, or constitute a material default under, or give rise to
any right of termination, revocation, cancellation or acceleration under, any
Acquired Contract or any other material contract, license, franchise, permit or
any other agreement or instrument to which Seller or any Selling Subsidiary is a
party or by which the Acquired Assets may be affected or bound.

4.4       Governmental Consents.  No consent, permit, approval or authorization
of, or designation, declaration or filing with, any Governmental Authority on
the part of Seller, any Selling Subsidiary, or the Joint Venture is required in
connection with the execution and delivery of this Agreement or any of the other
Transaction Agreements, or the consummation by Seller and the Selling
Subsidiaries of the transactions contemplated hereby or thereby, other than
(i) those required to be obtained or made pursuant to the HSR Act; (ii) any
consents, approvals and filings under any Other Relevant Antitrust Law; (iii)
CFIUS Clearance; and (iv) such other consents, approvals, authorizations,
designations, declarations or filings that are set forth on Schedule 4.4.

4.5       Financial Information.  Schedule 4.5 sets forth the unaudited schedule
of assets and liabilities of the Crimson Business as of December 31, 2017
(excluding any assets or liabilities of the Crimson Business that, if the
Closing occurred as of December 31, 2017, would constitute





25

--------------------------------------------------------------------------------

 

 

an Excluded Asset or Excluded Liability) and the unaudited schedule of profit
and loss of the Crimson Business for the year ended December 31, 2017 (excluding
therefrom any revenue, income, loss, expense or other amount that would
otherwise be included thereon if the Closing occurred as of December 31, 2017
but that is attributable to any Excluded Assets or Excluded Liabilities)
(collectively, the “Financial Schedules”).  The Financial Schedules were
prepared in accordance with GAAP, except as set forth on Schedule 4.5.

4.6       Title, Condition and Sufficiency.

(a)        Seller or one of the Selling Subsidiaries has good and valid title to
(or valid leases or licenses in respect of) all Acquired Assets free and clear
of all Liens, other than (i) Permitted Liens, and (ii) as set forth on Schedule
4.6.

(b)        The buildings, plants, structures, furniture, fixtures, machinery,
equipment, vehicles and other items of tangible personal property (excluding
inventory, which is covered in Section 4.15) included in Acquired Assets are
structurally sound, free from any material defects, have been maintained in
accordance with normal industry practice, are in good operating condition and
repair (subject to normal wear and tear), and are adequate and suitable for the
purposes for which such assets and properties are presently used.

(c)        The Acquired Assets include all properties, assets and rights (other
than the rights of Purchaser under, and services to be provided to Purchaser
pursuant to, this Agreement and any Transaction Agreements) necessary for the
conduct of the Crimson Business immediately after the Closing in substantially
the same manner as prior to the Closing, except for the assets set forth in the
Transition Services Agreement and the Excluded Assets.  Except as set forth on
Schedule 4.6, no asset is used both in the Crimson Business and in any other
business of the Seller or its Affiliates.  Except in the Ordinary Course of
Business, there has been no change in the composition of the assets used in the
operation of the Crimson Business since December 31, 2017.

4.7       Litigation.   There are no claims, actions, suits, proceedings or
investigations before any Governmental Authority (including any arbitration and
administrative proceedings or condemnation actions, collectively, “Legal
Proceedings”) with respect to which Seller, any Selling Subsidiary or any Joint
Venture Entity is named as a party pending and, to the Knowledge of Seller, no
Legal Proceedings have been threatened in writing to any Selling Company or any
Joint Venture Entity since March 31, 2018, in each case (i) against or directly
or indirectly related to the Crimson Business, the Acquired Assets or the
Assumed Liabilities, or (ii) challenging or seeking to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement.  There is no
existing default by Seller or any Selling Subsidiary with respect to any
judgment, order, writ, injunction or decree of any Governmental Authority or
arbitrator.  To the Knowledge of Seller, no event has occurred or circumstances
exist that may (i) give rise to, or serve as the basis for, any such Legal
Proceeding that would, individually or in the aggregate, have a Seller Material
Adverse Effect, or (ii) constitute or result in (with or without notice or laps
of time) a violation of any Legal Restraint.

4.8       Contracts.

(a)        Schedule 4.8 sets forth a correct and complete list as of the date
hereof of Contracts (x) by which any of the Acquired Assets are bound or
affected or (y) to which any Selling





26

--------------------------------------------------------------------------------

 

 

Company is party or is bound in connection with the Crimson Business, the
Acquired Assets or the Assumed Liabilities and which, in each case, fall within
one or more of the categories set forth below (collectively, the “Material
Contracts”).

(i)        (A) each customer Contract requiring payments to any Selling Company
or any of the applicable Affiliates of a Selling Company with respect to the
Crimson Business in excess of $100,000 per annum or (B) each outstanding
Contract with vendors requiring payments by any Selling Company or any of the
applicable Affiliates of a Selling Company with respect to the Crimson Business
in excess of $50,000 per annum;

(ii)       any Contract that limits or purports to limit the ability of any
Selling Company or any of the applicable Affiliates of a Selling Company to (A)
freely engage in any business or compete in any line of business anywhere in the
world or (B) solicit any individuals for employment;

(iii)      any Contract requiring or otherwise relating to any future capital
expenditures by any Selling Company or any of the applicable Affiliates of a
Selling Company in excess of $50,000;

(iv)      any lease or agreement under which any Selling Company or any of the
applicable Affiliates of a Selling Company is a (A) lessee of or holds or
operates any real or personal property, owned by any other party, except for any
lease of personal property under which the aggregate annual rental payments do
not exceed $10,000, or (B) lessor of or permits any third party to hold or
operate any property, real or personal, owned or controlled by any Selling
Company or any of the applicable Affiliates of a Selling Company;

(v)       any Government Contracts or Government Contract Bids issued within the
last two years and involving $25,000 or more of goods or services;

(vi)      any Contract that is currently binding on, and materially restricts,
the actions of any Selling Company or any of the applicable Affiliates of a
Selling Company;

(vii)     agreements, other than this Agreement, relating to an acquisition,
divestiture or ownership of the Crimson Business or the Acquired Assets;

(viii)    any pension, profit sharing, stock option, employee stock purchase or
other plan or arrangement providing for deferred or other compensation to
employees or any severance or other employee benefit plan, arrangement or
practice, whether formal or informal, including without limitation any Seller
Benefit Plan;

(ix)      any collective bargaining agreement or any other contract with any
labor union, or severance agreements, programs, policies or arrangements;

(x)       any management agreement or contract for the employment of any
officer, individual employee or other person on a full-time, part-time,
consulting or other basis (A) providing annual cash or other compensation in
excess of $100,000, (B) providing for the payment of any cash or other
compensation or benefits upon the consummation of the transactions





27

--------------------------------------------------------------------------------

 

 

contemplated hereby, or (C) otherwise restricting its ability to terminate the
employment of any employee at any time for any lawful reason or for no reason
without penalty or Liability;

(xi)       any agreement or indenture relating to borrowed money or other
indebtedness or the mortgaging, pledging or otherwise placing an Lien on any
Acquired Assets or any letter of credit arrangements, or any guarantee therefor;

(xii)      any license (including covenants not to sue or enforce), assignment
or transfer, royalty or other agreement with respect to any intangible property
(including any Intellectual Property Rights) under which a Selling Company is a
licensor or licensee, other than to any third party non-customized software that
is (A) licensed solely pursuant to a non-exclusive license, or (B) is generally
available on standard terms for less than an aggregate amount per application of
$10,000 per annum;

(xiii)     any agent, sales representative, sales, service provider, or
distribution agreement;

(xiv)     any power of attorney or other similar agreement or grant of agency;

(xv)      any indemnification agreement or requirements contracts; or

(xvi)     any other agreement, not listed above, that is listed on
Schedule 4.8(1), otherwise material to the operations of the Crimson Business or
involves consideration in excess of $250,000 annually, whether or not in the
Ordinary Course of Business.

(b)        Seller has provided in the Data Room copies of each Material Contract
that are correct and complete in all material respects.  As of the date hereof,
each Material Contract is in full force and effect and is a valid and binding
agreement of the applicable Selling Company or any of the applicable Affiliates
of a Selling Company, enforceable against such Selling Company or any of the
applicable Affiliates of a Selling Company in accordance with its terms, except
as such enforceability may be limited by the Enforceability Limitations.  As of
the date hereof, no Selling Company nor any of the applicable Affiliates of a
Selling Company nor, to the Knowledge of Seller, any other party to any Material
Contract is in material breach of, or material default under, any Material
Contract.  For the avoidance of doubt, no representations or warranties are made
by Seller with respect to any portions of Contracts that are not Acquired
Contracts.

4.9       Tax Matters.  Seller and the Selling Subsidiaries have timely filed
within the time period for filing or any extension granted with respect thereto,
all Tax Returns that they are required by Governmental Rule to file.  All such
Tax Returns are true, correct, and complete in all material respects and were
prepared in compliance in all material respects with all Governmental
Rules.  Seller and the Selling Subsidiaries have timely paid any and all Taxes
they are required to pay.  There are (and as of immediately following the
Closing there will be) no Liens for Taxes on the Acquired Assets (other than
Permitted Liens set forth in Schedule 4.9) and, to the Knowledge of Seller, no
Governmental Authority is in the process of imposing any Lien for Taxes on any
of the Acquired Assets.  No Selling Company is a party to any Legal Proceeding
relating to Taxes with respect to the Acquired Assets, and there are no pending
or, to the Knowledge of Seller, threatened Legal Proceedings relating to Taxes
with respect to the Acquired Assets.  No claim has ever been made in writing by
any Governmental Authority in a jurisdiction where a Selling





28

--------------------------------------------------------------------------------

 

 

Company does not file a particular type of Tax Return or pay a particular type
of Tax that it is or may be required to file such type of Tax Return or pay such
type of Tax in that jurisdiction. Each Selling Company is a Tax resident in its
country of formation, has not engaged in a trade or business, had a permanent
establishment (within the meaning of an applicable Tax treaty or convention
between its country of formation and any other country), or otherwise been
subject to taxation in any country other than the country of its
formation.  Each Selling Company has withheld or collected and timely paid to
the applicable Governmental Authority with respect to Taxes all Taxes required
to have been withheld or collected and paid in connection with any amounts paid
or owing to any employee, independent contractor, creditor or equity holder or
received from any other Person.

4.10     Employee Matters.

(a)        The information contained in Schedule 7.1(a) that has been provided
by Seller is complete and correct in all material respects as of the date hereof
with respect to each individual who is identified as a Covered Employee as of
the date hereof.  The Covered Employees, together with the (i) other employees
of Seller and its Affiliates set forth on Schedule 4.10(a), and (ii) the
Maquiladora Employees, are all of the employees of Seller and its Affiliates and
American Industries, as applicable, who provide services to the Crimson
Business.

(b)        Schedule 4.10(b) sets forth a complete and correct list of all Seller
Benefit Plans.  With respect to each material Seller Benefit Plan set forth on
Schedule 4.10(b), the Seller has provided in the Data Room a true, correct and
complete copy of the following, to the extent applicable to such Seller Benefit
Plan: (i) the material documents pursuant to which the Seller Benefit Plan is
maintained,  administered and funded (including the formal plan documents,
summary plan descriptions, all trust agreements, insurance Contracts,
administration Contracts, investment management agreements, subscription and
participation agreements and recordkeeping agreements), each as in effect on the
date hereof; (ii) the two most recent annual reports, actuarial reports, and
accountant’s opinions of each Seller Benefit Plan’s financial statements; and
(iii)  the most recent Internal Revenue Service determination letter with
respect thereto, or opinion letter (in the case of a prototype, volume submitter
or mass submitter plan document with respect to a plan), and all other material
and non-routine correspondence with Governmental Authorities received within the
last three (3) years. In the case of any material Seller Benefit Plan set forth
on Schedule 4.10(b) which is not in written form, the Seller has supplied
Purchaser with a true, correct and complete description of such Seller Benefit
Plan as in effect on the date hereof.

(c)        No Selling Company nor any of the applicable Affiliates of a Selling
Company (i) have or maintain, or has ever had or maintained, a “defined benefit
pension plan” within the meaning of ERISA and subject to Title IV of ERISA or
any Multiemployer Plan, or (ii) has, nor ever had, any ERISA Affiliates other
than each other.

(d)        No Selling Company nor any Affiliate of a Selling Company with
respect to the Crimson Business or the Covered Employees has incurred, or will
incur as a result of the transactions contemplated by this Agreement, any
Withdrawal Liability or any Liability in connection with the termination or
endangered or critical status of any Multiemployer Plan that remains unsatisfied
or that will remain unsatisfied on (and after giving effect to the Closing) the





29

--------------------------------------------------------------------------------

 

 

Closing Date.  Neither Seller nor any of its Subsidiaries has any Liability
(contingent or otherwise) with respect to any Multiemployer Plan, including
without limitation, any Withdrawal Liability.

(e)        There is no Seller Benefit Plan that is subject to Section 412 or 430
of the Code, Section 302 or 303 of ERISA or Title IV of ERISA or subject to
Sections 4063, 4064 or 4069 of ERISA, and no Seller Benefit Plan is a
multiple-employer plan (within the meaning of Section 413(c) of the Code).

(f)        No Seller Benefit Plan provides post-retirement or post-termination
health or welfare benefits to any Covered Employee, officer or other service
provider of the Crimson Business or any beneficiary thereof, except as required
under Section 4980B of the Code, Part 6 of Subtitle B of Title I of ERISA or any
other similar applicable Governmental Rule.

(g)        Each Seller Benefit Plan has been established, maintained, funded and
operated in all material respects in accordance with its terms and Governmental
Rules, including ERISA and the Code.

(h)        No Legal Proceeding, audit or investigation has been asserted or
instituted, or, to the Knowledge of Seller, has been threatened or is
anticipated, against the Seller or any of its Subsidiaries or any of the Seller
Benefit Plans (other than non-material routine claims for benefits and appeals
of such claims) and no Seller Benefit Plan has within the three (3) years prior
to the date hereof been the subject of an examination or audit by a Governmental
Authority or the subject of an application or filing under or is a participant
in, an amnesty, voluntary compliance, self-correction or similar program
sponsored by any Governmental Authority.  With respect to each Seller Benefit
Plan, all contributions, reimbursements and premium payments that are due in
respect of Covered Employees have been made, and all contributions,
reimbursements and premium payments in respect of Covered Employees for any
period ending on or before the Closing Date that are not yet due have been made
or properly accrued.

(i)         All Seller Benefit Plans that are subject to Section 409A of the
Code comply with Section 409A in form and have been administered in accordance
with their terms and Section 409A of the Code in all material respects.

(j)         Neither the Seller nor any of its Subsidiaries reasonably expects to
incur any material penalties or Liabilities under Section 4980H(a) or Section
4980H(b) of the Code with respect to any Seller Benefit Plan.

(k)        All Seller Benefit Plans subject to the laws of any jurisdiction
outside of the United States have been maintained in accordance with all
applicable Governmental Rules, except in each case as would not be expected to
have, individually or in the aggregate, a Seller Material Adverse Effect.

(l)         No Seller Benefit Plan is a multiple employer welfare arrangement
within the meaning of Section 3(40) of ERISA.

(m)       With respect to any Covered Employee, the Crimson Business is in
compliance with all Governmental Rules respecting employment and employment
practices, terms and conditions of employment, wages, hours of work,
classification of employment status and





30

--------------------------------------------------------------------------------

 

 

occupational safety and health, except in each case as would not be expected to
have, individually or in the aggregate, a Seller Material Adverse Effect.  There
are no controversies, claims or employee reports pending, or to the Knowledge of
Seller, threatened between any of the Covered Employees, on the one hand, and
the Crimson Business, on the other hand, relating to employment practices or any
Governmental Rules contemplated by this Section 4.10(m), except in each case as
would not be expected to have, individually or in the aggregate, a Seller
Material Adverse Effect.

(n)        There are no audits or administrative or other employment related
matters or Legal Proceedings pending or, to the Knowledge of Seller, threatened
before any Governmental Authority, relating to the employment of any Covered
Employee or any Person engaged by the Crimson Business as an independent
contractor or in any other non-employee, except in each case as would not be
expected to have, individually or in the aggregate, a Seller Material Adverse
Effect.

(o)        Schedule 4.10(o) contains a true and complete list of each
independent contractor currently performing services for the Crimson Business
under an agreement providing for aggregate annualized compensation in excess of
$40,000.  All compensation due and payable to Covered Employees and consultants
and independent contractors for services performed for the Crimson Business on
or prior to the date hereof has been paid or provided, or otherwise included in
the calculation of the Closing Date Net Working Capital.  All individuals
characterized and treated by each Selling Company and the applicable Affiliates
of each Selling Company, as the case may be, as consultants or independent
contractors of the Crimson Business are properly treated as independent
contractors under all Governmental Rules.  Except as set forth on Schedule
4.10(o), the sales personnel included in the Covered Employees are the employees
of a Selling Company or their Affiliates that have, on behalf of each Selling
Company, the primary relationship with the customers.

(p)        Neither the execution of this Agreement nor any of the transactions
contemplated by this Agreement will (either alone or upon the occurrence of any
additional or subsequent events, and whether by Contract or Governmental Rule):
(i) entitle any current or former director, officer, employee, independent
contractor or consultant of the Crimson Business to severance pay or any other
payment; (ii) accelerate the time of payment, funding or vesting, or increase
the amount of compensation due to any such individual; (iii) increase the amount
payable under or result in any other material obligation pursuant to any Seller
Benefit Plan; or (iv) cause any amounts payable to any Covered Employees to be
treated as “excess parachute payments” subject to any excise Tax imposed by
Section 4999(a).  No Covered Employee is entitled to receive any additional
payment from the Seller or any of its Subsidiaries by reason of the excise Tax
required by Section 4999(a) of the Code, Section 409A or Section 457A of the
Code being imposed on such Person by reason of the transactions contemplated
herein or otherwise.

4.11     Intellectual Property.

(a)        The Acquired IP is all of the Intellectual Property Rights owned by
Seller or any Affiliate of Seller that is used or held for use exclusively in
the Crimson Business, and all such Acquired IP that is registered or applied for
is listed on Schedule 4.11(a).  The Acquired IP, the Licensed IP, the
Intellectual Property Rights addressed in the Transition Services Agreement and
the Intellectual Property Rights under such of the Acquired Contracts that are
effectively assigned to Purchaser at Closing (together with all related consents
and fully satisfied conditions to





31

--------------------------------------------------------------------------------

 

 

such assignments), are all of the Intellectual Property Rights used or held for
use in the Crimson Business as currently conducted and that are necessary for
the conduct of the Crimson Business immediately after the Closing in
substantially the same manner as prior to the Closing,  Seller or one of the
Selling Subsidiaries exclusively owns all Acquired IP and Licensed IP, free and
clear of Liens (other than Permitted Liens).

(b)        Except as set forth in Schedule 4.11(b), all registered and applied
for trademarks, patents, copyrights and Internet domain names are not subject to
any fees, responses or actions falling due within thirty (30) days following the
Closing.

(c)        As of the date of this Agreement, to the Knowledge of Seller, except
as would not have a Seller Material Adverse Effect, (i) the operation of the
Crimson Business does not infringe, misappropriate or otherwise violate, in any
material respect, the valid and enforceable Intellectual Property Rights of any
third party and (ii) no written notices of such infringement, misappropriation
or other violation of Intellectual Property Rights of any third party have been
received by Seller from any such third party.  To the Knowledge of Seller, no
Person is infringing, violating or misappropriating any Acquired IP.  There is
no claim pending or, to the Knowledge of Seller, threatened in writing against
any Selling Company or any of the applicable Affiliates of any Selling Company
that the use or exploitation of the Acquired IP, the Licensed IP or any third
party IP by the applicable Selling Company or the applicable Affiliate in
connection with the Crimson Business as currently conducted by the Selling
Companies and the applicable Affiliates of the Selling Companies infringes upon
or otherwise violates the valid and enforceable Intellectual Property Rights of
any other Person, in each case, except as would not reasonably be expected to
have, individually or in the aggregate, a Seller Material Adverse Effect.

(d)        Except as set forth on Schedule 4.11(d), no Selling Company licenses
the right to use the Acquired IP to any Person.

4.12     Absence of Changes or Events.  From and including December 31, 2017,
there has not been any:

(a)        failure to operate and manage the Crimson Business in the Ordinary
Course of Business;

(b)        change, event, occurrence or development that has had, or could
reasonably be expected to have, individually or in the aggregate, a Seller
Material Adverse Effect;

(c)        imposition of any Lien other than a Permitted Lien upon any of the
Acquired Assets;

(d)        sale, assignment or transfer of any material portion of the tangible
assets of the Crimson Business, except in the Ordinary Course of Business;

(e)        sale, assignment or transfer of any patents, registered trademarks,
material trade names, registered copyrights, material Trade Secrets or other
material intangible assets of the Crimson Business, except in the Ordinary
Course of Business;





32

--------------------------------------------------------------------------------

 

 

(f)        any matter, circumstance or event which would, if it occurred after
the date hereof and prior to the Closing, result in a breach of the covenant
contained in Section 6.1; or

(g)        Contract to do any of the foregoing, or any action or omission that
would result in any of the foregoing.

4.13     Compliance with Laws; Anti-Corruption.

(a)        (i) Each Selling Company and the Shelter Operator has complied, and
is in compliance, with all Governmental Rules applicable to the Crimson Business
and the ownership and use of the Acquired Assets, and (ii) no Selling Company
nor any of the applicable Affiliates of any Selling Company has received any
written notice from any Governmental Authority alleging any non-compliance by
such Selling Company or, to the Knowledge of Seller, any Joint Venture Entity
with respect to any such Governmental Rules applicable to the operation of the
Crimson Business or use of the Acquired Assets, except for such notices the
matters relating to which have been resolved prior to the date hereof or are no
longer pending and except, in the case of each of clauses (i) and (ii), as would
not reasonably be expected to have a Seller Material Adverse Effect.

(b)        (i) All permits, licenses and registrations required for each Selling
Company or each of the applicable Affiliates of each Selling Company to conduct
the Crimson Business as currently conducted, or use the Acquired Assets as
currently used, have been obtained by such Selling Company or Affiliate and (ii)
each Selling Company and each of the applicable Affiliates of each Selling
Company is in compliance with all such permits, licenses and registrations,
except, in the case of each of clauses (i) and (ii), as would not have a Seller
Material Adverse Effect.  No Selling Company or any Affiliate of a Selling
Company has received any notices alleging the failure to hold any permit with
respect to the Crimson Business.

(c)        Neither the operation of the Crimson Business nor any of the
officers, directors, employees or agents of any Selling Company engaged in the
Crimson Business (in their capacities as such), has violated the Foreign Corrupt
Practices Act of 1977, as amended, the Corruption of Foreign Public Officials
Act, the U.K. Bribery Act 2010, legislation enacted by member states and
signatories implementing the OECD Convention Combating Bribery of Foreign
Officials, or similar Governmental Rules of any jurisdiction relating to
anti-corruption.

(d)        Neither Seller nor any of the Selling Companies, nor any of their
officers, directors, employees or agents (in their capacities as such), has
directly or indirectly offered, paid or promised to pay, or authorized the
payment of, any money or other thing of value in connection with the operation
of the Crimson Business to any (i) Person who is an official, officer, agent,
employee or representative of any Governmental Authority or of any existing or
prospective customer (whether or not government-owned), (ii) political party or
official thereof, (iii) candidate for political office or political party
office, or (iv) other individual or entity, while knowing or having reason to
believe that all or any portion of such money or thing of value would be
offered, given or promised, directly or indirectly, to any of the foregoing for
the purpose of influencing any official act or decision, of inducing any of the
foregoing to use his, her or its influence to affect any act or decisions of a
foreign Governmental Authority, or to secure any improper advantage to assist
the Seller or its Affiliates to obtain or retain any business.  Neither Seller
or any Selling Company, nor any of their directors, officers, employees or
agents (in their capacities as such), has made or





33

--------------------------------------------------------------------------------

 

 

authorized any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment of funds or received or retained any funds in connection with
the operation of the Crimson Business in violation of any law, rule or
regulation.  Seller and each Selling Company has maintained systems of internal
controls (including, but not limited to, accounting systems, purchasing systems
and billing systems) to ensure compliance with the FCPA or any other applicable
anti-bribery or anti-corruption law in connection with the operation of the
Crimson Business.

(e)        (i) Neither Seller nor any Selling Company, nor any of their
respective directors, officers or employees (in their capacities as such) in
connection with the operation of the Crimson Business is or has been the subject
of any inquiry or enforcement proceedings by any Governmental Authority relating
to or regarding any offense or alleged offense under any applicable
anti-corruption laws, and (ii) to the Knowledge of Seller, (A) no such
investigation, inquiry or enforcement proceedings have been threatened or are
pending and (B) there are no circumstances reasonably likely to give rise to any
such investigation, inquiry or proceedings.

(f)        Since January 1, 2013, Seller and each Selling Company has been, and
currently is, in compliance in all material respects with all applicable U.S.
and non-U.S. laws and regulations related to the exportation or importation of
supplies or services by Seller and such Selling Company in connection with the
Crimson Business.

4.14     Labor Matters.  Set forth in Schedule 4.14 is a list of all collective
bargaining, union, employee organizing or similar Contract to which any Selling
Company is a party relating to the Crimson Business and there is no organizing
activity pending or, to the Knowledge of Seller, threatened against any Selling
Company, or any of the applicable Affiliates of a Selling Company.  Except as
has not had or would not be expected to have, individually or in the aggregate,
a Seller Material Adverse Effect, there is no, and in the past five (5) years
there has been no, (i) unfair labor practice complaint pending or, to the
Knowledge of Seller, threatened before the National Labor Relations Board or
other Governmental Authority performing a similar function with respect to the
Crimson Business, (ii) labor strike, dispute, slowdown or stoppage pending or,
to the Knowledge of Seller, threatened against any Selling Company, or any of
the applicable Affiliates of a Selling Company, with respect to the Crimson
Business, and (iii) grievance, charge, audit or other labor dispute or Legal
Proceeding arising out of or under any collective bargaining agreement pending
or, to the Knowledge of Seller, threatened against Seller, any Selling Company
or any of the applicable Affiliates of a Selling Company, with respect to the
Crimson Business.

4.15     Inventory.  All Acquired Inventory consists of a quality and quantity
useable and saleable in the Ordinary Course of Business consistent with past
practice, except for obsolete, damaged, defective, or slow-moving items that
have been written off or written down to the lower of cost or fair market value
or for which adequate reserves have been established.

4.16     Affiliate Transactions.  Schedule 4.16 contains a true and correct list
of all Contracts between any Selling Company, any Affiliate of a Selling Company
or the Joint Venture Entities, on the one hand as a supplier or customer, and
any Affiliate of any Selling Company, on the other hand as a customer or
supplier, with respect to the provision of the Crimson Business’ products and
services.





34

--------------------------------------------------------------------------------

 

 

4.17     Customers and Suppliers.  To the Knowledge of Seller, none of the
Selling Companies nor any of their Affiliates has received any notice or has any
reason to believe that (a) any customer has ceased, or intends to cease after
the Closing, to use the goods or services of the Crimson Business or to
otherwise terminate or materially reduce its relationship with the Crimson
Business, to the extent such customer was a customer of the Crimson Business
prior to the Closing, and based on the rate of consumption by such customer of
such goods and services of the Crimson Business prior to the Closing, or (b) any
customer will not use the goods and services of the Crimson Business after the
Closing, or will otherwise terminate or materially reduce its relationship with
the Crimson Business.  To the Knowledge of Seller, none of the Selling Companies
nor any of their Affiliates have received any notice, and have no reason to
believe that any supplier has ceased, or intends to cease after the Closing, to
supply goods or services to the Crimson Business or to otherwise terminate or
materially reduce its relationship with the Crimson Business.

4.18     Receivables.  The accounts receivable arising from the sale of goods
and the provision of services by the Crimson Business as reflected on the most
recent balance sheet included in the Financial Schedules and such accounts
receivable arising after the date thereof, which accounts receivable include the
Acquired A/R, (a) have arisen from bona fide transactions entered into by each
Seller and the applicable Affiliate of each Seller involving the sale of goods
or the rendering of services in the Ordinary Course of Business; (b) constitute
only valid, undisputed claims of each Seller or the applicable Affiliate of each
Seller and are not subject to claims of set-off or other defenses or
counterclaims other than normal cash discounts accrued in the Ordinary Course of
Business; and (c) subject to a reserve for bad debts shown on the most recent
balance sheet included in the Financial Schedules or, with respect to such
accounts receivable, receivables arising after the date of the most recent
balance sheet included in the Financial Schedules, shown on the accounting
records of the Crimson Business, are, to the Knowledge of Seller, collectible in
full within the stated term of the invoice giving rise to the applicable
accounts receivable.

4.19     Insurance.  Schedule 4.19 contains a list of (a) each insurance policy
maintained by each Selling Company and the applicable Affiliates of each Selling
Company (i) currently with respect to Acquired Assets or the Crimson Business,
(ii) at any time on or after December 31, 2010, and (b) all claims made under an
insurance policy by any Selling Company or any applicable Affiliate of any
Selling Company, or any of their respective predecessors, with respect to the
Acquired Assets or the Crimson Business after December 31, 2010.  No Selling
Company or applicable Affiliate of each Selling Company has received a notice of
cancellation under, or is in material default with respect to its obligations
under any insurance policy maintained by it.  Except as set forth Schedule 4.19,
no Selling Company or applicable Affiliate of each Selling Company has any
self-insurance or co-insurance programs.

4.20     Real Property.

(a)        Schedule 4.20(a) sets forth all material real property owned by
Seller and used in connection with the Business (collectively, the “Owned Real
Property”). Seller has fee simple title to the Owned Real Property, free and
clear of all encumbrances, except (A) Permitted Liens and (B) those encumbrances
set forth on Schedule 4.20(a).





35

--------------------------------------------------------------------------------

 

 

(b)        Schedule 4.20(b) sets forth all material real property leased by
Seller and used in connection with the Crimson Business or accessed by Seller
pursuant to the Shelter Agreement (collectively, the “Leased Real Property”),
and a list, as of the date of this Agreement, of all leases for each Leased Real
Property (collectively, the “Leases”).

(c)        Except as set forth in Schedule 4.20(c), (i) each Selling Company, as
applicable, and each of the applicable Affiliates of each Selling Company has a
valid interest in all Leases for each Leased Real Property, free and clear of
all Liens, except for Permitted Liens, (ii) the Assigned Lease is in full force
and effect, enforceable in accordance with its terms against the applicable
Selling Company or the applicable Affiliate of such Selling Company, as the case
may be, and, to the Knowledge of Seller, the counterparties thereto, subject to
the Enforceability Limitations, (iii) no Selling Company nor any of the
applicable Affiliates of any Selling Company has received or been provided any
written notice of any event or occurrence that has not been resolved and that
has resulted or would reasonably be expected to result (with or without the
giving of notice, the lapse of time or both) in a material breach or default
with respect to any Lease, (iv) no party to any Assigned Lease has exercised any
termination rights with respect thereto or (v) no real property improvements,
buildings or structures, or portions thereof, will be required to be removed
upon termination or expiration of the Assigned Lease.

(d)        No Selling Company, nor any of the applicable Affiliates of any
Selling Company has received any written notice of (i) material violations of
building codes and/or zoning ordinances or other Governmental Rules affecting
the any Owned Real Property that will be subject to an Owned Property Lease or
the Leased Real Property, (ii) existing, pending or contemplated condemnation
proceedings affecting any Owned Real Property that will be that will be subject
to an Owned Property Lease or the Leased Real Property, or (iii) existing,
pending or contemplated zoning, building code or other moratorium proceedings,
or similar matters which could reasonably be expected to materially and
adversely affect the ability to operate the Leased Real Property or any Owned
Real Property that will be subject to an Owned Property Lease as currently
operated. Neither the whole nor any material portion of any Leased Real Property
or any Owned Real Property that will be subject to an Owned Property Lease has
been damaged or destroyed by fire or other casualty.

4.21     Environmental Matters.  Except as set forth on Schedule 4.21:

(a)        The Acquired Assets and the Selling Companies’ and their respective
applicable Affiliates’ operation of the Crimson Business as currently conducted
are in material compliance with all applicable Environmental, Health and Safety
Laws;

(b)        Each Selling Company, as applicable, and each of the applicable
Affiliates of each Selling Company has obtained and is in material compliance
with all permits, licenses and registrations required under applicable
Environmental, Health and Safety Laws necessary for the operation of the Crimson
Business as currently conducted;

(c)        During the three (3) years prior to the date hereof, no Selling
Company nor any of the applicable Affiliates of any Selling Company has received
any written or, to the Knowledge of Seller, oral notice from any Governmental
Authority alleging any material noncompliance of Environmental, Health and
Safety Law by such Selling Company or such





36

--------------------------------------------------------------------------------

 

 

Affiliate with respect to the Acquired Assets or its operation of the Crimson
Business, except for such notices the matters relating to which have been
resolved prior to the date hereof or which are no longer pending

(d)        There is no Legal Proceeding pending or, to the Knowledge of Seller,
threatened in writing against or by any Selling Company or against or by any of
the applicable Affiliates of any Selling Company affecting or relating to the
Crimson Business or any of the Acquired Assets under Environmental, Health and
Safety Laws;

(e)        There is no outstanding Legal Restraint applicable to the operation
of the Crimson Business under Environmental, Health and Safety Laws;

(f)        Seller has provided in the Data Room all written environmental
assessment or audit reports in its possession with respect to the Crimson
Business and the Acquired Assets; and

(g)        With respect to the Crimson Business or the Acquired Assets, no
Selling Company nor any of the applicable Affiliates of any Selling Company has
treated, stored, disposed of, arranged for or permitted the disposal of,
transported, handled or released any Hazardous Substances at any facility owned,
occupied or operated by a Selling Company or to the Knowledge of Seller, at any
other property so as to give rise to any current material Liabilities (including
any Liability for response costs, corrective action costs, personal injury,
natural resource damages, property damage or attorneys’ fees or any
investigative, corrective or remedial obligations) pursuant to any
Environmental, Health and Safety Laws.

(h)        Except as set forth in Schedule 4.21(h), there is no past, pending,
or, to the Knowledge of Seller, threatened, investigation, claim, complaint,
notice of Liability, litigation, or order relating to the incorporation in
anyway of asbestos or lead in any product marketed, manufactured, offered for
sale, sold, assembled, supplied, refurbished, used, distributed, or otherwise
provided, by each Selling Company or any of their Affiliates, or any of their
predecessors in-interest for which any Selling Company or any of their
Affiliates have successor Liability under applicable Governmental Rules. Without
limiting the scope of the representations and warranties set forth in Section
4.21(h), with respect to any use of lead or asbestos by any Selling Company or
any Affiliate of a Selling Company in connection the Crimson Business, all such
use is and has been in compliance with all applicable Environmental, Health and
Safety Laws and other applicable Governmental Rules.

4.22     Data Security and Privacy.

(a)        Each Selling Company’s privacy and data security policies and
procedures are materially consistent with the requirements of applicable
Governmental Rules on (i) information technology security and (ii) privacy of
personal information (as such term would be defined by any applicable
Governmental Rules, “Personal Data”).  At all times since December 31, 2015,
each Selling Company has:  (A) complied in all material respects with such
Selling Company’s privacy and data security policies and all applicable
Governmental Rules governing the receipt, collection, use, storage, processing,
sharing, security, disclosure or transfer of (I) any Personal Data by, or on
behalf of any Selling Company or any Affiliate of a Selling Company; or (II)
other confidential information that is possessed by or otherwise subject to the
control of any Selling Company or any Affiliate of a Selling Company
(collectively, “Information”); and (B) implemented and maintained





37

--------------------------------------------------------------------------------

 

 

measures sufficient to assure that each Selling Company and any Affiliates of a
Selling Company complies with such policies and applicable Governmental Rules.

(b)        No Selling Company nor any Affiliate of a Selling Company has
received any written notice or claim that it at any time failed to comply with
such policies and applicable Governmental Rules.  Except for disclosures of
Information required by applicable Governmental Rules, authorized by the
relevant data subjects or authorized by applicable Governmental Rules, each
Selling Company has since December 31, 2015:  (i) not sold, leased, licensed or
otherwise made available to third parties any Information contrary to any stated
privacy or data security policies and procedures; and (ii) taken commercially
reasonable measures to ensure that all Information is protected against loss,
Damage, and unauthorized access, use, disclosure, modification, or other
misuse.  To the Knowledge of Seller, since December 31, 2015, there has been no
loss, Damage, or unauthorized access, use, disclosure, modification, or other
misuse of any Information which would have required reporting to data subjects
or any Governmental Authority.  To the Knowledge of Seller, no Selling Company
or any Affiliate of a Selling Company has experienced any incident in which (A)
any Information technology system or data of a Selling Company or any of their
Affiliates have been breached by unauthorized intrusion by any Person, except as
set forth on Schedule 4.22(b), or (B) any Information was or may have been
stolen or subject to any unauthorized access or use.

(c)        With respect to any Information Transferred to Purchaser, each
Selling Company and any Affiliate of a Selling Company has obtained the valid
and enforceable consent by any data subject affected to the transfer of their
Information and subsequent use and processing by Purchaser and its Affiliates
following such transfer for the same purposes as such Information has previously
been used or processed by Selling Company or any Affiliate of a Selling Company
(other than the identity of the Person who uses or processes), or such transfer
and use  or processing of Information is otherwise justified and permitted
pursuant to applicable Governmental Rules, whether or not such transfer, use or
processing of Information requires a transfer to, or processing in, another
jurisdiction then the jurisdiction where such Information is currently being
held, used or processed.

(d)        With respect to any Contract of any Selling Company and any Affiliate
of a Selling Company concerning the processing of Personal Data by one party on
behalf of the other, Selling Company and any Affiliate of a Selling Company has
also entered into applicable and industry-standard data processing arrangements
as well as any additional instruments permitting the cross border Transfer and
processing of Personal Data as required by applicable Governmental Rules, which
will continue to remain applicable following the consummation of the
transactions contemplated by this Agreement and the Transfer of any such
Contract and data processing arrangements.

4.23     Brokers.  Except for Evercore, whose fees and expenses are the
responsibility of Seller, no broker, finder, investment banker, agent or other
similar Person is or shall be entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
any Selling Company or any of the applicable Affiliates of any Selling Company.





38

--------------------------------------------------------------------------------

 

 

4.24     No Undisclosed Liabilities.  As of the date hereof, no Selling Company
nor any of the applicable Affiliates of any Selling Company has any Liabilities,
in each case, with respect to the Crimson Business, required to be reflected on
a balance sheet included in the Financial Schedules, except for Liabilities (i)
that are reflected or reserved against in the most recent balance sheet included
in the Financial Schedules, (ii) that have been incurred in the Ordinary Course
of Business since the date of the Financial Schedules, (iii) that are executory
obligations for future performance under existing Contracts first arising after
the date hereof and not resulting from a breach or default of such Contract or
violation of Governmental Rules, (iv) that are not material to the financial
condition or operating results of the Crimson Business, or (v) that are set
forth in Schedule 4.24.

4.25     No Other Representations or Warranties.  Except for the representations
and warranties contained in this Agreement (as modified by the Schedules) and in
the other Transaction Agreements, neither Seller nor any other Person makes any
other express or implied representation or warranty with respect to the Crimson
Business, Acquired Assets or the Assumed Liabilities, and Seller disclaims any
other representations or warranties, whether made by Seller or any of its
Affiliates or Representatives.  Except for the representations and warranties
contained in Article IV hereof (as modified by the Schedules), Seller hereby
disclaims, for itself and each of the Selling Subsidiaries, all Liability and
responsibility for any representation, warranty, statement or information made,
communicated, or furnished (orally or in writing) to Purchaser or its Affiliates
or their respective Representatives (including any opinion, information,
projection, or advice that may have been or may be provided to Purchaser by any
Representative of Seller, any Selling Subsidiary or any of their respective
Affiliates). Seller makes no representations or warranties to Purchaser
regarding any projection or forecast regarding future results or activities or
the probable success or profitability of the Crimson Business.

ARTICLE V.  REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Seller as follows:

5.1       Existence.  Purchaser is a limited liability company duly formed and
validly existing in good standing under the laws of Delaware, with all requisite
limited liability company power and authority to own its properties and conduct
its business in all material respects as it is currently conducted, and is duly
qualified in each jurisdiction in which its ownership of property requires such
qualification, except where the failure to so qualify would not, individually or
in the aggregate, materially interfere with, hinder or delay the consummation by
Purchaser of the transactions contemplated by the Transaction Agreements (a
“Purchaser Material Adverse Effect”).

5.2       Authority.  Purchaser has all requisite corporate power and authority
to execute and deliver each of the Transaction Agreements to which it is a party
and to perform its respective obligations thereunder.  All corporate acts and
other proceedings required to be taken by or with respect to Purchaser to
authorize the execution, delivery and performance of the Transaction Agreements
to which it is a party and the consummation of the transactions contemplated
thereby have been duly and properly taken.  This Agreement has been duly
executed and delivered by Purchaser and constitutes the legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject to: (i) laws of general application relating to





39

--------------------------------------------------------------------------------

 

 

bankruptcy, insolvency and the relief of debtors; and (ii) rules of law
governing specific performance, injunctive relief and other equitable
remedies.  Each of the Transaction Agreements to be entered into after the date
hereof to which Purchaser is a party will, on the date such Transaction
Agreement is entered into, be duly executed and delivered by Purchaser and will
constitute the legal, valid and binding obligation of Purchaser, enforceable
against Purchaser in accordance with its terms, subject to: (i) laws of general
application relating to bankruptcy, insolvency and the relief of debtors; and
(ii) rules of law governing specific performance, injunctive relief and other
equitable remedies.

5.3       No Conflict.  The execution and delivery of this Agreement by
Purchaser does not, and the execution and delivery by Purchaser of the other
Transaction Agreements to which it is a party and the consummation of the
transactions contemplated hereby and thereby and compliance with the terms
hereof and thereof will not:

(a)        conflict in any respect with, or result in a violation or breach of,
any of the provisions of the certificate of certificate of formation or limited
liability company agreement or comparable organizational documents of Purchaser;

(b)        conflict in any respect with, or result in any violation or breach
of, any Governmental Rule applicable to Purchaser or any of its properties or
assets, that would, individually or in the aggregate, have a Purchaser Material
Adverse Effect; or

(c)        conflict in any respect with, or result in a violation or breach of,
or constitute a default under, or give rise to any right of termination,
revocation, cancellation or acceleration under, any contract, license,
franchise, permit or any other agreement or instrument to which Purchaser is a
party or by which Purchaser or any of their properties or assets may be affected
or bound that would, individually or in the aggregate, have a Purchaser Material
Adverse Effect.

5.4       Governmental Consents.   No consent, approval or authorization of, or
designation, declaration or filing with, any Governmental Authority on the part
of Purchaser is required in connection with the execution and delivery of this
Agreement or any of the other Transaction Agreements, or the consummation by
Purchaser of the transactions contemplated hereby or thereby, other than
(i) those required to be obtained or made pursuant to the HSR Act; (ii) any
consents, approvals and filings under any Other Relevant Antitrust Law;
(iii) CFIUS Clearance; (iv) such other consents, approvals, authorizations,
designations, declarations or filings the failure of which to be obtained or
made would not, individually or in the aggregate, have a Purchaser Material
Adverse Effect.

5.5       No Broker.  Neither Purchaser nor any of its Affiliates has engaged
any corporation, firm or other Person who is entitled to any fee or commission
as a finder or a broker in connection with the negotiation of this Agreement or
the other Transaction Agreements or the consummation of the transactions
contemplated hereby and thereby, and Purchaser shall be responsible for all
Liabilities and claims (including costs and expenses of defending against same)
arising in connection with any claim by a finder or broker that it acted on
behalf of Purchaser or any of its Subsidiaries or other Affiliates in connection
with the transactions contemplated hereby.





40

--------------------------------------------------------------------------------

 

 

5.6       Availability of Funds.  Purchaser has or will have at the Closing
sufficient funds available to pay the Cash Consideration and any additional
amount if and to the extent required to be paid by Purchaser pursuant
to Section 2.7. Purchaser acknowledges that its obligations in this Agreement
are not contingent or conditioned upon any Person’s ability to obtain or have at
the Closing sufficient funds for all payments required to be made by Purchaser
hereunder, whether under contemplated financing transactions or otherwise.

5.7       Due Diligence.  Purchaser has conducted its own independent
investigation, review and analysis of, and reached its own independent
conclusions regarding, the Crimson Business, the Acquired Assets and the Assumed
Liabilities.

5.8       No Reliance on Other Representations and Warranties.  In making its
decision to execute and deliver this Agreement and to consummate the
transactions contemplated by this Agreement, Purchaser has relied solely upon
the representations and warranties of Seller set forth in Article IV (and
acknowledges that such representations and warranties are the only
representations and warranties made by Seller) and has not relied upon any other
information provided by, for or on behalf of Seller or its Affiliates to
Purchaser in connection with the transactions contemplated by this
Agreement.  Purchaser has entered into the transactions contemplated by this
Agreement with the understanding, acknowledgement and agreement that no
representations or warranties, express or implied, are made with respect to any
projection or forecast regarding future results or activities or the probable
success or profitability of the Crimson Business.  Purchaser acknowledges that
no current or former Representative of Seller (or any of its Affiliates) has
made or is making any representations or warranties whatsoever regarding the
subject matter of this Agreement, express or implied.  PURCHASER ACKNOWLEDGES
THAT, SHOULD THE CLOSING OCCUR, PURCHASER SHALL ACQUIRE THE ACQUIRED ASSETS
WITHOUT ANY REPRESENTATION OR WARRANTY, EXPRESSED OR IMPLIED, AT LAW OR IN
EQUITY, AS TO MERCHANTABILITY, NONINFRINGEMENT OR FITNESS FOR ANY PARTICULAR
PURPOSE, IN AN “AS IS” CONDITION AND ON A “WHERE IS” BASIS, EXCEPT AS OTHERWISE
EXPRESSLY REPRESENTED OR WARRANTED IN ARTICLE IV.

ARTICLE VI.  AGREEMENTS

6.1       Conduct of Business.  Except as otherwise contemplated or permitted by
the Transaction Agreements or as set forth in the Schedules, during the period
from the date of this Agreement to the Closing Date, Seller shall operate and
manage the Crimson Business in the Ordinary Course of Business and use
commercially reasonable efforts to maintain and preserve in all material
respects the Acquired Assets.  Without limiting the generality of the foregoing,
from the date of this Agreement to the Closing, except as otherwise contemplated
by the Transaction Agreements or set forth in the Schedules, unless Purchaser
otherwise consents (such consent not to be unreasonably withheld, conditioned or
delayed), Seller shall, and shall cause its Selling Subsidiaries to:

(a)      Not sell, lease, pledge, abandon, assign or otherwise dispose of, or
enter into any agreement to sell lease, pledge, abandon, assign or otherwise
dispose of, the Acquired Assets or its ownership rights in the Licensed IP,
except in the Ordinary Course of Business (other than the sale or disposition of
obsolete Acquired Assets);





41

--------------------------------------------------------------------------------

 

 

(b)      not change in any material respect the policies or practices regarding
accounts receivable or accounts payable, in each case with respect to the
Crimson Business;

(c)      except in the Ordinary Course of Business, not (i) accelerate,
terminate, cancel, renew, amend, grant a waiver under or otherwise modify any
Material Contract in any material respect or (ii) enter into any Contract that
would constitute an Acquired Contract if entered into prior to the date hereof;

(d)      not incur, assume or guarantee any indebtedness for borrowed money
related to the Crimson Business except (i) unsecured current obligations and
Liabilities incurred in the Ordinary Course of Business or (ii) any such
guarantee or indebtedness that will be repaid prior to or on the Closing Date or
otherwise will not constitute an Assumed Liability;

(e)      except in the Ordinary Course of Business, not grant or suffer to exist
any Lien, other than any Permitted Liens, on any of the Acquired Assets;

(f)       not make, or permit American Industries to make, any increase in the
compensation paid or payable, or benefits provided to, or in respect of, any
Covered Employees or Maquiladora Employees, as applicable, including, without
limitation, the payment of any bonus, additional compensation, pension,
retirement, termination or severance benefit to any of such officers, employees,
consultants or agents, in each case, except (i) in the Ordinary Course of
Business, (ii) for changes required by applicable Governmental Rules or the
terms of any Seller Benefit Plan or labor agreement as in effect on the date
hereof, (iii) as a result of broad-based changes to any Seller Benefit Plan that
applies to similarly-situated employees of any Selling Company and any of the
applicable Affiliates of a Selling Company set forth in Schedule 7.1(a), or (iv)
any increase with respect to any Maquiladora Employee which did not require the
Seller’s consent under the Shelter Agreement and implemented by American
Industries without the Seller’s consent;

(g)      not increase or decrease the number of Covered Employees, or permit
American Industries to increase or decrease the number of Maquiladora Employees,
except in the Ordinary Course of Business;

(h)      maintain the insurance applicable to the Crimson Business at current
levels, comply with all material Governmental Rules and maintain the books and
records related to the Crimson Business, all in the Ordinary Course of Business;

(i)       promptly inform Purchaser in writing of a Seller Material Adverse
Effect, and the events, facts or circumstances giving rise thereto;

(j)       not enter into, modify or terminate any labor or collective bargaining
agreement relating to any of the Covered Employees, or permit American
Industries to do any of the foregoing relating to Maquiladora Employees;

(k)      not take any affirmative action to waive any claims or rights of
substantial value which will be conveyed to Purchaser as contemplated by the
Transaction Agreements with respect to the Acquired Assets, except in the
Ordinary Course of Business; or





42

--------------------------------------------------------------------------------

 

 

(l)       not take, or agree or otherwise commit to take, any of the foregoing
actions; or take any actions or engage in any conduct or transactions that would
have to be disclosed in response to Section 4.12;

provided, once the required consents and non-actions referred to in Section
6.4(a), have been obtained, the Seller shall provide Purchaser a written report
with respect to the financial and market performance of the Crimson Business no
later than five (5) days after the end of each month and Seller shall conduct a
conference call with Purchaser within five (5) days after Purchaser’s receipt of
such report to review and discuss such report.

6.2       Consents, Novations and Subcontracted Work.

(a)        Notwithstanding anything in this Agreement or any other Transaction
Agreement to the contrary, this Agreement and the Transaction Agreements shall
not constitute an agreement to Transfer any Acquired Asset (including any
Acquired Contract) or any claim, right or benefit arising under or resulting
from such Acquired Asset (including Acquired Contract) if and for so long as an
attempted Transfer thereof, without the consent of a third party or the approval
of a Governmental Authority, would constitute a breach or other contravention of
the rights of such third party or a violation or contravention of a Governmental
Rule, as applicable, would be ineffective with respect to any party to an
agreement concerning such Acquired Asset or Acquired Contract, or would in any
way adversely affect the rights of Seller or its Affiliates or, upon Transfer,
Purchaser or its Affiliates, with respect to such Acquired Asset or under such
Acquired Contract (such assets being collectively referred to herein as
“Restricted Assets” and such contracts being collectively referred to herein as
“Restricted Contracts”).  Notwithstanding anything in this Agreement or any
other Transaction Agreement to the contrary, unless and until any such consent
or approval with respect to any Restricted Asset or Restricted Contract, as
applicable, is obtained, such Restricted Asset or Restricted Contract shall not
constitute an Acquired Asset or Acquired Contract, as applicable, and any
Liability with respect to such Restricted Asset or Restricted Contract shall not
constitute an Assumed Liability for any purpose under this Agreement or any
other Transaction Agreement until such time as any required consent or approval
to Transfer shall have been obtained. This Section 6.2(a) does not relate to
Shared Contracts, which are addressed in Section 6.2(c).

(b)        Purchaser and Seller shall, and Seller shall cause the Selling
Subsidiaries to, each use commercially reasonable efforts to obtain, prior to
the Closing Date, all requisite consents and approvals to Transfer all of such
Restricted Assets and Restricted Contracts, on the Closing Date.  Neither
Purchaser nor Seller nor any of the Selling Subsidiaries shall be required to
grant any guarantee, additional consideration or concessions to any third party
or incur additional costs or expenses in order to obtain any such consent or
approval; provided,  however, that Seller will be expected to incur
out-of-pocket costs and expenses associated with its obligations under this
Section 6.2 which, in the aggregate, do not exceed $250,000.  In the event that
Seller determines to seek novation with respect to any Acquired Contract,
Purchaser shall cooperate with Seller and the Selling Subsidiaries (including,
where necessary, entering into appropriate instruments of assumption) to cause
such novation to be obtained, to the extent achievable through the commercially
reasonable efforts of Purchaser, at Seller’s expense and without the assumption
of





43

--------------------------------------------------------------------------------

 

 

any Liability by Purchaser other than an Assumed Liability for the executory
obligations under such Acquired Contract first accruing after the Closing Date,
and to have Seller and the Selling Subsidiaries released from all Liabilities,
commitments or obligations to the counterparties thereto with respect to such
Acquired Contract to the extent the same would constitute Assumed Liabilities;
provided,  however, that obtaining such release shall not be a condition to, or
a primary reason for the failure to obtain such consent.  With respect to any
Assumed Liabilities for which Seller or any Selling Subsidiary has any secondary
Liabilities, commitments or obligations to a contract counterparties, subject to
the provisions of Section 7.4(a), Purchaser shall provide Seller and the Selling
Subsidiaries reasonable access and information in order for Seller or any
Selling Subsidiary to ascertain continuing compliance by Purchaser with all
contract terms and conditions applicable thereto. With respect to Acquired
Contracts pursuant to which counterparty consent is required for Transfer,
Seller or the applicable Selling Subsidiary shall send notice of such Transfer
to the relevant counterparty referencing the contract number and providing
contact information for questions.

(c)        With respect to each Acquired Contract that does not relate
exclusively to the Crimson Business and set forth on Schedule 6.2(c) (each, a
“Shared Contract”), Seller shall, and shall cause the Selling Subsidiaries to,
use commercially reasonable efforts to Transfer, or cause a Selling Subsidiary
to Transfer, to Purchaser any transferable interest in such contract that
relates exclusively to the Crimson Business (a “Acquired Interest”).  If an
attempted Transfer of a Acquired Interest, without the consent of a third party
or the approval of a Governmental Authority, would constitute a breach or other
contravention of the rights of such third party or a violation or contravention
of a Governmental Rule, as applicable, would be ineffective with respect to any
party to an agreement concerning the applicable Shared Contract, or would in any
way adversely affect the rights of Seller or its Affiliates with respect to the
Shared Contract or, upon Transfer, Purchaser or its Affiliates, with respect to
such Acquired Interest (a “Restricted Interest”), then Purchaser and Seller
shall, and shall cause their respective Affiliates to, use commercially
reasonable efforts to obtain, prior to the Closing Date, all requisite consents
and approvals to Transfer such Restricted Interest on the Closing Date.  Subject
to Seller’s obligations to incur costs and expenses set forth in Section 6.2(b),
neither Purchaser nor Seller nor any of the Selling Subsidiaries, shall be
required to grant any guarantee, additional consideration or concessions to any
third party or incur additional costs or expenses in order to obtain any such
consent or approval.

(d)        If any required consent or approval to Transfer a Restricted Asset,
Restricted Contract or a Restricted Interest is not obtained on or prior to the
Closing Date (including any novation with respect to a contract with a
Governmental Authority), the Parties hereby agree to (i) continue to use
commercially reasonable efforts to obtain such consent or approval, and (ii)
implement such arrangements with respect to the underlying rights and
obligations to the extent practicable as shall permit Purchaser to enjoy the
benefits of the applicable Restricted Asset, Restricted Contract or Restricted
Interest and to perform (and Purchaser shall agree to perform) the obligations
of Seller or any applicable Selling Subsidiary thereunder (to the extent they
would otherwise constitute Assumed Liabilities), as a subcontractor, supplier or
otherwise (for no additional consideration), and Purchaser to obtain the net
economic benefit thereof (such arrangements, the “Alternative Arrangements”),
until the earlier of (i) such time as such consent or approval shall have been
obtained and (ii) in the case of a Restricted Contract or Restricted Interest,
such time as such contract shall have lapsed, expired or not have been renewed
in accordance with its terms.  Purchaser agrees to perform and discharge the
obligations of Seller and





44

--------------------------------------------------------------------------------

 

 

the Selling Subsidiaries in connection with the Alternative Arrangements,
directly or indirectly, as applicable, through Seller or the Selling
Subsidiaries; and to the extent that consents or approvals to Transfer with
respect to a particular Restricted Asset, Restricted Contract or Restricted
Interest are obtained after the Closing Date, the Parties agree that such
obligations will no longer be considered to be part of the Alternative
Arrangements at such time, but instead will constitute an Acquired Contract for
all purposes of this Agreement.

(e)        Notwithstanding anything in this Agreement or any other Transaction
Agreement to the contrary, the failure to obtain any consent, release or
Transfer with respect to any Restricted Asset or Restricted Contract or any
Restricted Interest, the failure of such Restricted Asset or Restricted Contract
or any Restricted Interest to constitute a Acquired Asset or Acquired Contract,
or any circumstances resulting therefrom, shall not, individually or in the
aggregate, constitute a Seller Material Adverse Effect or a breach by Seller or
any Selling Subsidiary of any representation, warranty, covenant or agreement
under any of the Transaction Agreements or a failure of any condition under any
of the Transaction Agreements.  Seller does not represent or warrant that any
required consents are obtainable from any third party, or that any Acquired
Contract, Restricted Contract, Restricted Interest, Shared Contract or Acquired
Interest will be renewed upon expiration of its term, or that any third party
thereto will continue to use the products or services offered by Purchaser
utilizing the Acquired Assets after the Closing Date.  Seller and its Affiliates
shall have no Liability to Purchaser arising out of or relating to the failure
to obtain any required consents or because of the default, acceleration or
termination of any Restricted Contract or a Restricted Interests as a result
thereof.

6.3       Reasonable Best Efforts.  Subject to the terms and conditions set
forth in this Agreement, including Section 6.2 and Section 12.2, each of Seller
and Purchaser shall, and shall cause their respective Subsidiaries to, use their
reasonable best efforts to cause the Closing to occur by February 15, 2019 (the
“Target Closing Date”); provided that if the Closing does not occur on or before
the Target Closing Date, the Parties shall use their reasonable best efforts to
cause the Closing (subject to Section 3.1) to occur as promptly as practicable
thereafter, including using their reasonable best efforts to obtain all
consents, permits, authorizations and approvals of, and to make all filings,
notifications or registrations with, all Governmental Authorities and other
Persons which are necessary for the consummation of the transactions
contemplated by the Transaction Agreements.

6.4       Regulatory Matters.

(a)        Without limiting the generality of Section 6.3, each of Seller and
Purchaser shall, and shall cause their respective Subsidiaries to, (i) as
promptly as practicable, make any filing with the FTC and the DOJ required under
the HSR Act with respect to the transactions contemplated by the Transaction
Agreements, (ii) as promptly as practicable, make or cause its Subsidiaries to
make any material filing or notice required under any Other Relevant Antitrust
Law or other Governmental Rule applicable to the Transaction Agreements or the
transactions contemplated thereby and (iii) as promptly as practicable, provide
any supplemental information requested in connection with the HSR Act, Other
Relevant Antitrust Law or such other Governmental Rules as promptly as
practicable after such request is made.  Each of Seller and Purchaser shall, and
shall cause their respective Subsidiaries to, furnish to the other such
information and assistance as the other may reasonably request in connection
with its preparation of any such filing or notice which





45

--------------------------------------------------------------------------------

 

 

is necessary under the HSR Act, Other Relevant Antitrust Law or such other
Governmental Rules or which is otherwise requested by the FTC or DOJ or other
Governmental Authority in the course of any review of the transactions
contemplated by the Transaction Agreements.  Seller and Purchaser shall keep
each other apprised of the status of any communications with, and inquiries or
requests for additional information from, the FTC and DOJ or any other
Governmental Authority.  Without limiting the generality of Section 6.3,
promptly following the execution and delivery by the parties of this Agreement,
the Parties shall, to the extent necessary and where practicable and allowed by
the applicable Governmental Authority upon consultation with each other, enter
into discussions with the Governmental Authorities from whom consents or
non-actions are required to be obtained in connection with the consummation of
the transactions contemplated by the Transaction Agreements in an effort to
obtain all such required consents or non-actions from such Governmental
Authorities, in each case with respect to the transactions contemplated by the
Transaction Agreements, so as to enable the Closing to occur as soon as
reasonably possible.  Purchaser shall, at Purchaser’s sole cost, use reasonable
best efforts to take, or cause to be taken, any and all actions and do, or cause
to be done, any and all things necessary, proper or advisable to avoid,
eliminate and resolve each and every impediment and obtain such Governmental
Authority approvals in connection with the consummation of the transactions
contemplated by this Agreement, as promptly as practicable.  However, Purchaser
shall not, in order to comply with its obligations contained in this Section
6.4, have any obligation to (A) sell or otherwise dispose of, or hold separate
and agree to sell or otherwise dispose of specific assets or categories of
assets or businesses of the Crimson Business or any of Purchaser’s other assets
or businesses now owned or presently or hereafter sought to be acquired by
Purchaser; (B) terminate any existing relationships and contractual rights and
obligations; (C) amend or terminate existing Contracts and to enter into new
Contracts; or (D) make any behavioral commitments or otherwise commit to any
actions that would limit or modify Purchaser’s or its Affiliate’s rights of
ownership in, or ability to conduct the business of, one or more of its
operations, divisions, businesses, product lines, customers or assets,
including, after the Closing, the Crimson Business or any of the Acquired
Assets; provided that Purchaser shall give good faith consideration to requests
for such action.  Purchaser, in the event that any permanent or preliminary
injunction or other order is entered or becomes reasonably foreseeable to be
entered in any proceeding that would make consummation of the acquisition of the
Acquired Assets, the Crimson Business or the other transactions contemplated
hereby in accordance with the terms of this Agreement unlawful or that would
prevent or delay consummation of the acquisition of the Acquired Assets, Crimson
Business or the other transactions contemplated by this Agreement, Purchaser
shall use its reasonable efforts necessary to vacate, modify or suspend such
injunction or order so as to permit such consummation on a schedule as close as
possible to that contemplated by this Agreement unless Purchaser decides, in
good faith, that litigation is not in its best interests.

(b)        Seller and Purchaser shall cooperate to jointly prepare and file with
CFIUS, as soon as practicable after execution of this Agreement and in any event
within ten (10) Business Days following the date hereof, a draft joint voluntary
notice contemplated under 31 C.F.R. § 800.401(f) with respect to the
transactions contemplated hereby, and will make an appropriate filing with CFIUS
as contemplated under 31 C.F.R. § 800.401(a) as soon as practicable following
receipt of feedback from CFIUS with respect to such draft filing.  Seller and
Purchaser shall furnish any supplemental information requested by CFIUS in
connection therewith pursuant to the DPA and the applicable regulations
promulgated thereunder.  Purchaser and Seller shall, and shall cause their
respective Affiliates to: (i) cooperate with each other in connection with any
such filing or the





46

--------------------------------------------------------------------------------

 

 

provision of any such information (including, to the extent reasonably possible,
providing copies, or portions thereof, of all such documents to the non-filing
party prior to filing and considering all reasonable additions, deletions or
changes suggested in connection therewith); (ii) to the extent not prohibited by
a Governmental Authority, promptly inform the other Party of any communication
and supply to the other Party any written communication received by such Party
from, or given by such Party to, CFIUS or any other Governmental Authority;
(iii) permit the other Party to review any communication given by it to, and
consult with each other in advance of any meeting or conference with, CFIUS or
any other Governmental Authority, and to the extent permissible, give the other
Party the opportunity to participate in such meetings and conferences; and (iv)
as soon as practicable after the date of this Agreement, adopt any mitigation
measures required by the United States Government as a condition of issuing
CFIUS Clearance that are, individually, and in the aggregate, acceptable to
Purchaser.

(c)        Seller shall use reasonable efforts to cooperate with Purchaser in
respect of any action, condition or restriction required by CFIUS in connection
with the satisfaction of the CFIUS Clearance.

6.5       Further Action.

(a)        From time to time after the Closing, Purchaser and Seller agree to
execute and deliver, and to cause their respective Affiliates to execute and
deliver, both at no further consideration, such other documents, certificates,
agreements, instruments and other writings and to take such other actions as may
be necessary or desirable in order to consummate or implement expeditiously the
transactions contemplated by the Transaction Agreements.  Without limiting the
generality of the foregoing, and subject to the other terms and conditions of
this Agreement, in the event that Purchaser, Seller or any of their respective
Affiliates discovers following the Closing that (i) any Acquired Asset was
inadvertently not Transferred and delivered to Purchaser at the Closing, Seller
or its applicable Affiliate shall promptly transfer and deliver such Acquired
Asset to Purchaser in accordance with the terms of this Agreement or (ii) any
Excluded Asset was inadvertently Transferred to Purchaser at the Closing,
Purchaser shall, or shall cause its applicable Affiliate to,  promptly transfer
such Excluded Asset back to Seller or the applicable Affiliate.

(b)        After the Closing, each of Purchaser and Seller further agrees to
provide to the other Party, and to cause their respective Affiliates to provide
to the other Party and its respective Affiliates, reasonable access, during
normal business hours and upon reasonable notice, to its Representatives,
including employees, books and records and other information reasonably related
to the Acquired Assets, the Assumed Liabilities, the Excluded Assets and the
Excluded Liabilities, other than (i) proprietary or confidential customer or
supplier information, (ii) information the disclosure of which is legally or
contractually prohibited and (iii) such portions of documents or information
which are subject to attorney-client privilege and the provision of which, as
determined by either Party’s legal counsel, as applicable, may eliminate the
privilege pertaining to such documents; provided that such access and
cooperation would not unreasonably disrupt the normal operations of the Selling
Companies or their Affiliates or Purchaser and its Affiliates, as applicable;
provided further that such request is for a reasonable purpose; and provided
further that Purchaser shall have the right to access, and possess, originals of
any Acquired Books and Records still in the possession of any Selling Company or
their Affiliates to the extent reasonably necessary to conduct the Crimson
Business, subject in all cases to reasonable restrictions imposed from time to
time upon





47

--------------------------------------------------------------------------------

 

 

advice of counsel in respect of applicable Governmental Rules relating to the
confidentiality of information, and subject to the provisions of Section 7.4(c).

6.6       Other Transaction Agreements.  Subject to the terms and conditions
hereof, each of Seller and Purchaser shall cause its Subsidiaries who are
parties to any Transaction Agreements to perform, pay and satisfy all of their
respective obligations and Liabilities thereunder as and when due.

6.7       Assumed Liabilities.  From and after the Closing Date, or the date of
transfer in respect of any Restricted Asset or Restricted Contract or Restricted
Interest, Purchaser shall duly and faithfully pay and perform all the Assumed
Liabilities on a timely basis and in accordance with their terms, and Purchaser
agrees that Seller and the Selling Subsidiaries shall have no Liability for any
failure of Purchaser to pay and perform such Assumed Liabilities in the manner
provided by this Section 6.7.

6.8       Accounts Receivable and Accounts Payable.  The Parties recognize that
the proceeds of certain Excluded A/R may be paid to Purchaser or an Affiliate or
Subsidiary thereof, the proceeds of certain Acquired A/R may be paid to Seller
or a Subsidiary thereof, certain Excluded A/P may be billed to and paid by
Purchaser or a Subsidiary thereof and certain Post-Closing Crimson A/P may be
billed to and paid by Seller or a Subsidiary thereof.  Purchaser and Seller
agree to cooperate and to cause their respective Subsidiaries, and in the case
of Purchaser, its Affiliates, to cooperate in identifying and reporting to each
other each of the foregoing occurrences during the 90-day period following the
Closing (and for additional periods thereafter as may be reasonably requested by
either Party) and to take such actions as are necessary to ensure that (a) the
benefits relating to Excluded A/R are received by Seller or a Subsidiary
thereof, (b) the benefits of Acquired A/R are received by Purchaser or a
Subsidiary thereof, (c) the Liability represented by any Excluded A/P is borne
by the Seller or a Subsidiary thereof and (d) the Liability represented by any
Post-Closing Crimson A/P is borne by Purchaser or an Affiliate or Subsidiary
thereof.  Notwithstanding the foregoing, nothing in the Section shall abrogate a
Party’s indemnification rights pursuant to Article XI.

6.9       Guarantee.

(a)        Guarantor hereby irrevocably and unconditionally guarantees the
prompt and full discharge by Purchaser of only the Purchaser’s obligation to pay
the aggregate amount of the Adjusted Closing Cash Consideration, less the Escrow
Amount and the Warranty Escrow, in accordance with Section 3.1(b)(i), and no
other obligation of the Purchaser under this Agreement or any of the other
Transaction Agreements (the “Guaranteed Obligation”).  Guarantor acknowledges
and agrees that, with respect to the Guaranteed Obligation to pay money, such
guaranty shall be a guaranty of payment and performance and not of collection
and shall not be conditioned or contingent upon the pursuit of any remedies
against Purchaser. If Purchaser shall default in the due and punctual
performance of the Guaranteed Obligation, Guarantor will forthwith perform or
cause to be performed such Guaranteed Obligation and will forthwith make full
payment of the Guaranteed Obligation if and to the extent the Purchaser is
obligated to do so hereunder. The liabilities and obligations of Guarantor
pursuant to this Agreement are unconditional and absolute and shall not be
released, discharged or otherwise affected by any change in the corporate
existence, structure or ownership of Purchaser or Guarantor or any insolvency,
bankruptcy, reorganization or





48

--------------------------------------------------------------------------------

 

 

other similar proceeding affecting any of them or their assets. Guarantor hereby
waives any right, whether legal or equitable, statutory or non-statutory, to
require Seller to proceed against or take any action against or pursue any
remedy with respect to Purchaser or any other Person or make presentment or
demand for performance or give any notice of nonperformance before Seller may
enforce its rights hereunder against Guarantor. Guarantor’s obligations
hereunder shall remain in full force and effect until the Guaranteed Obligation
shall have been performed in full. If at any time any performance by any Person
of the Guaranteed Obligation is rescinded or must be otherwise restored or
returned, whether upon the insolvency, bankruptcy or reorganization of Purchaser
or otherwise, Guarantor’s obligations hereunder with respect to the Guaranteed
Obligation shall be reinstated at such time as though the Guaranteed Obligation
had become due and had not been performed.  For the avoidance of doubt, and
notwithstanding anything else herein to the contrary, Guarantor shall not be
liable for any obligations under this Agreement or any other Transaction
Agreement other than the Guaranteed Obligation.

(b)        Guarantor hereby represents and warrants that (i) it has all
requisite corporate power and authority to execute and deliver this Agreement
and perform its obligations hereunder, (ii) all corporate acts and other
proceedings required to be taken by it to authorize the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby have been duly and properly taken, (iii) this Agreement has
been duly executed and delivered by Guarantor and constitutes the legal, valid
and binding obligation of Guarantor, enforceable against Guarantor in accordance
with its terms, subject to the Enforceability Limitations, (iv) the execution
and delivery of this Agreement by Guarantor does not and the consummation of the
transactions contemplated hereby and compliance with the terms hereof will not
(x) conflict in any respect with, or result in a violation or breach of, any of
the provisions of the charter, certificate of incorporation, bylaws, partnership
agreement, operating agreement or comparable organizational documents of
Guarantor, (y) conflict with, or result in any violation or breach of, any
Governmental Rule applicable to Guarantor or any of its properties or assets or
(z) conflict in any respect with, or result in a violation or breach of, or
constitute a default under, or give rise to any right of termination,
revocation, cancellation or acceleration under, any contract, license,
franchise, permit or any other agreement or instrument to which Guarantor is a
party or by which Guarantor or any of its properties or assets may be affected
or bound, other than, in the case of clauses (y) and (z), any breach, violation
or default that would not, individually or in the aggregate, have a material
adverse effect on Guarantor’s ability to perform its obligations hereunder,
(v) no consent, approval or authorization of, or designation, declaration or
filing with, any Governmental Authority on the part of Guarantor is required in
connection with the execution and delivery of this Agreement, or the
consummation by Guarantor of the transactions contemplated hereby, other than
such consents, approvals, authorizations, designations or filings the failure of
which to be obtained or made would not, individually or in the aggregate, have a
material adverse effect on Guarantor’s ability to perform its obligations
hereunder and (vi) Guarantor has the financial capacity to pay and perform its
obligations under this Agreement.

6.10     Access to Information.  Prior to the Closing, Seller shall, and shall
cause each of its applicable Affiliates to, provide Purchaser and its
Representatives with reasonable access to (i) all of the Acquired Assets,
(ii) senior management of the Crimson Business and (iii) any other information
relating solely to the Crimson Business as Purchaser or any of its
Representatives may reasonably request, provided that such request is for a
reasonable purpose, subject in all cases to reasonable restrictions imposed from
time to time upon advice of counsel in respect of applicable





49

--------------------------------------------------------------------------------

 

 

Governmental Rules relating to the confidentiality of information.  All access
and investigation pursuant to this Section 6.10 shall be (A) conducted during
normal business hours upon reasonable advance notice to Seller, (B) conducted in
such a manner as not to interfere with the normal operations of the Crimson
Business, (C) coordinated through the Seller’s General Counsel or a designee
thereof and (D) conducted at Purchaser’s sole cost and expense, and Seller shall
have the right to have one or more of its Representatives present at all times
during any visits, examinations, discussions or contacts contemplated by this
Section 6.10,  provided,  however, Seller shall not be required to provide (i)
information the disclosure of which is legally or contractually prohibited and
(ii) such portions of documents or information which are subject to
attorney-client privilege and the provision of which, as determined by Seller’s
legal counsel may eliminate the privilege pertaining to such documents.  Without
limiting the foregoing, Seller shall permit Purchaser and its Representatives to
conduct health, safety and systems investigations of each Owned Real Property
that will be subject to an Owned Property Lease or any Leased Real Property,
subject to the terms of any applicable Lease. Purchaser will hold any
information obtained pursuant to in confidence in accordance with the
Confidentiality Agreement pursuant to Section 7.3(a).

6.11     Non-Disparagement.  During the Restricted Period, each of Purchaser and
Seller shall not, and shall cause each of its respective Subsidiaries not to,
directly or indirectly, make any public or private statement or take any action
or engage in any activity or course of conduct with the intent of causing, or
through negligence likely to cause, damage to the business or reputation of
Seller or Purchaser, as the case may be; provided,  however, that this
Section 6.11 shall not apply to (a) factual statements made in government
proceedings or (b) proceedings in which the Parties are adverse to each other.

6.12     Third-Party Software; ERP System; Other TSA Points.  Purchaser is
responsible for securing and maintaining licenses and maintenance relating to
third-party software licenses and shrink wrap personal computer software and
making any payments due thereon, except to the extent such licenses and
maintenance are included in the Acquired Assets or are provided to Purchaser
pursuant to the terms of the Transition Services Agreement.  Prior to the
Closing, Purchaser and Seller shall satisfy their respective tasks set forth on
Schedule 6.12.

6.13     Insurance.  Until Purchaser has completed the removal of the Acquired
Assets from Seller’s or the applicable Selling Subsidiary’s premises, and until
Seller has completed the removal of all Excluded Assets from all Owned Real
Property or Leased Real Property, as the case may be, each Party shall provide a
certificate of insurance evidencing commercial general liability insurance
coverage pursuant to the Commercial General Liability Coverage Form (CG 00 01 04
13) issued by the Insurance Services Office or a policy form that is
substantially equivalent. The policy limit shall be no less than $1,000,000 in
the aggregate for bodily injury and property damage.

6.14     Representations and Warranties Insurance.  Immediately after the
execution of this Agreement by the Parties, the Purchaser shall cause the R&W
Insurance Policy to be bound. Each Party shall bear 50% of the R&W Insurance
Policy Cost.

6.15     No Solicitation of Other Bids.





50

--------------------------------------------------------------------------------

 

 

(a)        Seller shall not, and shall not authorize or permit any of its
Affiliates or any of their Representatives to, directly or indirectly, (i)
encourage, solicit, initiate, facilitate or continue inquiries regarding an
Acquisition Proposal; (ii) enter into discussions or negotiations with, or
provide any information to, any Person concerning a possible Acquisition
Proposal; or (iii) enter into any agreements or other instruments (whether or
not binding) regarding an Acquisition Proposal.  Seller shall immediately cease
and cause to be terminated, and shall cause its Affiliates and all of their
Representatives to immediately cease and cause to be terminated, all existing
discussions or negotiations with any Persons conducted heretofore with respect
to, or that would reasonably be expected to lead to, an Acquisition Proposal.

(b)        Seller shall promptly (and in any event within three (3) Business
Days after receipt thereof by Seller or its Affiliates or Representatives)
advise Purchaser orally and in writing of any Acquisition Proposal, any request
for information with respect to any Acquisition Proposal, or any inquiry with
respect to or which would reasonably be expected to lead to an Acquisition
Proposal, provided,  however, Seller shall not be required to comply with this
Section 6.15(b) if doing so would violate any confidentiality agreement in
effect on the date of this Agreement that remains in effect.

6.16     Environmental Remediation Matters.  Prior to Closing, Seller will cause
the environmental remediation tasks set forth on Schedule 6.16 to be completed.

6.17     Employee Retention Agreements.  Seller shall, and shall cause each
Selling Company and its Affiliates, to comply with all terms, conditions and
obligations under the employee retention agreements set forth on Schedule
6.1(f).

6.18     Intellectual Property.   Seller shall satisfy the covenants set forth
on Schedule 6.18 with respect to Acquired IP.

6.19     R&W Policy Extension Requirements.  Before the day which is 105 days
after the Closing Date, Seller and Purchaser shall each pay to the broker under
the R&W Policy 50% of the supplemental premium required to extend the commitment
of the insurers under the R&W Policy for such period of time as Seller and
Purchaser mutually determine will likely include the Closing Date, but not less
than one month. Each of Seller and Purchaser shall from time to time prior to
any thereafter occurring expiry dates of such commitment pay to the broker a
supplemental premium required to extend such commitment for such period of time
as Seller and Purchaser mutually determine will likely include the Closing
Date.  Before the day which is 165 days after the date of this Agreement, but
not before the day which is 150 days after the date of this Agreement, Seller
shall submit to Purchaser and each broker, underwriter and insurer arranging or
providing coverage under the R&W Policy (a) a statement updating each
representation set forth in Article IV of this Agreement (including the
Schedules relating thereto) as of a date which is within 10 days of such
submission (the “R&W Policy Extension Bring Down”), and (b) a then -current
lien, judgment, and litigation search for each of the Selling Companies in each
jurisdiction reasonably relevant to such Person. Notwithstanding anything herein
to the contrary, Seller acknowledges and agrees that neither the R&W Policy
Extension Bring Down nor the content of any disclosures therein shall be deemed
to limit, reduce or otherwise modify the indemnification obligations of Seller
set forth in Article XI and that Seller’s direct indemnification obligations
shall be expanded to include any matter which is the subject of an exclusion to
the coverage





51

--------------------------------------------------------------------------------

 

 

available to the Purchaser under the R&W Policy that results from any
disclosures contained in the R&W Policy Extension Bring Down.

6.20     Certain Foreign Matters.  Prior to and after the Closing, each of
Seller and Purchaser will use its respective commercially reasonable efforts to
cause its respective tasks set forth on Schedule 6.20 with respect to certain
foreign matters to be completed.

ARTICLE VII.  EMPLOYEE MATTERS

7.1       General Principles.

(a)        Schedule 7.1(a) sets forth a list of Covered Employees identified by
identification number and each such Covered Employee’s (i) number of full years
of service with the applicable Selling Company or Affiliate, (ii) job title,
(iii) current base salary, wages or annualized fixed or guaranteed remuneration,
as applicable, (iv) current target incentive pay information, annual bonus,
contingent or deferred compensation, (v) service with the applicable Seller and
the applicable Affiliates of such Seller, (vi) active/leave status, and (vii)
job location; provided,  however, that all such information shall be subject in
all respects to, and shall be carried out in accordance with, any Governmental
Rules and Data Privacy Obligations.  Seller may revise Schedule 7.1(a) in
accordance the applicable guidelines relating to the identification of Covered
Employees (the “Employee Identification Guidelines”) upon notice to Purchaser
prior to the Closing Date.  No less than five (5) Business Days prior to the
Closing Date, Seller shall update such list and include therein such information
that will allow Purchaser to determine, with respect to each Covered Employee,
such Covered Employee’s name (unless prohibited by any Data Privacy
Obligations).

(b)        (i)        Purchaser shall make an offer of employment to each
Covered Employee in accordance with the provisions of this Article VII, no later
than the earlier of (A) thirty-one (31) days prior to the Closing Date and
(B) the date required by applicable Governmental Rules, to be effective as of
11:59 p.m. on the Closing Date.  Nothing herein shall be construed as a
representation or guarantee by Seller that any Covered Employee will accept such
offer of employment from Purchaser or its Subsidiaries or will continue in
employment with Purchaser or its Subsidiaries following the Closing Date.

(ii)       The offer of employment to each Covered Employee under Section
7.1(b)(i) shall provide, and Purchaser shall maintain during the Specified
Period, each Transferred Employee’s Comparable Position and Specified
Compensation and Benefits.

(iii)      Seller shall compensate each Transferred Employee (in such manner as
Seller deems appropriate, subject to any applicable Governmental Rules) for any
vacation time, variable pay and commissions that have accrued (and, in the case
of vacation time, that has accrued in accordance with Seller’s vacation policy
and has not been used) prior to the Closing Date; provided that, in the event it
is not practicable for Seller to pay any such amounts directly to one or more
Transferred Employees, the parties shall cooperate in good faith to cause
Purchaser to pay such amounts to each applicable Transferred Employee on
Seller’s behalf, and Seller shall reimburse Purchaser with respect thereto
within 20 days of demand therefor by Purchaser.





52

--------------------------------------------------------------------------------

 

 

(iv)       The Covered Employees shall be covered under the Seller Benefit Plans
that are “employee welfare benefit plans” within the meaning of Section 3(1) of
ERISA (each, a “Seller’s Welfare Plan”) in effect prior to the Closing Date for
all reimbursement claims (such as medical and dental claims) for expenses
incurred, and for all non-reimbursement claims (such as life insurance claims)
incurred, under such plans prior to 11:59 p.m. on the Closing Date by
Transferred Employees and their eligible dependents to the extent provided in
the applicable Seller’s Welfare Plan.  Seller shall, or shall cause one of its
Subsidiaries to, terminate coverage of Transferred Employees and their eligible
dependents under Seller’s Welfare Plans effective for reimbursement claims for
expenses incurred, and for non-reimbursement claims incurred, from and after
11:59 p.m. on the Closing Date.

(v)        The foregoing excludes the EU Employees set forth on Schedule 7.1(g)
that are subject to the Transfer Regulations.

(c)        Except in the event of any claim for workers compensation benefits,
for purposes of this Agreement, a claim shall be deemed to be incurred as
follows:  (A) life, accidental death and dismemberment, business travel accident
and disability insurance benefits, upon the death, cessation of employment or
other event giving rise to such benefits, and (B) health, dental or prescription
drug benefits (including in respect of any hospital confinement), upon provision
of such services, materials or supplies.  Workers compensation claims of any
Transferred Employee shall be covered under the workers compensation plans of
Seller or its Subsidiaries (each, a “Seller’s Workers Compensation Plan”) if the
Workers Compensation Event occurred prior to 11:59 p.m. on the Closing Date, and
shall be covered under the workers compensation plans of Purchaser or one of its
Subsidiaries (each, a “Purchaser’s Workers Compensation Plan”) if the Workers
Compensation Event occurs at or after 11:59 p.m. on the Closing Date.  If the
Workers Compensation Event occurs over a period both preceding and following
11:59 p.m. on the Closing Date (e.g., a repetitive stress injury or a condition
that otherwise develops over a period of time), the claim shall be covered
jointly under Seller’s Workers Compensation Plan and Purchaser’s Workers
Compensation Plan, and shall be equitably apportioned among them based upon the
relative periods of time that the Workers Compensation Event transpired
preceding and following 11:59 p.m. on the Closing Date.

(d)        If any Transferred Employee requires a visa, work permit, employment
pass or other approval for his or her employment with Purchaser or its
Affiliates, Purchaser shall use its commercially reasonable efforts to see that
any necessary visa, permit, pass or other approval has been obtained on or prior
to the Closing Date; provided,  however, that the failure to so obtain any such
visa, work permit or pass shall not be a condition to consummate the
transactions contemplated by this Agreement.

(e)        On or prior to the Closing Date, Seller shall pay to each Transferred
Employee the amount of compensation accrued and due to each Transferred Employee
as of the Closing Date (after giving effect to the Closing) or as may be
required by Governmental Rules, including, without limitation, accrued and
unused paid time off, severance, sick or vacation time, as applicable to the
extent same is not included in the calculation of the Closing Date Net Working
Capital.





53

--------------------------------------------------------------------------------

 

 

(f)        Purchaser shall take commercially reasonable steps to (A) waive for
each Transferred Employee and his or her eligible dependents, any waiting period
provision, payment requirement to avoid a waiting period, pre-existing condition
limitation, actively-at-work requirement and any other restriction that would
prevent immediate or full participation under the welfare plans of Purchaser and
its Subsidiaries applicable to such Transferred Employee to the extent such
waiting period, pre-existing condition limitation, actively-at-work requirement
or other restriction would not have been applicable to the Transferred Employee
under the terms of the welfare plans of Seller and its Subsidiaries, and (B) in
those Covered Territories in which health benefits are subject to co-payments or
deductibles, give full credit under the welfare plans of Purchaser and its
Subsidiaries applicable to each Transferred Employee and his or her eligible
dependents for all co-payments and deductibles satisfied prior to the Closing
Date in the same plan year as the Closing Date, as if there had been a single
continuous employer; provided,  however, that Seller shall, and shall cause each
of the Selling Subsidiaries and each Selling Company’s third-party
administrators of all applicable Seller Benefit Plans, to provide to Purchaser
all data and information reasonably requested by Purchaser to enable Purchaser
to comply with its obligations hereunder.

(g)        (i)        To the extent applicable, Purchaser and Seller acknowledge
the application of the Transfer Regulations in respect of the employees set
forth on Schedule 7.1(g) (the “EU Employees”). Purchaser and Seller will, and
will cause their respective Subsidiaries to, comply with the Transfer
Regulations to the extent applicable, in particular, by jointly informing the EU
Employees, where required under the Transfer Regulations, on their transfer to
Purchaser or its Subsidiary by automatic operation of Governmental Rules.
Purchaser and Seller will not take any action that would result in the
employment of any such employee not so transferring (subject to any right of
each such employee to object to such transfer under applicable Governmental
Rules). EU Employees who transfer to Purchaser or its Subsidiary pursuant to
this Section 7.1(g) will be considered Transferred Employees as of the date of
the automatic transfer by operation of Governmental Rules.

(ii)       If any Seller or Seller Subsidiary employee, worker or contractor who
is not an EU Employee set forth on Schedule 7.1(g) asserts employment rights
against the Purchaser or any relevant Subsidiary of Purchaser that is an
employer pursuant to the Transfer Regulations, then Seller shall indemnify the
Purchaser against all employee claims and Employment Costs arising from such
assertion of employment rights as Excluded Liabilities under Section 2.8(b). The
Parties shall work to jointly agree to an action plan with regard to the
employee(s) asserting employment rights in accordance with applicable
Governmental Rules.

(iii)      If any employee set forth on Schedule 7.1(g) objects to transfer
under the Transfer Regulations, Seller shall indemnify Purchaser and any
relevant Affiliate of Purchaser against all employee claims and Employment Costs
arising from or relating to termination and litigation costs only in connection
with the failure or omission of Seller with respect to their obligations under
the Transfer Regulations as Excluded Liabilities under Section 2.8(b).

(iv)       If any EU Employee set forth on Schedule 7.1(g) objects to transfer
under the Transfer Regulations, Purchaser shall indemnify the Seller and any
relevant Subsidiary of Seller against all employee claims and Employment Costs
arising from or relating to termination





54

--------------------------------------------------------------------------------

 

 

and litigation costs only in connection with the failure or omission of the
Purchaser and/or any Subsidiary of Purchaser with respect to their obligations
under the Transfer Regulations.

(v)        If and to the extent any retirement and pension Liabilities accrued
until the Closing Date for EU Employees set forth on Schedule 7.1(g), who become
a Transferred Employee, should transfer to the Purchaser or its applicable
Affiliate by operation of Transfer Regulations, such retirement and pension
liabilities shall be Excluded Liabilities.

7.2       WARN Act.   Purchaser agrees to provide, or cause its Subsidiaries to
provide, any required notice under the Worker Adjustment and Retraining
Notification Act, as amended (the “WARN Act”), and any similar Governmental
Rule, and to otherwise comply with the WARN Act and any other similar
Governmental Rule, in each case, with respect to any “plant closing” or “mass
layoff” (as defined in the WARN Act) or group termination or similar event
affecting employees (including as a result of the consummation of the
transactions contemplated by this Agreement and the other Transaction
Agreements) and occurring after 11:59 p.m. on the Closing Date.  Purchaser shall
not take any action after the Closing Date that would cause any termination of
employment of any Covered Employees by Seller or any of its Subsidiaries that
occurs before 11:59 p.m. on the Closing Date to constitute a “plant closing” or
“mass layoff” or group termination under the WARN Act or any similar
Governmental Rule, or to create any Liability or penalty to Seller or any of its
Subsidiaries for any employment terminations under Governmental Rule.  On the
Closing Date, Seller shall notify Purchaser of any layoffs of any employees in
the 90-day period prior to the Closing Date. Seller will be responsible for
discharging all obligations in respect of Covered Employees under the WARN Act
and similar applicable state or local laws for the notification of any
“employment loss” within the meaning of the WARN Act and similar applicable
state or local laws which occur on or prior to the Closing.

7.3       Miscellaneous.

(a)        Confidentiality.  The Parties hereto incorporate by reference the
Confidentiality Agreement and agree that such agreement, and any Data Privacy
Obligations, shall govern the disclosure of employee information between the
Parties under this Agreement.  In addition, in connection with the transactions
contemplated by this Agreement and the other Transaction Agreements, Purchaser
and its Subsidiaries and Affiliates have received confidential information about
Seller’s employee benefits and compensation information and other information
that relates to Seller’s employees, which information shall also be considered
confidential information, subject to the terms of the Confidentiality Agreement.

(b)        Non-Solicitation/No-Hire.

(i)         Except as expressly required pursuant to this Agreement or with the
prior written consent of Seller, during the period beginning as of the date
hereof and ending on the date that is two (2) years after the Closing Date,
Purchaser shall not, and shall cause each of its Affiliates not to, directly or
indirectly, solicit for employment, hire or attempt to hire any person who is at
such time, or who at any time in the two (2)-year period prior to such time had
been, a Seller No-Hire Employee; provided,  however, that, for purposes of this
Section 7.3(b)(i), solicitation shall not include general employment advertising
or the use of any independent employment agency or search firm not specifically
directed to Seller No-Hire Employees, and a





55

--------------------------------------------------------------------------------

 

 

hire or attempt to hire shall not include the hiring, or attempt to hire, of a
Seller No-Hire Employee resulting from such a general solicitation or use of an
independent employment agency search firm.  Notwithstanding the foregoing,
Purchaser or its Affiliates may solicit for employment, hire or attempt to hire
any Seller No-Hire Employee at any time after the earlier of (A) the six
(6)-month anniversary date of such Person’s termination of employment for any
reason other than by Seller without cause or (B) the date of such Person’s
termination of employment by Seller without cause.

(ii)       If a final and non-appealable judicial determination is made that any
provision of Section 7.3(b)(i) constitutes an unreasonable or otherwise
unenforceable restriction with respect to any particular jurisdiction, the
provisions of Section 7.3(b)(i) will not be rendered void but will be deemed to
be modified solely with respect to the applicable jurisdiction to the minimum
extent necessary to remain in force and effect for the greatest period and to
the greatest extent that such court determines constitutes a reasonable
restriction under the circumstances.

(c)        No Third-Party Beneficiaries.  No provision of this Agreement is
intended to confer upon any Person (including any Covered Employee or
Maquiladora Employee) other than the Parties hereto and their permitted assigns
any rights or remedies hereunder. Without limiting the foregoing, no provision
of this Agreement shall create any third-party beneficiary or other rights in
any employee or former employee (including any beneficiary or dependent thereof
or other Person representing the rights or interests of any such Persons) of
Seller or any of its Affiliates in respect of continued employment (or resumed
employment) with either Purchaser or any of its Affiliates or with respect to
the compensation, benefits or other terms and conditions of employment with
Purchaser or Seller or any of their Affiliates.  This Agreement is not intended
to and shall not be construed to amend, modify or terminate any employee benefit
plan (including, without limitation, as such term is defined under Section 3(3)
of ERISA), program or arrangement.

7.4       Restrictive Covenants.

(a)        Confidentiality.  From and after the Closing, Seller shall, and shall
cause the Selling Subsidiaries and each of their Affiliates to, hold, and shall
use its reasonable best efforts to cause its or their respective Representatives
to hold, in confidence any and all information, whether written or oral,
concerning the Crimson Business, except to the extent that Seller can show that
such information (a) is generally available to and known by the public through
no fault of Seller, any of its Affiliates or their respective Representatives,
or any other third party breach of a legal obligation to keep same confidential;
or (b) is lawfully acquired by Seller, any of its Affiliates or their respective
Representatives from and after the Closing from sources which are not prohibited
from disclosing such information by a legal, contractual or fiduciary
obligation. If Seller, any of the other Selling Companies or any of their
respective Affiliates or their respective Representatives are compelled to
disclose any information by judicial or administrative process or by other
Governmental Rules, Seller shall promptly notify Purchaser in writing and shall
disclose only that portion of such information which Seller is advised by its
counsel in writing is legally required to be disclosed, provided that Seller
shall use reasonable best efforts to obtain an appropriate protective order or
other reasonable assurance that confidential treatment will be accorded such
information.





56

--------------------------------------------------------------------------------

 

 

(b)        Non-Competition.  During the Restricted Period, without the prior
written consent of Purchaser, Seller shall not, and shall not permit any Selling
Subsidiary or any of their respective Affiliates to, directly or indirectly,
engage in or assist others in engaging in any business that competes with the
Crimson Business as conducted by Seller before the Closing Date in any territory
in which the Seller conducted the Crimson Business before the Closing Date
(the “Territory”). Notwithstanding the foregoing, (i) Seller may own, directly
or indirectly, solely as an investment, shareholdings acquired or held which do
not grant, directly or indirectly, management functions or any material
influence in the competing company; and (ii) Seller may purchase, use and resale
the “Supplier Goods” acquired pursuant to the Polycold Supply Agreement;
provided, such use and resale is restricted to Seller’s life-science business
and sold only to life science customers in conjunction with Seller’s other
life-science products sold to such customers.

(c)        Non-Solicitation of Employees.  Other than with the prior written
consent of Purchaser, during the Restricted Period, Seller shall not, and shall
cause each of its Affiliates and their Representatives not to, directly or
indirectly, solicit for employment, hire or attempt to hire any Transferred
Employee or Maquiladora Employee, or encourage any Transferred Employee or
Maquiladora Employee to leave the employment of Purchaser or its Affiliates, or
American Industries, as applicable; provided, however, that, for purposes of
this Section 7.4(c), solicitation shall not include general employment
advertising or the use of any independent employment agency or search firm not
specifically directed to Transferred Employees or Maquiladora
Employees.  Notwithstanding the foregoing, Seller or its Affiliates may solicit
for employment, hire or attempt to hire a Transferred Employee or a Maquiladora
Employee at any time after (A) the nine (9)-month anniversary date of such
Transferred Employee’s or Maquiladora Employee’s employment was terminated by
such Transferred Employee or Maquiladora Employee, as applicable, or (B) the
date of such Transferred Employee’s or Maquiladora Employee’s termination of
employment by Purchaser or any of its Affiliates, or American Industries, as
applicable, without cause.

(d)        Equitable Relief.  Seller acknowledges that a breach or threatened
breach of this Section 7.4 would give rise to irreparable harm to Purchaser, for
which monetary damages would not be an adequate remedy, and hereby agrees that
in the event of a breach or a threatened breach by Seller of any such
obligations, Purchaser shall, in addition to any and all other rights and
remedies that may be available to it in respect of such breach, be entitled to
equitable relief, including a temporary restraining order, an injunction,
specific performance and any other relief that may be available from a court of
competent jurisdiction (without any requirement to post bond).

(e)        Acknowledgments; Miscellaneous. Seller acknowledges that the
restrictions contained in this Section 7.4 are reasonable and necessary to
protect the legitimate interests of Purchaser and constitute a material
inducement to Purchaser to enter into this Agreement and consummate the
transactions contemplated by this Agreement.  In the event that any covenant
contained in this Section 7.4 should ever be adjudicated to exceed the time,
geographic, product or service or other limitations permitted by applicable
Governmental Rules in any jurisdiction, then any court is expressly empowered to
reform such covenant, and such covenant shall be deemed reformed, in such
jurisdiction to the maximum time, geographic, product or service or other
limitations permitted by applicable Governmental Rules. The covenants contained
in this Section 7.4 and each provision hereof are severable and distinct
covenants and provisions. The invalidity or unenforceability of any such
covenant or provision as written shall not invalidate or





57

--------------------------------------------------------------------------------

 

 

render unenforceable the remaining covenants or provisions hereof, and any such
invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such covenant or provision in any other jurisdiction.

ARTICLE VIII.  TAX MATTERS

8.1       Allocation of Purchase Price.

(a)        The Cash Consideration (as adjusted pursuant to the adjustments
contemplated under this Agreement) and the applicable Assumed Liabilities shall
be allocated among the Acquired Assets as of the Closing Date in accordance with
a schedule (the “Asset Allocation Schedule”) that is prepared in a manner
consistent with relevant Tax laws, including, as applicable, Section 1060 of the
Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
promulgated thereunder, and in accordance with the procedures of this
Section 8.1.  To the extent separate Asset Allocation Schedules are necessary
for one or more of the Selling Subsidiaries, the provisions of this Section 8.1
shall apply to such Asset Allocation Schedules.

(b)        Seller shall engage Duff & Phelps, LLC, or a similar firm (the
“Valuator”) to prepare each Asset Allocation Schedule; provided,  however, that
the fee for such Valuator shall be mutually agreeable to both Parties.  Each
Party shall cooperate with the other Party and the Valuator, and shall use
commercially reasonable efforts to provide in a timely manner any information,
data and assistance required or requested by the Valuator to properly perform
its valuation.  Seller shall instruct the Valuator to deliver drafts of the
Asset Allocation Schedules, along with the assumptions and calculations
supporting such draft Asset Allocation Schedules, a description of the
methodology and a detailed breakdown, to Purchaser and Seller no later than
thirty (30) days after the Closing Date.  Purchaser shall provide any comments
to the draft Asset Allocation Schedules within fifteen (15) days of
receipt.  Seller shall make such comments as are reasonably requested by
Purchaser and issue final Asset Allocation Schedules promptly
thereafter.  Seller and Purchaser shall file all Tax Returns (including amended
returns and claims for refund) and information reports in a manner consistent
with such final Asset Allocation Schedules and share equally all costs and
expenses incurred in connection with the engagement and performance of the
Valuator; the Parties shall arrange to make their respective payments directly
to the Valuator.

(c)        Thereafter, Seller shall prepare and provide to Purchaser from time
to time revised copies of the Asset Allocation Schedules to update the Asset
Allocation Schedules for indemnity payments or other adjustments contemplated
under this Agreement (including, for the avoidance of doubt, all payments made
under Article XI), which shall be prepared in a manner consistent with the final
Asset Allocation Schedules determined under Section 8.1(b).  Any indemnity
payments or other adjustments contemplated by this Agreement shall be treated as
an adjustment to Purchase Price unless such payment is required to be treated
otherwise by applicable Governmental Rules with respect to Taxes.

(d)        The Asset Allocation Schedules as finally determined pursuant to this
Section 8.1 (including any applicable adjustments) shall be final and binding
upon Purchaser and Seller for all Tax purposes except as required by applicable
Governmental Rule or as otherwise mutually agreed to in writing by the
Parties.  Purchaser and Seller shall act in accordance with the Asset Allocation
Schedules for all Tax purposes, including with respect to any forms or reports





58

--------------------------------------------------------------------------------

 

 

(including IRS Form 8594) required to be filed pursuant to Section 1060 of the
Code, the regulations promulgated thereunder or any Governmental Rule, and to
cooperate in the preparation of any such forms or reports and to timely file
such forms or reports in the manner required by applicable law.

8.2       Filing of Returns and Payment of Taxes.

(a)        Seller shall prepare, or cause to be prepared, all Tax returns, Tax
reports and Tax forms of or relating to the Acquired Assets (collectively, “Tax
Returns”) for all Pre-Closing Tax Periods (other than a Straddle Period) and
shall pay, or cause to be paid, when due all Taxes with respect to such Tax
Returns.  Subject to Section 8.2(b), Purchaser shall prepare, or cause to be
prepared, all other Tax Returns and shall pay, or cause to be paid, when due all
Taxes with respect to such other Tax Returns.

(b)        Purchaser shall prepare, or cause to be prepared, all Tax Returns for
any Straddle Period and pay to the applicable authority all Taxes due with
respect to such Tax Returns; provided that (i) Purchaser shall deliver any Tax
Return to Seller at least twenty (20) Business Days before such Tax Returns are
due, (ii) Seller shall have the right to review and comment upon any such Tax
Returns prior to the filing thereof and (iii) such Tax Returns shall not be
filed without the prior written consent of Seller (such written consent not to
be unreasonably withheld).  Within ten (10) Business Days of written demand
thereof, but in no event more than ten (10) Business Days prior to the due date
thereof, Seller shall pay to Purchaser the amount of Excluded Taxes for the
Straddle Period calculated using the principles of Section 8.2(e).

(c)        The Party responsible for filing any Tax Return under applicable law
shall timely file, or cause to be timely filed, with the appropriate authorities
such Tax Return.

(d)        If, in order to properly prepare its Tax Returns or in the course of
any proceeding with respect to Taxes, it is necessary that a Party be furnished
with additional information, documents or records relating to the Acquired
Assets, the Selling Companies and Purchaser agree to cooperate and use
commercially reasonable efforts to furnish or make available such non-privileged
information at the recipient’s request, cost and expense; provided that, except
as expressly provided in this Section 8.2(d), no Party shall be entitled to
review or examine the Tax Returns of any other Party.  Notwithstanding anything
in this Agreement to the contrary, a Party shall be required to furnish or make
available only such documents or records, including the preparation of financial
statements or other financial data, that are maintained in the ordinary course
of that Party’s business and exist at the time of the request.

(e)        For purposes of this Section 8.2, in the case of any Straddle Period:
(i) Excluded Taxes that are real property, personal property, intangible
property and similar ad valorem Taxes (“Property Taxes”) for the Straddle Period
shall be equal to the amount of such Property Taxes for the entire Straddle
Period multiplied by a fraction, the numerator of which is the number of days
during the Straddle Period that are in the Pre-Closing Tax Period and the
denominator of which is the number of days in the Straddle Period; and
(ii) Excluded Taxes (other than Property Taxes) for the Straddle Period shall be
computed as if the Pre-Closing Tax Period ended as of 11:59 p.m. in the
applicable territory set forth on Schedule 8.2 on the Closing Date.





59

--------------------------------------------------------------------------------

 

 

8.3       Refunds and Credits.  Any cash refunds or credits of Excluded Taxes
(net of any Taxes and expenses arising from the receipt thereof) shall be for
the account of the Selling Companies except to the extent such refund has been
taken into account in the determination of Net Working Capital.  Any refunds or
credits received or realized by a Party that are for the account of the other
Party pursuant to the preceding sentence shall be promptly paid to such other
Party within thirty (30) days from receipt thereof (with a credit being
considered received on the earliest date when such credit is actually used to
reduce a Tax actually due).

8.4       Transfer Taxes.  All Transfer Taxes shall be borne 50% by Purchaser
and 50% by Seller. The Party required by law to file a Tax Return with respect
to such Transfer Taxes shall do so in the time and manner prescribed by
Governmental Rule, and the non-filing Party shall promptly reimburse the filing
Party for its share of any Transfer Taxes upon receipt of evidence reasonably
satisfactory to the non-filing Party of the amount of such Transfer Taxes;
provided that in the event that both Parties are required by Governmental Rule
to file a Tax Return with respect to such Transfer Taxes, then the Seller shall
file such Tax Returns and Purchaser shall promptly reimburse the Seller for the
Purchaser’s share of any Transfer Taxes upon receipt of evidence reasonably
satisfactory to Purchaser of the amount of such Transfer Taxes. To the extent
permitted by Governmental Rules, Purchaser and the Selling Companies shall
cooperate with each other to obtain exemptions from any Transfer Taxes; provided
that neither Party shall be obligated to seek any exemption that could
reasonably be expected to result in any audit by a Governmental Authority of its
books and records.

8.5       FIRPTA.  At or prior to the Closing Date, Seller shall deliver to
Purchaser an affidavit satisfying the requirement of Treasury Regulation Section
1.1445-2(b) dated within seven (7) days of the Closing Date, certifying the
non-foreign status of Seller.

ARTICLE IX.  CONDITIONS TO PURCHASER’S OBLIGATIONS FOR THE CLOSING

The obligation of Purchaser to consummate the Closing is subject to the
satisfaction (or waiver in writing by Purchaser) of each of the conditions set
forth below in this Article IX.

9.1       Representations and Warranties; Covenants and Agreements.  The
representations and warranties of Seller made in Article IV of this Agreement
(without regard to any qualifications therein as to materiality or Seller
Material Adverse Effect) shall be true and correct as of the date of this
Agreement and as of the Closing Date (as supplemented by Permitted Schedule
Additions) with the same effect as if made as of the Closing Date, except to the
extent such representations and warranties expressly relate to an earlier time,
in which case such representations and warranties shall be true and correct as
of such earlier time; provided that this condition shall be deemed satisfied
unless the failure of any such representations and warranties to be true and
correct on any such date would, individually or in the aggregate, have a Seller
Material Adverse Effect.  Seller shall have performed, and shall have caused the
Selling Subsidiaries to have performed, in all material respects all covenants,
agreements and conditions contained in the Transaction Agreements required to be
performed by Seller or the Selling Subsidiaries, as the case may be, by the time
of the Closing; provided,  however, that, with respect to agreements, covenants
and conditions that are qualified by materiality, Seller shall have performed
such agreements, covenants and conditions as so qualified in all
respects.  Seller shall





60

--------------------------------------------------------------------------------

 

 

have delivered to Purchaser a certificate of an authorized officer of Seller,
dated as of the Closing Date, to the effect that the conditions set forth in
this Section 9.1 have been satisfied and certifying: (i) that (A) attached
thereto are true and complete copies of all resolutions adopted by the board of
directors of Seller and each applicable Selling Subsidiary, and with respect to
each Selling Subsidiary, shareholder resolutions, authorizing the execution,
delivery and performance of this Agreement, and each Transaction Agreements to
which such Person is a party, and the consummation of the transactions
contemplated hereby, and (B) all such resolutions are in full force and effect
and are all the resolutions adopted in connection with the transactions
contemplated hereby; and (ii) the names and signatures of the officers of Seller
and each applicable Selling Subsidiary authorized to sign this Agreement, the
Transaction Agreements and the other documents to be delivered hereunder to
which such Person is a party.

9.2       Consents, Approvals, Injunctions, Etc.

(a)        All material consents, approvals, orders, licenses, permits and
authorizations of, and registrations, declarations and filings with, any
Governmental Authority legally required for the consummation of the Closing,
including those set forth in Section 4.4 and Section 5.4 shall have been
obtained, waived or made, and the respective waiting periods required in
connection with the HSR Act and the Other Relevant Antitrust Laws shall have
expired or been terminated.

(b)        Purchaser shall have received a written notice from CFIUS stating
that: (i) CFIUS has concluded that the transactions contemplated by the
Transaction Agreements are not a “covered transaction” and not subject to review
under the DPA and relevant regulations; (ii) the review of the transactions
contemplated by the Transaction Agreements has been concluded, and there are no
unresolved national security concerns with respect to the transactions
contemplated by the Transaction Agreements; or (iii) CFIUS has sent a report to
the President of the United States requesting the President’s decision on the
CFIUS notice submitted by Purchaser and Seller and either (1) the period under
the DPA during which the President may announce his decision to take action to
suspend, prohibit or place any limitation on the transaction shall have expired
without any such action being threatened, announced or taken or (2) the
President shall have announced a decision not to take any action to suspend,
prohibit or place any limitations on the transactions contemplated hereby
(“CFIUS Clearance”).

(c)        No Legal Restraint that has the effect of preventing the consummation
of the transactions contemplated by the Transaction Agreements shall be in
effect, and no Legal Proceedings seeking such relief shall then be pending.

(d)        Purchaser shall have received the material third party consents set
forth on Schedule 9.2(d).

(e)        Seller shall have obtained releases pursuant to the uniform
commercial code, as applicable, or otherwise, of all Liens on the Acquired
Assets (other than any Permitted Liens and any Lien that will be released on the
Closing Date upon payment by Purchaser, at the direction of Seller, of a portion
of the Purchase Price to such lienholder pursuant to a payoff letter provided to
Purchaser, in form and substance reasonably satisfactory to Purchaser).





61

--------------------------------------------------------------------------------

 

 

(f)        Purchaser shall have received duly executed counterparts to the
Transaction Agreements and such other documents and deliveries as set forth in
Section 3.1(b) and Section 8.5 from all parties thereto other than Purchaser and
its Affiliates, provided, however, for clarity sake, the Assignment of Lease
executed by the landlord thereof shall not be required to be delivered to the
extent Seller complies with its obligations under Section 6.2 and this
Agreement.

(g)        The clone of Seller’s informational technology systems as described
in Schedule 6.12 shall have been accepted by Purchaser in accordance with
Attachment 6.12.2 of Schedule 6.12 (for clarity, regardless of whether Seller
has satisfied its commercially reasonable effort obligation).

ARTICLE X.  CONDITIONS TO SELLER’S OBLIGATIONS FOR THE CLOSING

The obligation of Seller to consummate, or to cause the relevant Selling
Subsidiary to consummate, the Closing is subject to the satisfaction (or waiver
by Seller) of the conditions set forth below in this Article X.

10.1     Representations and Warranties; Covenants and Agreements.  The
representations and warranties of Purchaser made in Article V of this Agreement
(without regard to any qualifications therein as to materiality or Purchaser
Material Adverse Effect) shall be true and correct as of the date of this
Agreement and as of the Closing Date with the same effect as if made as of the
Closing Date, except to the extent such representations and warranties expressly
relate to an earlier time in which case such representations and warranties
shall be true and correct as of such earlier time; provided that this condition
shall be deemed satisfied unless the failure of any such representations and
warranties to be true and correct on any such date would, individually or in the
aggregate, have a Purchaser Material Adverse Effect.  Purchaser shall have
performed in all material respects all covenants and agreements contained in the
Transaction Agreements required to be performed by Purchaser by the time of the
Closing; provided,  however, that, with respect to agreements, covenants and
conditions that are qualified by materiality, Purchaser shall have performed
such agreements, covenants and conditions as so qualified in all
respects.  Purchaser shall have delivered to Seller a certificate of an
authorized officer of Purchaser, dated as of the Closing Date, to the effect
that the conditions set forth in this Section 10.1 have been satisfied and
certifying (i) that attached thereto are true and complete copies of all
resolutions adopted by the board of directors of Purchaser authorizing the
execution, delivery and performance of this Agreement and each Transaction
Agreement and the consummation of the transactions contemplated hereby, and that
all such resolutions are in full force and effect and are all the resolutions
adopted in connection with the transactions contemplated hereby; and (ii) the
names and signatures of the officers of Purchaser authorized to sign this
Agreement, the Transaction Agreements and the other documents to be delivered
hereunder.





62

--------------------------------------------------------------------------------

 

 

10.2     Consents, Approvals, Injunctions, Etc.

(a)        All material consents, approvals, orders, licenses, permits and
authorizations of, and registrations, declarations and filings with, any
Governmental Authority legally required for the consummation of the Closing,
including those set forth in Section 4.4 and Section 5.4, shall have been
obtained, waived or made, and the respective waiting periods required in
connection with the HSR Act and the Other Relevant Antitrust Laws shall have
expired or been terminated.

(b)        Seller and Purchaser shall have received from CFIUS a written notice
of CFIUS Clearance.

(c)        No Legal Restraint that has the effect of preventing the consummation
of the transactions contemplated by the Transaction Agreements shall be in
effect, and no Legal Proceedings seeking such relief shall then be pending.

(d)        Seller shall have received duly executed counterparts to the
Transaction Agreements and such other documents and deliveries as set forth in
Section 3.1(b) from Purchaser and its Affiliates.

ARTICLE XI.  SURVIVAL; INDEMNIFICATION

11.1     Survival.    Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein shall survive the
Closing and shall remain in full force and effect until the date that is fifteen
(15) months from the Closing Date; provided, that the representations and
warranties in (i) Section 4.1 (incorporation and ownership), Section 4.2
(authority), Section 4.6 (title; condition; sufficiency), Section 4.9 (Tax
matters) and Section 4.10 (to the extent of provisions therein relating to Tax
matters), Section 4.11(a) (title to Intellectual Property Rights), Section 4.23
(brokers), Section 5.1 (existence), Section 5.2 (authority) and Section 5.5
(brokers) shall survive for the full period of all applicable statutes of
limitations (giving effect to any waiver, mitigation or extension thereof) plus
sixty (60) days, and (ii) Section 4.21 (environmental matters) shall survive for
a period of six (6) years after the Closing.  All covenants and agreements of
the Parties which are required to be performed prior to Closing shall survive
for a period of 12-months from the date of this Agreement, and all other
covenants and agreements of the Parties shall survive
indefinitely.  Notwithstanding the foregoing, any claims asserted in good faith
with reasonable specificity (to the extent known at such time) and in writing by
notice from the non-breaching party to the breaching party prior to the
expiration date of the applicable survival period shall not thereafter be barred
by the expiration of the relevant representation or warranty and such claims
shall survive until finally resolved.

11.2     Indemnification by Seller.  Subject to the other terms and conditions
of this Article XI, Seller shall indemnify Purchaser and its Affiliates and
their respective Representatives, successors and assigns (collectively,
the “Purchaser Indemnitees”) from and against any and all Damages incurred by,
or imposed upon, the Purchaser Indemnitees based upon, arising out of, with
respect to or by reason of:





63

--------------------------------------------------------------------------------

 

 

(a)        any inaccuracy in or breach of any representation or warranty of
Seller contained in Article IV of this Agreement or the certificate furnished by
Seller pursuant to Section 9.1;

(b)        any breach of any covenant, agreement or obligation to be performed
by Seller pursuant to this Agreement;

(c)        any Excluded Liability (to the extent not included as a reduction to
the Closing Date Net Working Capital) or any Excluded Asset;

(d)        any Taxes owed by any Selling Company or any of their Affiliates with
respect to any Pre-Closing Tax Period or the portion of any Straddle Period on
or before the Closing;

(e)        any infringement claims against Purchaser arising from Purchaser’s
use of the Parent Mark (as defined in the Transitional Trademark License
Agreement) pursuant to and in accordance with the terms and conditions of the
Transitional Trademark License Agreement;

(f)        any Liability represented by the Warranty Expense incurred by
Purchaser during the first 15-months immediately following the Closing Date with
respect to products sold by the Crimson Business prior to the Closing Date, in
excess of $2,280,000;

(g)        any Liability of the Seller or Shelter Operator arising or resulting
from (i) any use of, or failure to comply with, any tax, customs or other
obligations required by applicable Governmental Rules in connection with the
temporary importation of any assets into Mexico, or (ii) the failure to have all
necessary licenses and permits in Mexico to operate the Crimson Business; or

(h)        any Liability or other diminution of rights arising or resulting from
the existence of a joint owner (other than one or more of the Selling Companies)
of any of the Acquired IP when conveyed to Purchaser on the Closing Date.

11.3     Indemnification by Purchaser.  Subject to the other terms and
conditions of this Article XI, from and after the Closing, Purchaser shall
indemnify each Selling Company and each of the Affiliates of each Selling
Company and such Selling Companies’ and such Affiliate’s respective
Representatives, successors and assigns (collectively, the “Seller Indemnitees”)
against any and all Damages of the Seller Indemnitees to the extent arising out
of:

(a)        any inaccuracy in or breach of any representation or warranty of
Purchaser contained in Article V of this Agreement or the certificate furnished
by Purchaser pursuant Section 10.1;

(b)        any breach of any covenant, agreement or obligation to be performed
by Purchaser pursuant to this Agreement; or

(c)        any Assumed Liability.

11.4     Certain Limitations.  The indemnification provided for in Section 11.2
and Section 11.3 shall be subject to the following limitations:





64

--------------------------------------------------------------------------------

 

 

(a)        Seller shall not be liable to the Purchaser Indemnitees for
indemnification under Section 11.2(a) until the aggregate amount of all Damages
in respect of indemnification under Section 11.2(a) exceeds $2,531,250 (the
“Indemnification Threshold”), and once the Indemnification Threshold has been
exceeded, Seller shall only be required to pay or be liable for all such Damages
in excess of the Indemnification Threshold.  The aggregate amount of all Damages
for which Seller shall be liable pursuant to Section 11.2(a) shall not exceed an
amount which is, together with amounts recovered under the R&W Insurance Policy,
in excess of  $101,250,000 (the “Cap”).

(b)        Purchaser shall not be liable to the Seller Indemnitees for
indemnification under Section 11.3(a) until the aggregate amount of all Damages
in respect of indemnification under Section 11.3(a) exceeds the Indemnification
Threshold, and once the Indemnification Threshold has been exceeded, Purchaser
shall only be required to pay or be liable for all such Damages in excess of the
Indemnification Threshold. The aggregate amount of all Damages for which
Purchaser shall be liable pursuant to Section 11.3(a) shall not exceed the Cap.

(c)        Notwithstanding the foregoing, the limitations set forth in Section
11.4(a)  and Section 11.4(b) shall not apply to Damages based upon, arising out
of, with respect to or by reason of any inaccuracy in or breach of any
representation or warranty of any Fundamental Representations; provided,
 however, the aggregate amount of Damages that may be recovered by the Purchaser
Indemnitees or the Seller Indemnitees under Section 11.2(a) or under Section
11.3(a) arising from any breach of, or misrepresentation or inaccuracy in, any
Fundamental Representations shall not exceed an amount which is, together with
amounts recovered under the R&W Insurance Policy, in excess of the Super Cap.

(d)        For purposes of this Article XI, any inaccuracy in or breach of any
representation or warranty, and the calculation of Damages with respect thereto,
shall be determined without regard to any materiality, Seller Material Adverse
Effect or Purchaser Material Adverse Effect or other similar qualification
contained in or otherwise applicable to such representation or warranty.

(e)        The representations, warranties and covenants of the Indemnifying
Party, and the Indemnified Party's right to indemnification with respect
thereto, shall not be affected or deemed waived by reason of any investigation
made by or on behalf of the Indemnified Party (including by any of its
Representatives) or by reason of the fact that the Indemnified Party or any of
its Representatives knew or should have known that any such representation or
warranty is, was or might be inaccurate or by reason of the Indemnified Party's
waiver of any condition set forth in Section 9.1.

(f)        Except in the case of fraud by the Seller, in no event shall the
Purchaser Indemnitees have the right under this Agreement to recover from Seller
any amount which is, together with amounts recovered under the R&W Insurance
Policy, in excess of the Super Cap.

(g)        All Damages for which any Seller Indemnitee or Purchaser Indemnitee
would otherwise be entitled to indemnification under this Article XI shall be
reduced by recovery under the R&W Insurance Policy and other third-party
recoveries actually received by such Seller Indemnitee or Purchaser Indemnitee
in respect of any Damages incurred by such Seller Indemnitee





65

--------------------------------------------------------------------------------

 

 

or Purchaser Indemnitee (net of the out-of-pocket costs reasonably incurred of
pursuing or obtaining such recovery).  In the event any Seller Indemnitee or
Purchaser Indemnitee is or may be entitled to any insurance proceeds, indemnity
payments or any third-party recoveries in respect of any Damages for which such
Seller Indemnitee or Purchaser Indemnitee is entitled to indemnification
pursuant to this Article XI, such Seller Indemnitee or Purchaser Indemnitee
shall use commercially reasonable efforts to obtain, receive or realize such
proceeds, benefits, payments or recoveries; provided,  however, that
“commercially reasonable efforts” with respect to (i) the R&W Insurance Policy
shall not include an obligation to seek “recovery” from Purchaser’s policies or
programs of insurance, and (ii) any other Person shall not (x) include the
commencement of any Legal Proceeding in respect of such recovery, (y) require
any prolonged, continuous or repetitive efforts, and (z) include an obligation
to seek recovery from any insurance carrier or program.  To the extent
permissible under applicable Governmental Rules and Contracts, any unsuccessful
claim for recovery notwithstanding commercially reasonable efforts against a
third-party that is not a customer or vendor, or a potential customer or vendor
of such Seller Indemnitee or Purchaser Indemnitee, as applicable, shall be
assigned in subrogation upon collection under this Agreement of the full amount
of applicable Damages claimed.  In the event that any such insurance proceeds,
indemnity payments or other third-party recoveries are realized by a Seller
Indemnitee or Purchaser Indemnitee subsequent to receipt by such Seller
Indemnitee or Purchaser Indemnitee of any indemnification payment hereunder in
respect of the claims to which such insurance proceeds, indemnity payments or
other third-party recoveries relate, corresponding refunds shall be made
promptly by the relevant Seller Indemnitee or Purchaser Indemnitee of all or the
relevant portion of such indemnification payment (net of the out-of-pocket costs
reasonably incurred of pursuing or obtaining such insurance proceeds,
deductibles and any increased premium amounts attributable to such claim).

(h)        The Seller Indemnitees and Purchaser Indemnitees shall not be
entitled to recover more than once for the same Damages.

(i)         No indemnity may be sought hereunder in respect of any Damages to
the extent such Damages (but only to the extent that the amount of such Damages)
is included in the calculations of the Net Working Capital, as finally
determined, such that the party claiming indemnification received Purchase Price
credit for such amount of Damages.

11.5     Order of Recovery.  Notwithstanding anything to the contrary in this
Agreement, but subject to the other provisions of this Article XI:

(a)        any Damages that a Purchaser Indemnitee is entitled to recover
pursuant to Section 11.2, shall be satisfied solely and exclusively for a
particular Claim (i) first, out of the Escrow Amount until the Escrow Amount has
been fully depleted, (ii) second, from the R&W Insurance Policy until the Policy
Limit has been exhausted and (iii) third, from the Seller up to the amount of
(x) the Super Cap with respect to a Claim under Section 11.2(a) for a breach of,
or a misrepresentation or inaccuracy in, a Seller Fundamental Representation, or
a Claim under any of Sections 11.2(b) through (e), (y) the Cap with respect to
Damages claimed under Section 11.2(a) for a breach of, or a misrepresentation or
inaccuracy in, any representation or warranty other than a Seller Fundamental
Representation, and (z) the Warranty Escrow with respect to Damages claimed
under Section 11.2(f); and





66

--------------------------------------------------------------------------------

 

 

(b)        any Damages that a Seller Indemnitee is entitled to recover pursuant
to Section 11.3 shall be recovered directly from Purchaser.

11.6     Indemnification Procedures.

(a)        All claims for indemnification pursuant to this Article XI shall be
made in accordance with the procedures set forth in this Section 11.6.  A Person
entitled to assert a claim for indemnification (a “Claim”) pursuant to this
Article XI (an “Indemnified Party”) shall give the Indemnifying Party written
notice of any such Claim (a “Claim Notice”), which notice shall include a
description in reasonable detail of (i) the basis for, and nature of, such
Claim, including the facts constituting the basis for such Claim and (ii) the
estimated amount of the Damages that have been or may be sustained by the
Indemnified Party in connection with such Claim (if known and
quantifiable).  Any Claim Notice shall be given by the Indemnified Party to the
Indemnifying Party, (A) in the case of a Claim in connection with any Legal
Proceeding made or brought by any Person (other than a Purchaser Indemnitee or a
Seller Indemnitee in connection with this Agreement) against such Indemnified
Party (a “Third-Party Claim”), promptly following receipt of notice of the
assertion or commencement of such Legal Proceeding and (B) in the case of a
Claim other than a Third-Party Claim (a “Direct Claim”), promptly after the
Indemnified Party becomes aware of the facts constituting the basis for such
Direct Claim; provided,  however, that no failure to give such prompt written
notice shall relieve the Indemnifying Party of any of its indemnification
obligations hereunder except to the extent that the Indemnifying Party is
prejudiced by such failure.  The Indemnifying Party and Indemnified Party will
cooperate in good faith to resolve any Direct Claim for a period of thirty (30)
Business Days before commencing any Legal Proceeding in connection with such
Direct Claim.  For the purposes of this Agreement, “Indemnifying Party” means
Purchaser (in the case of a Claim by a Seller Indemnitee) or Seller (in the case
of a Claim by a Purchaser Indemnitee).

(b)        With respect to any Third-Party Claim, the Indemnifying Party shall
have the right, by giving written notice to the Indemnified Party within thirty
(30) days after delivery of the Claim Notice with respect to such Third-Party
Claim, to assume control of the defense of such Third-Party Claim at the
Indemnifying Party’s expense with a reputable counsel reasonably acceptable to
the Indemnified Party; provided that the Indemnifying Party will not be entitled
to assume control of such defense if (i) the claim for indemnification relates
to or arises in connection with any criminal proceeding, action, indictment,
allegation or investigation; (ii) the Indemnified Party reasonably believes an
adverse determination with respect to the Legal Proceeding giving rise to such
claim for indemnification would be materially detrimental to or materially
injure the Indemnified Party’s reputation or future business prospects; (iii)
the claim seeks an injunction or equitable relief against the Indemnified Party;
or (iv) the Indemnifying Party failed or is failing to vigorously prosecute or
defend such claim.  The Indemnified Party shall cooperate in good faith in such
defense.  The Indemnified Party or Indemnifying Party, as the case may be, that
is not controlling such defense shall have the right, at its own cost and
expense, to participate in the defense of any Third-Party Claim with counsel
selected by it.  If the Indemnifying Party agrees in writing not to control the
defense of such Third-Party Claim or fails to notify the Indemnified Party in
writing of its election to control such defense in accordance with this Section
11.6(b), the Indemnified Party may control the defense of such Third-Party Claim
with counsel of its choosing, and the Indemnifying Party shall be liable for the
reasonable fees and expenses of such counsel to the Indemnified
Party.  Purchaser and Seller shall reasonably cooperate with each other in





67

--------------------------------------------------------------------------------

 

 

connection with the defense of any Third-Party Claim, including by retaining and
providing to the Party controlling such defense records and information that are
reasonably relevant to such Third-Party Claim and making available employees on
a mutually convenient basis for providing additional information and explanation
of any material provided hereunder.  The Indemnified Party or Indemnifying
Party, as the case may be, that is controlling such defense shall keep the other
Party reasonably advised of the status of such Legal Proceeding and the defense
thereof.

(c)        Notwithstanding anything in this Agreement to the contrary, (i) an
Indemnifying Party shall not agree to any settlement of any Third-Party Claim
without the prior written consent of the Indemnified Party unless such
settlement would (A) include a complete and unconditional release of each
Indemnified Party from all Liabilities or obligations with respect thereto,
(B) not impose any Damages or other obligation (including any equitable
remedies) on the Indemnified Party and (C) not involve a finding or admission of
any wrongdoing on the part of the Indemnified Party, and (ii) an Indemnified
Party shall not agree to any settlement of a Third-Party Claim without the prior
written consent of the Indemnifying Party, such consent not to be unreasonably
withheld, conditioned or delayed.

11.7     Payments; Escrow Amount.  Once Damages are agreed to by the
Indemnifying Party or finally adjudicated to be payable pursuant to this Article
XI, the Indemnifying Party shall satisfy any obligations payable by it (as
opposed to amounts payable out of the Escrow Amount or by submission of claims
pursuant to the R&W Insurance Policy) within fifteen (15) days of such final,
non-appealable adjudication by wire transfer of immediately available
funds.  The Parties hereto agree that should an Indemnifying Party not make full
payment of any such obligations within such fifteen (15) day period, any amount
payable shall accrue interest from and including the date of agreement of the
Indemnifying Party or final, non-appealable adjudication to and including the
date such payment has been made at a rate per annum equal to the prime rate of
interest as published in The Wall Street Journal.  Such interest shall be
calculated daily on the basis of a 365 day year and the actual number of days
elapsed.

11.8     Exclusive Remedies.  Subject to Section 2.6,  Section 7.4 and Section
12.5, the parties acknowledge and agree that their sole and exclusive remedy
with respect to any and all claims (other than claims arising from fraud on the
part of a party hereto in connection with the transactions contemplated by this
Agreement) for any breach of any representation, warranty, covenant, agreement
or obligation set forth herein or otherwise relating to the subject matter of
this Agreement, shall be pursuant to the indemnification provisions set forth in
this Article XI.  In furtherance of the foregoing, each Party hereby waives, to
the fullest extent permitted under Governmental Rules, any and all rights,
claims and causes of action for any breach of any representation, warranty,
covenant, agreement or obligation set forth herein or otherwise relating to the
subject matter of this Agreement it may have against the other Parties hereto
and their Affiliates and each of their respective Representatives arising under
or based upon any Governmental Rule, except pursuant to the indemnification
provisions set forth in this Article XI.  Nothing in this Section 11.8 shall
limit any Person’s right to seek and obtain any equitable relief to which any
Person shall be entitled or to seek any remedy on account of any party’s fraud.

ARTICLE XII.  GENERAL MATTERS

12.1     [Intentionally Omitted].





68

--------------------------------------------------------------------------------

 

 

12.2     Termination.

(a)        Notwithstanding anything in this Agreement to the contrary, this
Agreement may be terminated and the transactions contemplated hereby abandoned
at any time prior to the Closing Date (other than pursuant to Section
12.2(a)(i), a terminating Party shall give written notice of such termination to
the other Parties setting forth a brief description of the basis on which it is
terminating this Agreement):

(i)        by the mutual written consent of Purchaser and Seller;

(ii)       by either Purchaser or Seller, if the Closing has not taken place on
or before 5:00 p.m. (Eastern time) on the date that is two (2) months following
the Target Closing Date (the “End Date”); provided,  however, that neither
Purchaser nor Seller shall be permitted to terminate this Agreement pursuant to
this Section 12.2(a)(ii) if the failure to consummate the Closing by the End
Date results from, or is caused by, a material breach by such Party of any of
its representations, warranties, covenants or agreements contained herein;

(iii)      by Purchaser or Seller if: (i) a court of competent jurisdiction or
other Governmental Authority shall have issued a final and nonappealable order,
or shall have taken any other action, having the effect of permanently
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement or (ii) there shall be any applicable Governmental Rule enacted,
promulgated, issued or deemed applicable to the transactions contemplated by
this Agreement by any Governmental Authority that would make consummation of
such transactions illegal;

(iv)       by Purchaser if: (i) any of the representations and warranties of
Seller contained in this Agreement shall be inaccurate as of the date of this
Agreement, or shall have become inaccurate as of a date subsequent to the date
of this Agreement, such that the condition set forth in Section 9.1 would not be
satisfied; (ii) any of the covenants of Seller contained in this Agreement shall
have been breached such that the condition set forth in Section 9.1 would not be
satisfied; provided,  however, that if an inaccuracy in any of the
representations and warranties of Seller as of a date subsequent to the date of
this Agreement or a breach of a covenant by Seller is curable by Seller through
the use of reasonable efforts within fifteen (15) days after Purchaser notifies
Seller in writing of the existence of such inaccuracy or breach (the “Seller
Cure Period”), then Purchaser may not terminate this Agreement under this
Section 12.2(a)(iv) as a result of such inaccuracy or breach prior to the
expiration of the Seller Cure Period, provided that Seller, during the Seller
Cure Period, continues to exercise reasonable efforts to cure such inaccuracy or
breach (it being understood that Purchaser may not terminate this Agreement
pursuant to this Section 12.2(a)(iv) with respect to such inaccuracy or breach
if such inaccuracy or breach is cured prior to the expiration of Seller Cure
Period);

(v)        by Seller if: (i) any of Purchaser’s representations and warranties
contained in this Agreement shall be inaccurate as of the date of this
Agreement, or shall have become inaccurate as of a date subsequent to the date
of this Agreement, such that the condition set forth in Section 10.1 would not
be satisfied or (ii) if any of Purchaser’s covenants contained in this Agreement
shall have been breached such that the condition set forth in Section 10.1 would





69

--------------------------------------------------------------------------------

 

 

not be satisfied; provided,  however, that if an inaccuracy in any of
Purchaser’s representations and warranties as of a date subsequent to the date
of this Agreement or a breach of a covenant by Purchaser is curable by Purchaser
through the use of reasonable efforts within fifteen (15) days after Seller
notifies Purchaser in writing of the existence of such inaccuracy or breach
(the “Purchaser Cure Period”), then Seller may not terminate this Agreement
under this Section 12.2(a)(v) as a result of such inaccuracy or breach prior to
the expiration of the Purchaser Cure Period, provided that Purchaser, during the
Purchaser Cure Period, continues to exercise reasonable efforts to cure such
inaccuracy or breach (it being understood that Seller may not terminate this
Agreement pursuant to this Section 12.2(a)(v) with respect to such inaccuracy or
breach if such inaccuracy or breach is cured prior to the expiration of the
Purchaser Cure Period);

provided,  however, that the party seeking termination pursuant to clause (ii),
(iv) or (v) is not then in breach in any material respect of any of its
representations, warranties, covenants or agreements contained in the
Transaction Agreements.

(b)        In the event that this Agreement is terminated pursuant to
Section 12.2(a), the transactions contemplated by the Transaction Agreements
shall be terminated, without further action by any Party.

(c)        Furthermore, in the event that this Agreement is terminated as
provided herein:

(i)         Purchaser shall return all documents and other material received
from Seller or its Subsidiaries or any of their Representatives relating to the
Acquired Assets or Assumed Liabilities or the transactions contemplated by the
Transaction Agreements, and all copies of such documents and other material,
whether obtained before or after the execution of this Agreement, to Seller,
provided that Purchaser shall be entitled to retain a confidential copy of same
pursuant to the terms of the Confidentiality Agreement; and

(ii)       Purchaser agrees that all information received by Purchaser or its
Affiliates or their Representatives with respect to the Acquired Assets or
Assumed Liabilities or the transactions contemplated by the Transaction
Agreements shall be treated in accordance with the Confidentiality Agreement
which shall remain in full force and effect notwithstanding the termination of
this Agreement.

(d)        Upon the termination hereof, this Agreement shall become void and of
no further force and effect, except for the provisions of (i) Section 4.23 and
Section 5.5 relating to brokers, (ii) Section 12.8 relating to certain costs and
expenses, (iii) Section 7.4(a) and Section 12.9 relating to publicity and the
obligation of Purchaser to keep confidential certain information and (iv) this
Article XII.  Nothing in this Section 12.2 shall be deemed to release any Party
from any Liability for any fraud or intentional breach of a representation or
warranty, covenant, agreement or obligation hereunder.  The failure by any Party
to consummate the transactions contemplated by the Transaction Agreements when
the relevant conditions to Closing set forth in Article IX or Article X, as
applicable, have been satisfied and such Party is obligated to effectuate the
Closing will, in and of itself, constitute an intentional breach.





70

--------------------------------------------------------------------------------

 

 

12.3     Bulk Sales.  Purchaser hereby waives compliance by Seller and the
Selling Subsidiaries with the provisions of any applicable bulk sales or similar
laws of any jurisdiction in connection with the sale of the Acquired Assets and
the other transactions contemplated by the Transaction Agreements; it being
understood that any Liabilities arising out of the failure of Seller and the
Selling Subsidiaries to comply with the requirements and provisions of any bulk
sales, bulk transfers or similar laws of any jurisdiction shall be treated at
Excluded Liabilities.

12.4     Notices.  All notices and other communications required or permitted to
be given under any Transaction Agreement shall be in writing and shall be deemed
to have been duly given and shall be effective (a) when delivered by messenger
or courier or (b) five days after deposit for mailing by registered or certified
mail, postage prepaid, return receipt requested, when also transmitted by
telecopy as follows:

(a)        if to Seller, to:

Brooks Automation, Inc.

15 Elizabeth Drive

Chelmsford, MA 01824

Attention:        Jason W. Joseph, Senior Vice President, General Counsel and
Secretary

Facsimile:        (978) 262-2511

 

With a copy (which shall not constitute notice) to:

Mintz Levin Cohn Ferris Glovsky and Popeo PC

One Financial Center

Boston, MA 02111

United States of America

Attention:        Michael L. Fantozzi, Esq.

Facsimile:        617-542-2241

 

 

 

 

 

 

 

(b)        if to Purchaser, to:

Edwards Vacuum LLC

Global Technology Centre

Innovation Drive, Burgess Hill

West Sussex

RH15 9TW

United Kingdom





71

--------------------------------------------------------------------------------

 

 

Attention:        Mike Percy, Vice President-Business Development

Facsimile:        + 44-1444 253 001

 

with a copy (which shall not constitute notice) to:

Atlas Copco North America LLC

7 Campus Drive, Suite 200

Parsippany, NJ 07054

Attention:        Mark Francini, Associate General Counsel

Facsimile:        973-397-3414

 

or to such Person or address as either of the Parties shall hereafter designate
to the other from time to time by similar written notice.

12.5     Enforcement.   Each Party hereto hereby acknowledges and agrees:

(a)        the other Party would be irreparably harmed and would not have an
adequate remedy at law for money damages in the event that any of the covenants
or agreements of such Party in this Agreement were not performed in accordance
with their terms, and it is therefore agreed that each Party, in addition to and
without limiting any other remedy or right it may have, shall be entitled to an
injunction or other equitable relief without posting a bond to enforce
specifically the terms and provisions of this Agreement;

(b)        not to assert that a remedy of specific enforcement is unenforceable,
invalid, contrary to applicable Governmental Rule or inequitable for any reason;

(c)        that each Party hereby waives any and all defenses it may have to
such an injunction or other equitable relief; and

(d)        the right of specific enforcement is an integral part of the
transactions contemplated by this Agreement, and without that right, neither
Party would have entered into this Agreement.

12.6     Assignment; Successors.  None of the Transaction Agreements nor any
rights or obligations thereunder may be assigned or otherwise Transferred by any
Party (including by operation of law) without the prior written consent of the
other parties thereto, and any assignment or transfer without such consent shall
be null and void and of no effect; provided,  however, that Purchaser may freely
assign this Agreement and the Transaction Agreements, and its rights hereunder
and thereunder, or any portion thereof, without the consent of Seller to an
Affiliate of Purchaser so long as Purchaser remains responsible for its
obligations hereunder. Subject to the preceding sentence, the Transaction
Agreements will be binding upon, inure to the benefit of and be enforceable by,
the parties thereto and their respective successors and permitted assigns.

12.7     No Third-Party Beneficiaries.  Each Transaction Agreement is for the
sole benefit of the parties thereto and their permitted assigns and nothing
therein expressed or implied shall give or be construed to give to any Person,
other than the parties thereto and such permitted assigns,





72

--------------------------------------------------------------------------------

 

 

any legal or equitable rights thereunder, whether as third-party beneficiaries
or otherwise, except as otherwise set forth in the indemnification provisions of
the Transaction Agreements to the extent that the indemnitee is not a party to
the Transaction Agreements.  This Section 12.7 may only be amended or modified
by a writing signed by the applicable parties that (a) specifically cites this
Section 12.7 and (b) expressly provides that this Section 12.7 is being amended
or modified by the operative provision in the applicable Transaction Agreement.

12.8     Costs.  Each Party shall be responsible for the costs and expenses
incurred by it in the negotiation, execution and delivery of the Transaction
Agreements and, except as otherwise provided elsewhere in such agreements, the
consummation of the transactions contemplated thereby.

12.9     Public Announcements.  The Confidentiality Agreement continues to
apply, and the Transaction Agreements and the transactions contemplated thereby
are subject to and shall be kept confidential under the Confidentiality
Agreement; provided,  however, that if any of the Transaction Agreements contain
confidentiality provisions, then, to the extent there is inconsistency between
the Confidentiality Agreement and such confidentiality provisions, the
confidentiality provisions of such Transaction Agreements shall supersede the
inconsistent provisions of the Confidentiality Agreement.  For six (6) months
after the Closing Date, all public announcements relating to the relevant
Transaction Agreements or the transactions contemplated thereby shall be made
only after consultation between the Parties, except for disclosures by either
Party that in the opinion of counsel for such Party are required by law, rule or
regulation.  Any disclosures to customers or suppliers in connection with
commercial relationships shall not reveal the Purchase Price (or any portion of
the Purchase Price) or other consideration paid or payable under the Transaction
Agreements.  Notwithstanding the foregoing, either Party shall have the right,
in its sole discretion, to make such disclosures as it may deem necessary or
advisable to any Governmental Authority.

12.10   Amendments.  No amendment to any Transaction Agreement shall be
effective unless it shall be in writing and signed by each party thereto, it
shall specifically reference this Section 12.10 and it shall expressly provide
that such Transaction Agreement is being amended.

12.11   Modification and Waivers.  No modification or waiver of any provision of
any of the Transaction Agreements and no consent by either Party to any
departure therefrom shall be effective unless in a writing referencing the
particular section of such Transaction Agreement to be modified or waived and
signed by a duly authorized signatory of each Party, and the same will only then
be effective for the period and on the conditions and for the specific instances
and purposes specified in such writing.  No failure or delay of any party in
exercising any right or remedy under any Transaction Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  Subject to Article XI, the rights and remedies of the
parties under the Transaction Agreements are cumulative and are not exclusive of
any rights or remedies which they would otherwise have thereunder or at law or
in equity.

12.12   Counterparts.  Each Transaction Agreement may be executed in one or more
counterparts, all of which, when taken together, shall be considered one and the
same agreement,





73

--------------------------------------------------------------------------------

 

 

and shall become effective when one or more such counterparts have been signed
by each of the parties and delivered to the other parties.  Each party to a
Transaction Agreement need not sign the same counterpart.  Delivery of an
executed counterpart of a signature page to a Transaction Agreement by facsimile
transmission shall be effective as delivery of a manually executed counterpart
of such Transaction Agreement.  Once any Transaction Agreement is signed, any
reproduction of such Transaction Agreement made by reliable means (for example,
photocopy or facsimile) is considered an original, to the extent permissible
under applicable law, and all products and services referred to therein are
subject to it.

12.13   Entire Agreement.  The Transaction Agreements, including the Schedules,
Exhibits, annexes and attachments thereto, together with the Confidentiality
Agreement, contain the entire agreement and understanding between the parties
thereto with respect to the subject matter thereof and supersede all prior
agreements and understandings relating to such subject matter.

12.14   Severability.  If any provision of any Transaction Agreement or the
application of any such provision to any Person or circumstance shall be held
invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, to the extent permitted by applicable law, such invalidity,
illegality or unenforceability shall not affect any other provision
thereof.  Upon such determination that any term or other provision of a
Transaction Agreement is invalid, illegal or unenforceable, the parties to such
Transaction Agreement shall negotiate in good faith to modify such Transaction
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the end that transactions contemplated
thereby are fulfilled to the extent possible.

12.15   Consent to Jurisdiction.  Each Transaction Agreement has been delivered
at and shall be deemed to have been made in the county of New York, in the State
of New York, United States of America, and all matters arising from or relating
in any manner to the subject matter of any Transaction Agreement shall be
interpreted, and the rights and liabilities of the parties to a Transaction
Agreement determined, in accordance with the laws of the State of New York
applicable to agreements executed, delivered and performed within such State,
without regard to the principles of conflicts of laws thereof. As part of the
consideration for value received, each of the parties to a Transaction Agreement
hereby consents to the exclusive jurisdiction of any state or federal court
located within the county of New York in the State of New York with respect to
all matters arising from or relating in any manner to the subject matter of a
Transaction Agreement.  Unless otherwise provided in the applicable Transaction
Agreement, each party to a Transaction Agreement further agrees that service of
any process, summons, notice or document by U.S. registered mail to such
Person’s respective address set forth in the applicable Transaction Agreement
shall be effective service of process for any action, suit or proceeding in
New York with respect to any matters to which it has submitted to jurisdiction
as set forth in the immediately preceding sentence.  Each party to a Transaction
Agreement (x) irrevocably and unconditionally waives (and agrees not to plead or
claim) any objection (i) to the laying of venue of any action, suit or
proceeding arising out of the Transaction Agreements or the transactions
contemplated thereby in any state or Federal court located within the county of
New York in the State of New York or (ii) that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum;
and (y) consents to the granting of such legal or equitable relief as is





74

--------------------------------------------------------------------------------

 

 

deemed appropriate by any aforementioned court in connection with such action,
suit or proceeding.

12.16   GOVERNING LAW.  UNLESS OTHERWISE SPECIFIED THEREIN, EACH TRANSACTION
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA, APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.

12.17   Waiver of Jury Trial.  EACH PARTY TO A TRANSACTION AGREEMENT HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH ANY OF THE TRANSACTION AGREEMENTS.  EACH
PARTY TO A TRANSACTION AGREEMENT (I) CERTIFIES THAT NO REPRESENTATIVE OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES THERETO HAVE BEEN INDUCED TO
ENTER INTO THE TRANSACTION AGREEMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 12.17.

12.18   Dispute Resolution.  Except for (i) a dispute related to claims subject
to an indemnification claim pursuant to the applicable Transaction Agreement, or
(ii) as otherwise provided in this Section 12.18, neither Party shall resort to
legal remedies or commence any formal proceedings to resolve a dispute under a
Transaction Agreement until the Parties have attempted to resolve the dispute
through the escalation process described in this Section 12.18.  The Party
raising a dispute shall submit to the other Party a written notice and
supporting material describing all issues and circumstances related to the
dispute (a “Dispute Notice”).  The designated primary representative of each
Party (as specified in such Transaction Agreement) shall together attempt to
resolve the dispute.  If the Parties’ primary representatives fail to resolve
the dispute within thirty (30) days from receipt of a Dispute Notice, a
Corporate Vice President (or higher-level officer) of each Party shall attempt
to resolve it.  If the Corporate Vice Presidents (or higher-level officers) of
the Parties are unable to resolve the dispute within sixty (60) days from
receipt of the Dispute Notice, either Party may commence formal Legal
Proceedings to resolve the dispute.  This Section 12.18 shall not be construed
to prevent a Party from instituting formal proceedings earlier than indicated in
this Section 12.18 to: (A) avoid the expiration of any applicable statute of
limitations period, (B) preserve a superior creditor position, or (C) seek
injunctive relief to prevent an irreparable harm.

12.19   Mutual Responsibilities.  The Parties agree that with respect to each
Transaction Agreement, except as otherwise specified therein:

(a)        the relationship created by any Transaction Agreement is not a
partnership (and accordingly, for example, no party thereto is responsible for
debts incurred by the other as a partner), and, except as set forth in any
Transaction Agreement, no party thereto is an employee or franchisee of the
other, nor does any Transaction Agreement create a joint venture or any
fiduciary





75

--------------------------------------------------------------------------------

 

 

relationships or responsibilities between any such parties, and all such parties
are independent contractors;

(b)        each party thereto will comply with all applicable Governmental Rules
(such as those governing consumer transactions and exports);

(c)        no party thereto will assume or create any obligations on behalf of
any other party thereto or make any representations or warranties about any
other party thereto;

(d)        each party thereto will allow a breaching party a reasonable
opportunity to remedy any breach under any such Transaction Agreement before
pursuing any available remedy; and

(e)        no party thereto will bring a legal action against any other party
for claims under any Transaction Agreement more than two (2) years after the
later of the date the cause of action arose or the party first knew or should
have known of the facts giving rise to the cause of action, unless otherwise
provided by applicable Governmental Rules without the possibility of contractual
waiver.

*          *          *





76

--------------------------------------------------------------------------------

 

 

EXECUTION

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized signatories as of the date and year first above written.

 

 

 

 

BROOKS AUTOMATION, INC.

 

 

 

By:

/s/ Stephen S. Schwartz

 

 

 

 

Name:

Stephen S. Schwartz

 

 

 

 

Title:

President & CEO

 

 

 

 

 

 

 

EDWARDS VACUUM LLC

 

 

 

By:

/s/ Scott Balaguer

 

 

Scott Balaguer, Vice President and General Manager,

 

 

Semiconductor Division North America

 

 

 

 

 

 

 

 

 

 

ATLAS COPCO AB

 

 

 

(only with respect to Section 6.9),

 

 

 

By:

 

/s/ Håkan Osvald

 

 

Håkan Osvald, Senior Vice President, General Counsel

 

 

 

 

 

 

 

By:

 

/s/ Hans Ola Meyer

 

 

Hans Ola Meyer, Senior Vice President

 

 

Controlling & Finance and Chief Financial Officer

 

 

77

--------------------------------------------------------------------------------